EXECUTION VERSION

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 5,
2020, is by and among UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Company”), the Subsidiary Guarantors party hereto, the Lenders party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
hereunder (in such capacity, the “Agent”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as hereinafter defined).

 

W I T N E S S E T H

 

WHEREAS, the Company, certain banks and financial institutions from time to time
party thereto (the “Lenders”) and the Agent are parties to that certain Credit
Agreement, dated as of March 27, 2018 (as amended, modified, extended, restated,
replaced or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Company has requested that (a) the Agent and the Lenders amend the
Credit Agreement to make certain modifications as more specifically set forth in
this Amendment and (b) certain Lenders (individually, a “Revolving B Lender” and
collectively, the “Revolving B Lenders”) provide a Revolving Facility Increase
in the form of a separate tranche of Revolving Loans in an aggregate principal
amount equal to $50,000,000 (the “Revolving B Commitments”); and

WHEREAS, (a) the Agent and the Lenders are willing to amend the Credit Agreement
and (b) the Revolving B Lenders are willing to provide the Revolving B
Commitments, in each case in accordance with and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1Amendment to Credit Agreement.   From and after the First Amendment Effective
Date, the Credit Agreement is amended to delete the stricken text (indicated
textually in the same manner as the following example:  stricken text) and to
add the double-underlined text (indicated textually in the same manner as the
following example:  double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex A to this Amendment (the “Amended Credit
Agreement”).

 

1.2Amendment to Schedules and Exhibits. The Schedules and Exhibits to the Credit
Agreement are hereby amended and restated as set forth on Annex B attached to
this Amendment. All other Schedules and Exhibits to the Credit Agreement shall
not be modified or otherwise affected.

 

36927258

1

--------------------------------------------------------------------------------

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

2.1Closing Conditions.  This Amendment shall become effective as of the day and
year set forth above (the “First Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Agent):

 

(a)Executed Amendment.  The Agent shall have received a copy of this Amendment
duly executed by the Company, the Subsidiary Guarantors, the Revolving B
Lenders, the Lenders (immediately prior to giving effect to this Amendment) and
the Agent.  

(b)Authority Documents.  The Agent shall have received, in form and substance
reasonably satisfactory to the Agent, an officer’s certificate (i) certifying
that the articles of incorporation or other organizational documents, as
applicable, of each Credit Party that were delivered on the Closing Date remain
true and complete as of the First Amendment Effective Date (or certified updates
as applicable), (ii) attaching the articles of incorporation or other
organizational documents, as applicable, of any Credit Party that were not
delivered on the Closing Date, and certifying that they are true and complete as
of the First Amendment Effective Date, (iii) certifying that the bylaws,
operating agreements or partnership agreements of each Credit Party that were
delivered on the Closing Date remain true and complete as of the First Amendment
Effective Date (or certified updates as applicable), (iv) attaching the bylaws,
operating agreements or partnership agreements of any Credit Party that were not
delivered on the Closing Date and certifying that they are true and correct and
in force and effect as of the First Amendment Effective Date, (v) attaching
copies of the resolutions of the board of directors of each Credit Party
approving and adopting this Amendment (including the Revolving B Commitments),
the transactions contemplated herein and authorizing execution and delivery
hereof, and certifying such resolutions to be true and correct and in force and
effect as of the First Amendment Effective Date, (vi) attaching, unless waived
by the Agent, certificates of good standing, existence or its equivalent with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and (vii)
certifying that each officer listed in the incumbency certification contained in
such officer’s certificate is a duly elected and qualified officer of such
Credit Party and such officer is duly authorized to execute and deliver on
behalf of such Credit Party the Amendment.  

(c)Fees and Expenses.  (i) The Agent shall have received from the Company (A)
for the account of each of the Revolving B Lenders, an upfront fee for each
Revolving B Lender equal to 0.25% of the principal amount of the Revolving B
Commitments provided by such Revolving B Lender on the First Amendment Effective
Date, (B) for the account of each of the Lenders party hereto, an amendment fee
for such Lender party hereto equal to $10,000 and (C) such other fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby and (ii) King & Spalding LLP shall have
received from the Company payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Amendment.

(d)Legal Opinion.  The Agent shall have received an opinion or opinions of
counsel for the Credit Parties, dated the First Amendment Effective Date and
addressed to the Agent and the Lenders (including the Revolving B Lenders), in
form and substance satisfactory to the Agent.

(e)Notes.  To the extent requested by a Revolving B Lender, each such Lender
shall have received Notes in accordance with Sections 2.1(e) and 2.9(d) of the
Credit Agreement, each duly executed by the Company and dated the First
Amendment Effective Date.

2

2

--------------------------------------------------------------------------------

 

(f)Solvency.  The Agent shall have received a certificate from the Company
executed by the Chief Financial Officer as to the financial condition, solvency
and related matters of the Company and its Subsidiaries taken as a whole, in
each case after giving effect to the any borrowings of the Revolving B Loans
under the Revolving B Commitments made on the First Amendment Effective Date, in
substantially the form of Exhibit 4.1(p) to the Amended Credit Agreement.

(g)Compliance with Laws.  The financings and other transactions contemplated by
the Amendment and the Amended Credit Agreement shall be in compliance with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations).

(h)Bankruptcy.  There shall be no bankruptcy or insolvency proceedings pending
or threatened with respect to the Company, any of its Subsidiaries or any
Unconsolidated Affiliate.

(i)Officer’s Certificate.  The Agent shall have received a certificate executed
by the President, Chief Financial Officer or Treasurer of the Company as of the
First Amendment Effective Date stating that (i) no action, suit, investigation
or proceeding is pending or, to the knowledge of the Company, threatened in any
court or before any arbitrator or governmental instrumentality that purports to
affect the Company, its Subsidiaries, any Unconsolidated Affiliate or any
transaction contemplated by the Loan Documents, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect and (ii) immediately after giving effect to this Amendment
(including the initial borrowings of the Revolving B Commitments), the other
Loan Documents and all the transactions contemplated herein and therein to occur
on such date, (A) no Default or Event of Default exists, (B) all representations
and warranties contained herein, the Amended Credit Agreement and in the other
Loan Documents are true and correct in all material respects (other than any
representations and warranties that contain a materiality qualification, which
shall be true and correct), and (C) the Company is in compliance with each of
the financial covenants set forth in Section 5.5 of the Amended Credit
Agreement, and demonstrating compliance with such financial covenants.

(j)Patriot Act Certificate; Beneficial Ownership.  The Agent shall have received
a certificate satisfactory thereto, substantially in the form of Exhibit 4.1(u)
to the Amended Credit Agreement, for benefit of itself and the Lenders
(including the Revolving B Lenders), provided by the Company that sets forth
information required by the Anti-Money Laundering Laws, (including, without
limitation, the Patriot Act) including, without limitation, the identity of the
Company and the Guarantors, the name and address of the Company and the
Guarantors and other information that will allow the Agent or any Lender
(including any Revolving B Lender), as applicable, to identify the Company and
the Guarantors in accordance with the Anti-Money Laundering Laws.  And any
Credit Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered to each Lender (including any
Revolving B Lender) that so requests, a Beneficial Ownership Certification in
relation to such Credit Party.

 

ARTICLE III
MISCELLANEOUS

 

3.1Amended Terms.  On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Amended Credit Agreement.  Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. For the avoidance
of doubt, the Lenders party hereto waive, on a one-time basis and with respect
to the Revolving B Loans only, the “most favored nation” provision contained in
Section 2.2(c) of the Amended Credit Agreement.

 

3

3

--------------------------------------------------------------------------------

 

3.2Representations and Warranties of Credit Parties.  Each of the Credit Parties
represents and warrants as follows:

 

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d)The representations and warranties made by the Credit Parties in the Loan
Documents (i) with respect to representations and warranties that contain a
materiality qualification, are true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
are true and correct in all material respects, in each case on and as of the
date hereof as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(e)After giving effect to this Amendment and any funding of the Revolving B
Commitment, no Default or an Event of Default shall have occurred and be
continuing.

(f)The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Security Documents and prior to all Liens other than Permitted
Liens.

(g)Other than as set forth herein, the Credit Party Obligations are not reduced
or modified by this Amendment and are not subject to any offsets, defenses or
counterclaims.

3.3Reaffirmation of Credit Party Obligations.  Each Credit Party hereby ratifies
the Credit Agreement and other Loan Documents and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement and other Loan
Documents applicable to it and (b) that it is responsible for the observance and
full performance of its respective Credit Party Obligations.  Furthermore, each
Subsidiary Guarantor consents to the execution and delivery by the Company of
this Amendment and acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any Obligations of the
Company to the Lenders or any other obligation of the Company, or any actions
now or hereafter taken by the Lenders with respect to any obligation of the
Company, (i) the Subsidiary Guaranty (A) is and shall continue to be a primary
obligation of the Subsidiary Guarantors, (B) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (C) is and shall continue to be in full force and effect in
accordance with its terms and (ii) the Pledge Agreement and the liens created
thereunder shall continue in full force and effect to secure the Credit Party
Obligations after giving effect to this Amendment.  Nothing contained herein to
the contrary shall release, discharge, modify, change or affect the original
liability of the Subsidiary Guarantors under the Subsidiary Guaranty or the
Pledge Agreement.

 

4

4

--------------------------------------------------------------------------------

 

3.4Guarantor Accession.  The parties hereto acknowledge that (a) the Credit
Parties failed to cause the Subsidiaries listed on Annex C hereto (the
“Additional Subsidiaries”) to join the Subsidiary Guaranty and Pledge Agreement
and deliver the pledges and other deliverables, in each case, as required under
Section 5.33(a) of the Credit Agreement and (b) as of the First Amendment
Effective Date, such Additional Subsidiaries have executed and delivered to the
Agent, (i) a joinder to the Subsidiary Guaranty and the Pledge Agreement in
substantially in the form of the Guarantor Accession (as defined in the
Subsidiary Guaranty) and (ii) such organizational documents, secretary’s
certificates and legal opinions in connection therewith as reasonably requested
by the Agent. The Agent and the Lenders hereby waive any Default or Event of
Default arising from such failure.

 

3.5Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

3.6Expenses.  The Company agrees to pay all reasonable costs and fees and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.

 

3.7Further Assurances.  The Credit Parties agree to promptly take such action,
upon the request of the Agent, as is necessary to carry out the intent of this
Amendment.

 

3.8Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.9Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed signature page counterpart hereof by telecopy, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart hereof.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Amendment or any document to be signed in
connection with this Amendment and the transactions contemplated hereby shall be
deemed to include electronic signatures, the electronic association of
signatures and records on electronic platforms, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, any other similar state laws based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code, each as
amended, and the parties hereto hereby waive any objection to the contrary,
provided that (x) nothing herein shall require the Agent to accept electronic
signature counterparts in any form or format and (y) the Agent reserves the
right to require, at any time and at its sole discretion, the delivery of
manually executed counterpart signature pages to this Amendment and the parties
hereto agree to promptly deliver such manually executed counterpart signature
pages.

 

3.10No Actions, Claims, Etc.  As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.  

 

5

5

--------------------------------------------------------------------------------

 

3.11GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

3.12Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

3.13Consent to Jurisdiction; Service of Process and Venue; Waiver of Jury
Trial.  The jurisdiction, service of process, venue and waiver of jury trial
provisions set forth in Sections 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

6

6

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

COMPANY:

UNIVERSAL HEALTH REALTY INCOME TRust, a real estate investment trust organized
under the laws of the State of Maryland

 

 

By: /s/ Cheryl K. Ramagano

Name: Cheryl K. Ramagano

Title: Vice President, Treasurer and Secretary

 

 

 

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

GUARANTORS:3811 Bell Medical Properties, LLC

ApaMed Properties, LLC

DesMed, LLC

Auburn Medical Properties II, LLC

HNV Medical Properties, LLC

Juniper Medical Properties, LLC

Madison Station Medical Properties, LLC

Osage Medical Properties, LLC

Santa Fe Scottsdale, LLC

Sheffield Properties, L.L.C.

Sierra Medical Properties, LLC

Riverdale Realty, L.L.C.

Spring Valley Medical Properties, LLC

Spring Valley Medical Properties II, LLC

653 Town Center Investments, LLC

653 Town Center Phase II, LLC

Sparks Medical Properties, LLC

73 Medical Building, LLC

Shiloh Medical Properties, LLC

Eagle Medical Properties, LLC

Hanover Medical Properties, LLC

DTX Medical Properties, LLC

UHT TRS, LLC

Palmdale Medical Properties, LLC

Paseo Medical Properties II, LLC

NWTX Medical Properties, LLC

Cimarron Medical Properties, LLC

Ottumwa Medical Properties, LLC

NSHE TX Bay City, LLC

NSHE TX Cedar Park, LLC

Centennial Medical Properties, LLC

Des Moines Medical Properties, LLC

Escanaba Medical Properties, LLC

southfield medical properties, LLC



By: Universal Health Realty Income Trust
Its sole member


By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

 

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Cypresswood Investments, L.P.

By: Universal Health Realty Income Trust
Its general partner


By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

Oneida Medical Properties, LP
5004 Pool Road Properties, LP

By: Universal Health Realty Income Trust
Its limited partner


By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

UHT/Ensemble Properties I, LLC

Deerval Properties, LLC

Cobre Properties, LLC

Willetta Medical Properties, LLC

 


By: Universal Health Realty Income Trust
Its member



 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

By: UH/TRS, LLC
Its member


By: Universal Health Realty Income Trust
Its sole member



By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary




 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 


Pax Medical Holdings, LLC

 

 

By: Paseo Medical Properties II, LLC
Its sole member


By: Universal Health Realty Income Trust
Its sole member



By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

Forney Deerval, LLC

By: Deerval Properties, LLC
Its sole member


By: Universal Health Realty Income Trust
Its member



 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

By: UH/TRS, LLC
Its member


By: Universal Health Realty Income Trust
Its sole member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

Forney Willetta, LLC

By: Willetta Medical Properties, LLC
Its sole member


By: Universal Health Realty Income Trust
Its member


 

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

By: UH/TRS, LLC
Its member


By: Universal Health Realty Income Trust
Its sole member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

GULPH INVESTMENTS



 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Trustee

 

 

 

Monocacy Medical Properties, LLC

Hamburg Medical Building, LLC

LPDS MEDICAL PROPERTIES, LLC

 

 

By: Arlington Medical Properties, LLC

Its sole member

 

By: Universal Health Realty Income Trust
Its member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

By: UH/TRS, LLC
Its member


By: Universal Health Realty Income Trust
Its sole member


 

By: /s/ Cheryl K. Ramagano    

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

RESLER MEDICAL PROPERTIES, LP

 

By: Arlington Medical Properties, LLC

Its limited partner

 

By: Universal Health Realty Income Trust
Its member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

By: UH/TRS, LLC
Its member


By: Universal Health Realty Income Trust
Its sole member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

By: LPDS Medical Properties, LLC

Its general partner

 

By: Arlington Medical Properties, LLC

Its sole member

 

By: Universal Health Realty Income Trust
Its member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

By: UH/TRS, LLC
Its member


By: Universal Health Realty Income Trust
Its sole member


 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

Saratoga hospital properties, Lp  

By: Cimarron Medical Properties, LLC

Its general partner

 

By: Universal Health Realty Income Trust
Its sole member


 

By: /s/ Cheryl K. Ramagano    

Name: Cheryl K. Ramagano
Title: Vice President, Treasurer and Secretary

 

 

 




 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 



AGENT:

WELLS FARGO BANK, NATION ASSOCIATION, as Agent, on behalf of the Lenders,
Swingline Lender and Issuing Lender, Lender and Revolving B Lender

 

 

By: /s/ Andrea S. Chen

Name: Andrea S. Chen

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:



 

Bank of America, N.A., as a Lender and Revolving B Lender

 

 

By: /s/ Joseph L. Corah

Name: Joseph L. Corah

Title: Director

 






 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:



 

PNC Bank, National Association, as a Lender and Revolving B Lender

 

 

By: /s/ Emad N. Antoan

Name: Emad N. Antoan

Title: Senior Vice President

 

 






 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:



 

Truist Bank., as a Lender and Revolving B Lender

 

 

By: /s/ Anton Brykalin

Name: Anton Brykalin

Title: Vice President

 




 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 



LENDERS:



 

Fifth Third Bank National Association, as a Lender and Revolving B Lender

 

 

By: /s/ Thomas Avery

Name: Thomas Avery

Title: Director

 




 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 



LENDERS:



 

JPMorgan Chase Bank, N.A., as a Lender and Revolving B Lender

 

 

By: /s/ Dawn Lee Lum

Name: Dawn Lee Lum

Title: Executive Director

 






 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:



 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender and Revolving B
Lender

 

 

By: /s/ Gordon Yip

Name:Gordon Yip

Title: Director

 

By: /s/ Jill Wong

Name:Jill Wong

Title: Director

 

 

 

 

--------------------------------------------------------------------------------

 

Annex A

 

PUBLISHEDRevolving A Commitments CUSIP NUMBER: 91359FAG7  

Revolving B Commitments CUSIP NUMBER: _______                    

 

CREDIT AGREEMENT

(as amended by that certain First Amendment to Credit Agreement, dated as of
June 5, 2020)

Dated as of March 27, 2018

by and among

UNIVERSAL HEALTH REALTY INCOME TRUST,

THE LENDERS PARTY HERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BOFA SECURITIES, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

DMSLIBRARY01\31771180.v1451155352.2

7

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

TABLE OF CONTENTS

Page

ARTICLE I  DEFINITIONS1

 

Section 1.1

Defined Terms.1

 

Section 1.2

Other Definitional Provisions.2630

 

Section 1.3

Accounting Terms.2631

 

Section 1.4

Execution of Documents.2731

 

Section 1.5

Time References.2731

 

Section 1.6

Rates.32

 

Section 1.7

Divisions.32

ARTICLE II  LOANS; AMOUNTS AND TERMS2732

 

Section 2.1

Revolving Loans.2732

 

Section 2.2

Revolving Facility Increase.2934

 

Section 2.3

Letters of Credit.3036

 

Section 2.4

Fees.3440

 

Section 2.5

Commitment Reductions.3540

 

Section 2.6

Prepayments.3541

 

Section 2.7

Default Rate and Payment Dates.3642

 

Section 2.8

Conversion Options.3743

 

Section 2.9

Swingline Loan Subfacility.3743

 

Section 2.10

Computation of Interest and Fees; Usury.3945

 

Section 2.11

Pro Rata Treatment and Payments.4046

 

Section 2.12

Non-Receipt of Funds by the Agent.4248

 

Section 2.13

Inability to Determine Interest Rate.4350

 

Section 2.14 Yield Protection.

51

 

Section 2.15

Compensation for Losses.4552

 

Section 2.16

Taxes.4653

 

Section 2.17

Indemnification; Nature of Issuing Lender’s Duties.4956

 

Section 2.18

Illegality.5057

 

Section 2.19

Mitigation; Replacement of Lenders5157

 

Section 2.20

Cash Collateral.5258

 

Section 2.21

Defaulting Lenders.5359

 

Section 2.22

Extension of Maturity Date.5562

ARTICLE III  REPRESENTATIONS AND WARRANTIES5663

 

Section 3.1

Corporate Existence.5663

 

Section 3.2

Subsidiaries; Unconsolidated Affiliates.5663

 

Section 3.3

Authority, Etc.5664

 

Section 3.4

Binding Effect Of Documents, Etc.5764

 

Section 3.5

No Events Of Default, Etc.5764

 

Section 3.6

Title to Properties; Leases.5764

 

Section 3.7

Financial Statements.5765

 

Section 3.8

No Material Changes; No Internal Control Event, Full Disclosure, Etc.5865

 

Section 3.9

Permits; Patents; Copyrights.5865

 

Section 3.10

Litigation.5865

 

Section 3.11

Compliance With Other Instruments, Laws, Etc.5865

 

51155352.2

i

CHAR1\1398489v11

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

Section 3.12

Tax Status; REIT Status.5866

 

Section 3.13

Investment Company Act.5966

 

Section 3.14

Absence of Financing Statements, Etc.5966

 

Section 3.15

Certain Transactions.5966

 

Section 3.16

Pension Plans.5967

 

Section 3.17

Margin Regulations.5967

 

Section 3.18

Environmental Matters.6067

 

Section 3.19

Use of Proceeds.6068

 

Section 3.20

Indebtedness.6168

 

Section 3.21

Solvency.6168

 

Section 3.22

Investments.6168

 

Section 3.23

Labor Matters.6169

 

Section 3.24

Accuracy and Completeness of Information.6169

 

Section 3.25

Material Contracts.6269

 

Section 3.26

Insurance.6269

 

Section 3.27

Anti-Terrorism; Anti-Corruption and Sanctions.6269

 

Section 3.28

Security Documents.6270

ARTICLE IV  CONDITIONS PRECEDENT6270

 

Section 4.1

Conditions Precedent to Closing.6270

 

Section 4.2

Conditions To Loans.6573

ARTICLE V  COVENANTS OF THE COMPANY6674

 

Section 5.1

Punctual Payment.6674

 

Section 5.2

Legal Existence, Etc.6774

 

Section 5.3

Financial Statements, Etc.6774

 

Section 5.4

Health Care Facilities ‑ Financial Statements, Etc.6976

 

Section 5.5

Financial Covenants.7077

 

Section 5.6

[Reserved].7078

 

Section 5.7

[Reserved].7078

 

Section 5.8

[Reserved].7078

 

Section 5.9

Indebtedness.7078

 

Section 5.10

Security Interests and Liens; Negative Pledge.7279

 

Section 5.11

No Further Negative Pledge; No Restrictive Agreements.7280

 

Section 5.12

Guarantees.7380

 

Section 5.13

Notice of Litigation And Judgments.7381

 

Section 5.14

Notice of Defaults; Material Adverse Effect.7381

 

Section 5.15

Notices With Regard to Health Care Operators.7481

 

Section 5.16

Books and Records.7482

 

Section 5.17

Maintenance of Properties.7482

 

Section 5.18

Insurance.7482

 

Section 5.19

Taxes.7582

 

Section 5.20

Compliance With Laws, Contracts, and Licenses; Beneficial Ownership
Regulation.7582

 

Section 5.21

Access.7583

 

Section 5.22

ERISA Compliance.7583

 

Section 5.23

Reserves.7683

 

Section 5.24

Distributions.7684

 

51155352.2

ii

CHAR1\1398489v11

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

Section 5.25

Investments.7684

 

Section 5.26

Mortgage Loans.7785

 

Section 5.27

Construction Loans.7785

 

Section 5.28

Environmental Audits.7885

 

Section 5.29

Merger, Consolidation and Disposition of Assets.7886

 

Section 5.30

Sale and Leaseback.7886

 

Section 5.31

Use of Proceeds.7986

 

Section 5.32

Fiscal Year; Organizational Documents; Material Contracts.7987

 

Section 5.33

Guarantors.7987

 

Section 5.34

Pledged Assets.8087

 

Section 5.35

Further Assurances.8088

 

Section 5.36

Transactions with Affiliates.8088

ARTICLE VI  [RESERVED]8088

ARTICLE VII  EVENTS OF DEFAULT; ACCELERATION8088

 

Section 7.1

Events of Default.8088

 

Section 7.2

Acceleration; Remedies.8390

ARTICLE VIII  THE ADMINISTRATIVE AGENT8391

 

Section 8.1

Appointment and Authority.8391

 

Section 8.2

Nature of Duties.8391

 

Section 8.3

Exculpatory Provisions.8491

 

Section 8.4

Reliance by Agent.8492

 

Section 8.5

Notice of Default.8592

 

Section 8.6

Non-Reliance on Agent and Other Lenders.8593

 

Section 8.7

Indemnification.8593

 

Section 8.8

Agent in Its Individual Capacity.8693

 

Section 8.9

Successor Agent.8694

 

Section 8.10

Collateral and Guaranty Matters.8694

 

Section 8.11

Bank Products.8795

ARTICLE IX  MISCELLANEOUS8795

 

Section 9.1

Amendments, Waivers and Consents.8795

 

Section 9.2

Notices.8997

 

Section 9.3

No Waiver; Cumulative Remedies.9199

 

Section 9.4

Survival of Representations and Warranties.91100

 

Section 9.5

Payment of Expenses and Taxes; Indemnity.92100

 

Section 9.6

Successors and Assigns; Participations.93102

 

Section 9.7

Right of Set‑off; Sharing of Payments.97105

 

Section 9.8

Table of Contents and Section Headings.98107

 

Section 9.9

Counterparts; Effectiveness; Electronic Execution.98107

 

Section 9.10

Severability.99107

 

Section 9.11

Integration.99107

 

Section 9.12

Governing Law.99107

 

Section 9.13

Consent to Jurisdiction; Service of Process and Venue.99108

 

Section 9.14

Confidentiality.100108

 

Section 9.15

Acknowledgments.101109

 

Section 9.16

Waivers of Jury Trial.101109

 

51155352.2

iii

CHAR1\1398489v11

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

Section 9.17

Patriot Act Notice.101110

 

Section 9.18

Resolution of Drafting Ambiguities.101110

 

Section 9.19

Continuing Agreement.102110

 

Section 9.20

Press Releases and Related Matters.102110

 

Section 9.21

No Advisory or Fiduciary Responsibility.102110

 

Section 9.22

Responsible Officers.103111

 

Section 9.23

Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions.103111

 

Section 9.24

Certain ERISA Matters.103112

 

Section 9.26

Acknowledgement Regarding Any Supported QFCs113

 




 

51155352.2

iv

CHAR1\1398489v11

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

EXHIBITS AND SCHEDULES

Exhibit 1.1(a)Form of Account Designation Letter

Exhibit 1.1(b)Form of Assignment and Assumption

Exhibit 1.1(c)Form of Bank Product Provider Notice

Exhibit 1.1(d)Form of Notice of Borrowing

Exhibit 1.1(e)Form of Notice of Conversion/Extension

Exhibit 1.1(f)Form of Subsidiary Guaranty

Exhibit 2.1(a)Form of Funding Indemnity Letter

Exhibit 2.1(e)Form of Revolving Note

Exhibit 2.6(a)Form of Notice of Prepayment

Exhibit 2.9(d)Form of Swingline Note

Exhibit 4.1(p)Form of Solvency Certificate

Exhibit 4.1(tu)Form of Patriot Act Certificate

Exhibit 5.3(d)Form of Compliance Certificate

Schedule 1.1Existing Letters of Credit

Schedule 2.1(a)Commitments

Schedule 3.1Corporate Existence

Schedule 3.2

Subsidiaries; Unconsolidated Affiliates; Capital Structure

Schedule 3.6

Title to Properties; Leases

Schedule 3.18

Environmental Matters

Schedule 3.25

Material Contracts

Schedule 3.26

Insurance

Schedule 5.9

Indebtedness

Schedule 5.10(f)Liens

Schedule 5.25(e)

Existing Investments

 

 

51155352.2

v

CHAR1\1398489v11

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is made as of March 27, 2018 among UNIVERSAL HEALTH REALTY
INCOME TRUST, a real estate investment trust organized under the laws of the
State of Maryland and having its principal place of business at 367 South Gulph
Road, King of Prussia, Pennsylvania 19406 (the “Company”), the financial
institutions from time to time party hereto (individually, a “Lender” and
collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”).

BACKGROUND

AA.The Company has requested that the Lenders provide a $300 million revolving
credit facility for the purposes hereinafter set forth;

BB.The Lenders have agreed to make the requested revolving credit facility
available to the Company on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE II

DEFINITIONS

Section 1.11.1Defined Terms.

The following terms shall have the meanings set forth in this Article I or
elsewhere in the provisions of this Agreement referred to below:

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated as of the Closing Date from the Company to the Agent substantially in the
form of Exhibit 1.1(a).

“Acquisition Property” shall mean any improved, income producing Property owned
by the Company or any of its Subsidiaries for fewer than four complete fiscal
quarters, unless the Company has made a one-time election in writing to the
Agent to treat such Property as a Health Care Facility (and no longer treat such
Property as an Acquisition Property).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Agent.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person.  For purposes of this definition,
(i) a Person shall be deemed to be “controlled by” a Person if such Person
possesses, directly or indirectly, power either (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

management and policies of such Person whether by contract or otherwise and (ii)
any Unconsolidated Affiliate shall be deemed an Affiliate.  Notwithstanding the
foregoing, neither the Agent nor any Lender shall be deemed an affiliate of the
Company solely by reason of the relationship created by the Loan Documents.

“Agent” shall have the meaning set forth in the preamble hereto and shall
include any successors in such capacity.

“Agreement” shall mean this Credit Agreement, including the Exhibits and
Schedules hereto, as originally executed, or if this Agreement is amended,
restated, modified, varied or supplemented from time to time, as so amended,
restated, modified, varied or supplemented.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” shall mean any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall mean, for any day,

 

(a)with respect to any Revolving A Loans, the rate per annum set forth below
opposite the applicable Level then in effect, it being understood that the
Applicable Margin for (a(i) Loans that are Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (bii) Loans that are
LIBOR Rate Loans or Swingline Loans shall be the percentage set forth under the
column “LIBOR Rate Margin”, (ciii) the Letter of Credit Fee shall be the
percentage set forth under the column “Letter of Credit Fee” and (div) the
Revolving A Facility Fee shall be the percentage set forth under the column
“Revolving A Facility Fee”:

Level

Total Leverage Ratio

Base Rate

Margin

LIBOR Rate

Margin

Letter of

Credit Fee

Revolving A Facility

Fee

 

 

 

 

 

 

I

less than 35%

10.0 bps

110.0 bps

110.0 bps

15.0 bps

II

greater than or equal to 35%

but less than 40%

15.0 bps

115.0 bps

115.0 bps

20.0 bps

III

greater than or equal to 40%

but less than 45%

20.0 bps

120.0 bps

120.0 bps

20.0 bps

IV

greater than or equal to 45%

but less than 50%

25.0 bps

125.0 bps

125.0 bps

25.0 bps

V

greater than or equal to 50%

but less than 55%

30.0 bps

130.0 bps

130.0 bps

30.0 bps

VI

greater than or equal to 55%

35.0 bps

135.0 bps

135.0 bps

35.0 bps

251155352.2

DMSLIBRARY01\31771180.v14

2

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

 

 

 

(b)with respect to any Revolving B Loans, the rate per annum set forth below
opposite the applicable Level then in effect, it being understood that the
Applicable Margin for (i) Loans that are Base Rate Loans shall be the percentage
set forth under the column “Base Rate Margin”, (ii) Loans that are LIBOR Rate
Loans shall be the percentage set forth under the column “LIBOR Rate Margin”,
and (iii) the Revolving B Facility Fee shall be the percentage set forth under
the column “Revolving B Facility Fee”:

Level

Total Leverage Ratio

Base Rate

Margin

LIBOR Rate

Margin

Letter of

Credit Fee

 

Revolving B Facility

Fee

 

 

 

 

 

 

I

less than 35%

10.085.0 bps

110.0 bps

110.0185.0 bps

15.0 bps

II

greater than or equal to 35%

but less than 40%

15.090.0 bps

115.0 bps

115.0190.0 bps

20.0 bps

III

greater than or equal to 40%

but less than 45%

20.095.0 bps

120.0 bps

120.0195.0 bps

20.0 bps

IV

greater than or equal to 45%

but less than 50%

25.0100.0 bps

125.0 bps

125.0200.0 bps

25.0 bps

V

greater than or equal to 50%

but less than 55%

30.0105.0 bps

130.0 bps

130.0205.0 bps

30.0 bps

VI

greater than or equal to 55%

35.0110.0 bps

135.0 bps

135.0210.0 bps

35.0 bps

 

 

 

 

 

 

 

 

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Agent has
received from the Company the financial information and the certifications
required to be delivered to the Agent and the Lenders in accordance with the
provisions of Sections 5.3(a), (b), (d) and (e) (each an “Interest Rate
Determination Date”).  Such Applicable Margin shall be effective from such
Interest Rate Determination Date until the next such Interest Rate Determination
Date.  The initial Applicable Margins for Revolving B Loans shall be based on
Level III and shall remain at such level until the first Interest Rate
Determination Date occurring after the delivery of the officer’s compliance
certificate pursuant to Section 5.3(d) for the quarter ended March 31June 30,
20182020.  After the Closing Date, if the Company shall fail to provide the
financial information or certifications in accordance with the provisions of
Sections 5.3(a), (b), (d) and (e), the Applicable Margin shall, on the date five
(5) Business Days after the date by which the Company was so required to provide
such financial information or certifications to the Agent and the Lenders, be
based on Level VI until such time as such information or certifications or
corrected information or corrected certificates are provided, whereupon the
Level shall be determined by the then current Total Leverage Ratio.  In the
event that any financial information or certification provided to the Agent in
accordance with the provisions of Sections 5.3(a), (b), (d) and (e) is shown to
be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Company shall immediately (aa) deliver to the Agent a corrected
compliance certificate for such Applicable Period,

351155352.2

DMSLIBRARY01\31771180.v14

3

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(bb) determine the Applicable Margin for such Applicable Period based upon the
corrected compliance certificate, and (cc) immediately pay to the Agent for the
benefit of the Lenders the accrued additional interest and other fees owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly distributed by the Agent to the Lenders entitled
thereto.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Agent and the Lenders under the Loan Documents,
including their rights under Sections 2.7 and 7.1.

“Applicable Percentage” shall mean, with respect to any Lender, (a) with respect
to such Lender’s Revolving A Commitment at any time, the percentage of the total
Revolving A Commitments represented by such Lender’s Revolving A
Commitment.;  Ifprovided if the Revolving A Commitments have terminated or
expired, the Applicable Percentage of each Lender with respect to its Revolving
A Commitment shall be determined based on the Revolving A Commitments most
recently in effect, giving effect to any assignments and (b) with respect to
such Lender’s Revolving B Commitment at any time, the percentage of the total
Revolving B Commitments represented by such Lender’s Revolving B
Commitment;  provided if the Revolving B Commitments have terminated or expired,
the Applicable Percentage of each Lender with respect to its Revolving B
Commitment shall be determined based on the Revolving B Commitments most
recently in effect, giving effect to any assignments.

“Applicable Swingline Lender” shall mean one of the Swingline Lenders chosen by
the Company for a specific Swingline Loan.

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (aa) a Lender, (bb) an Affiliate of a Lender or (cc) an entity
or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean WFS and Merrill Lynch, Pierce, Fenner & Smith
IncorporatedBofA Securities, Inc. or its designated affiliate, in their capacity
as joint lead arrangers and joint bookrunners, and their respective successors.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Agent, in substantially
the form of Exhibit 1.1(b) or any other form approved by the Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” shall mean Bank of America, N.A., a national banking
association, together with its successors and/or assigns.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product
Provider:  (a) Cash Management Services; (b)

451155352.2

DMSLIBRARY01\31771180.v14

4

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

products under any Hedging Agreement; and (c) commercial credit card, purchase
card and merchant card services; provided, however, that for any of the
foregoing to be included as “Credit Party Obligations” for purposes of a
distribution under Section 2.11(b), the applicable Bank Product Provider must
have previously provided a Bank Product Provider Notice to the Agent which shall
provide the following information:  (i) the existence of such Bank Product and
(ii) the maximum dollar amount (if reasonably capable of being determined) of
obligations arising thereunder (the “Bank Product Amount”).  The Bank Product
Amount may be changed from time to time upon written notice to the Agent by the
Bank Product Provider.  Any Bank Product established from and after the time
that the Lenders have received written notice from the Company or the Agent that
an Event of Default exists, until such Event of Default has been waived in
accordance with Section 9.1, shall not be included as “Credit Party Obligations”
for purposes of a distribution under Section 2.11(b).

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (aa) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under this Agreement or
(bb) such Person is a Lender or an Affiliate of a Lender on the Closing Date and
the Bank Product was entered into on or prior to the Closing Date (even if such
Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(c).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR (as determined
pursuant to the definition of LIBOR), for an Interest Period of one (1) month
commencing on such day plus (ii) 1.00%, in each instance as of such date of
determination.  For purposes hereof: “Prime Rate” shall mean, at any time, the
rate of interest per annum publicly announced or otherwise identified from time
to time by Wells Fargo at its principal office in Charlotte, North Carolina as
its prime rate.  Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs.  The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall meanmeans, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, on the Business Day next succeeding such day, provided that if such
rate is not so published on the next succeedingfor any day which is a Business
Day, the Federal Funds Rate for such day shall be the average of the
quotationsquotation for thesuch day ofon such transactions received by the Agent
from three federal funds brokers of recognized standing selected by itthe
Agent.  If for any reason the Agent shall have determined (which determination
shall be conclusive in the absence of manifest error) (A) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms above or (B) that the Prime Rate or LIBOR no longer accurately
reflects an accurate determination of the prevailing Prime Rate or LIBOR, the
Agent may select a reasonably comparable replacement index or source to use as
one of the bases for determining the Base Rate, until the circumstances giving
rise to such inability no longer exist.  Any change in the Base Rate due to a
change in any of the foregoing will become effective on the effective

551155352.2

DMSLIBRARY01\31771180.v14

5

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

date of such change in the Federal Funds Effective Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month.  Notwithstanding anything contained
herein to the contrary, (x) to the extent that the provisions of Section 2.13
shall be in effect in determining LIBOR, the Base Rate shall be the greater of
(ii) the Prime Rate in effect on such day and (iiii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (y) in the event that the Base
Rate is less than zero (0), the Base Rate shall be deemed to be zero (0).

“Base Rate Loans” shall mean Revolving Loans that bear interest based on the
Base Rate.

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Company giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(b) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to LIBOR:

(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and

(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

651155352.2

DMSLIBRARY01\31771180.v14

6

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to LIBOR:

(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Company, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.13(b) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.13(b).

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.

“Business” shall have the meaning set forth in Section 3.18.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close, it being recognized that a Business Day
relating to interest calculated or payable by the reference to the LIBOR Rate
shall also exclude any day on which banks in London, England are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

751155352.2

DMSLIBRARY01\31771180.v14

7

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Agent, for the benefit of the Agent, the applicable Issuing Lender or Applicable
Swingline Lender, as the case may be, and the Lenders, as collateral for LOC
Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable Issuing Lender
or Applicable Swingline Lender benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Agent and (b) the
applicable Issuing Lender or the Applicable Swingline Lender, as the case may
be.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means, when used in reference to any Revolving Loan, whether such Loan
is a Revolving A Loan or Revolving B Loan and, when used in reference to any
Commitment, whether such Commitment is a Revolving A Commitment or a Revolving B
Commitment.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents.

“Company” shall have the meaning set forth in the preamble hereto.

“Commitment” shall mean the Revolving A Commitments, the Revolving B
Commitments, the LOC Commitment and the Swingline Commitment, individually or
collectively, as appropriate.

“Commitment Period” shall mean (aa) with respect to Revolving A Loans and
Swingline Loans, the period from and including the Closing Date to but excluding
the Maturity Date andfor Revolving A Loans, (bb) with respect to Letters of
Credit, the period from and including the Closing Date to but excluding the
Letter of Credit Expiration Date and (c) with respect to Revolving B Loans, the
period from

851155352.2

DMSLIBRARY01\31771180.v14

8

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

and including the First Amendment Effective Date to but excluding the Maturity
Date for Revolving B Loans.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” shall have the meaning set forth in Section 9.2(d)(ii).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiary” shall mean, as of any date, any Subsidiary or other
entity the results of whose operations are, for financial accounting purposes,
consolidated with the results of the operations of the Company and its other
Consolidated Subsidiaries in accordance with GAAP.

“Construction-in-Process” shall mean cash expenditures for land and improvements
with respect to Development Properties determined in accordance with GAAP.

“Construction Loans” shall mean secured loans from time to time made by the
Company or any of its Consolidated Subsidiaries to various borrowers the
proceeds of which are designated for the construction of Health Care Facilities
or for the acquisition of real estate and the construction thereon of Health
Care Facilities.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Credit Party” shall mean any of the Company or the Guarantors.

“Credit Party Obligations” shall mean, without duplication, (aa) the Obligations
and (bb) for purposes of the Security Documents and the Subsidiary Guaranty and
all provisions under the other Loan Documents relating to the Collateral, the
sharing thereof and/or payments from proceeds of the Collateral, all Bank
Product Debt (other than any Excluded Swap Obligation).

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event which but for the giving of notice or the lapse
of time or both would constitute an Event of Default.

“Default Rate” shall mean (aa) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (ii) for Base Rate Loans
(AA) the Base Rate plus (BB) the Applicable Margin, then in effect, applicable
to Base Rate Loans plus (CC) 2.00% per annum and (iiii) for LIBOR Rate Loans,
(AA) the LIBOR Rate plus (BB) the Applicable Margin, then in effect, applicable
to LIBOR Rate Loans plus (CC) 2.00% per annum, (bb) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Margin, then in effect,
applicable to Letter of Credit Fees plus 2.00% per annum and (cc) when used with
respect to any other fee or amount due hereunder, a rate equal to the Applicable
Margin, then in effect, applicable to Base Rate Loans plus 2.00% per annum.

951155352.2

DMSLIBRARY01\31771180.v14

9

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Defaulting Lender” shall mean, subject to Section 2.21(g), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, any Issuing Lender, any Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due unless subject to a good faith dispute, (b) has notified
the Company, the Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Company, to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Company), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.21(g)) upon delivery of written
notice of such reasonable determination to the Company, each Issuing Lender,
each Swingline Lender and each Lender.

“Development Property” shall mean any Property owned by the Company or any of
its Consolidated Subsidiaries on which the construction of new buildings
constituting a Health Care Facility has been commenced and is continuing (or has
recently been completed until such time as the Company has made an election in
writing to the Agent to treat such Property as a Health Care Facility (and no
longer treat such Property as a Development Property)).

“Distribution” shall mean (ii) the declaration or payment of any dividend on or
in respect of any shares of any class of capital stock of the Company or any
Subsidiary other than dividends payable solely in shares of common stock of the
Company or such Subsidiary; (iiii) the purchase, redemption, or other retirement
of any shares of any class of capital stock of the Company or any Subsidiary
directly or indirectly or otherwise; (iiiiii) the return of capital by the
Company or any Subsidiary to its shareholders as such; or (iviv) any other
distribution on or in respect of any shares of any class of capital stock of the
Company or any Subsidiary.

“Dollars” or “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

1051155352.2

DMSLIBRARY01\31771180.v14

10

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Drawdown Date” shall mean (i) with respect to a Loan, the date on which any
Loan is made or is to be made and (ii) with respect to a Letter of Credit, the
date any Letter of Credit is issued or extended.

“Early Opt-in Election” shall mean the occurrence of:

(a)(i) a determination by the Agent or (ii) a notification by the Required
Lenders to the Agent (with a copy to the Company) that the Required Lenders have
determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.13(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace LIBOR, and

(b)(i) the election by the Agent or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Company and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

“EBITDA” shall mean, for any fiscal period, with respect to the Company and its
Consolidated Subsidiaries, the sum of (i) Net Income for such period plus (ii)
expenses for interest on Indebtedness and for Facility Fees, Letter of Credit
Fees and any other fees in connection with the borrowing of money or the
maintenance of letters of credit by such Person, plus (iii) depreciation and
amortization plus (iv) transaction costs and write-offs of fees and expenses
relating to the transactions contemplated under this Agreement, in each case
determined for such period in accordance with GAAP but excluding, in any event,
the impact of gains and losses from extraordinary items, write-offs of
straight-line rent related to sold assets, asset sales (including the sale of
real estate) or write-ups/write-downs and forgiveness of indebtedness. The
Company’s and its Consolidated Subsidiaries’ pro rata share (based on their
percentage ownership interest) of the foregoing components for Unconsolidated
Affiliates will be included in the calculation of EBITDA.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Assignee” shall mean (aa) a Lender, (bb) an Affiliate of a Lender,
(cc) an Approved Fund and (dd) any other Person (other than a natural person)
approved by (ii) the Agent, (iiii) in the case of any assignment of a Revolving
A Commitment, the applicable Issuing Lender and (iiiiii) unless an Event of
Default has occurred and is continuing, the Company (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (AA) any Credit Party or any of
the Credit Party’s Affiliates or Subsidiaries or (BB) any Defaulting Lender or
any Subsidiary of a Defaulting Lender or any Person who, upon becoming a Lender
hereunder would constitute a Defaulting Lender.

1151155352.2

DMSLIBRARY01\31771180.v14

11

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Eligible Ground Lease” shall mean, at any time, a lease (a) under which the
Company or a Guarantor is the lessee or holds equivalent rights and is the fee
owner of the improvements or has a valid lease in existing improvements located
thereon, (b) except as otherwise noted in the proviso below, that has a
remaining term of not less than thirty (30) years (including the initial term
and any additional extension options that are solely at the option of such
Credit Party), (c) under which any required rental payment, principal or
interest payment or other payment due under such lease from the Company or from
such Guarantor to the ground lessor is not more than sixty (60) days past due
and any required rental payment, principal or interest payment or other payment
due to the Company or such Guarantor under any sublease of the applicable real
property lessor is not more than sixty (60) days past due, (d) where no party to
such lease is subject to a then continuing Bankruptcy Event, and (e) such ground
lease (or a related document executed by the applicable ground lessor) contains
customary provisions protective of any lender to the lessee; provided that, a
ground lease with a remaining term of less than thirty (30) years but greater
than twenty (20) years (in each case, including the initial term and any
additional extension options that are solely at the option of such Credit Party)
(each a “Specified Ground Lease”) shall nonetheless be deemed to satisfy the
requirement of clause (b) above but in no event shall the portion of
Unencumbered Asset Value attributable to all Unencumbered Assets which are
subject to Specified Ground Leases exceed 10% of Unencumbered Asset Value at any
time.

“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

“Equity Interests” shall mean (aa) in the case of a corporation, capital stock,
(bb) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (cc) in the case of a partnership, partnership interests (whether
general, preferred or limited), (dd) in the case of a limited liability company,
membership interests and (ee) any other interest or participation that confers
or could confer on a Person the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person, without
limitation, options, warrants and any other “equity security” as defined in Rule
3a11-1 of the Exchange Act.

“Equity Issuance” shall mean any issuance by the Company or any Subsidiary to
any Person of (a) shares of its Equity Interests, (b) any shares of its Equity
Interests pursuant to the exercise of options or warrants, (c) any shares of its
Equity Interests pursuant to the conversion of any debt securities to equity or
(d) any options or warrants relating to its Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, as amended from time to time.

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with the Company under Section 414 of the Code.

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and that shall in no case be rounded upwards, if
necessary, to the next higher 1/100th of 1%) which is in effect for such day as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

1251155352.2

DMSLIBRARY01\31771180.v14

12

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Event of Default” shall mean any event described in Article VII hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 15 of the Subsidiary
Guaranty).  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.

“Excluded Subsidiary” shall mean (a) each of those Subsidiaries identified as an
Excluded Subsidiary on sub-part A of Schedule 3.2 attached hereto, (b) any other
Subsidiary that is acquired or formed following the Closing Date and designated
by the Company at any time thereafter as an Excluded Subsidiary or (c) any
Subsidiary that was a Subsidiary Guarantor but is subsequently designated by the
Company as an Excluded Subsidiary pursuant to the terms of Section 5.33(b), in
the case of each of clauses (a), (b) and (c) only to the extent such Subsidiary
(i) is organized as a single purpose entity, (ii) owns directly one or more
Health Care Facilities and (iii) is a party to, or in connection with being
designated as an Excluded Subsidiary will incur, Non-Recourse Debt (including
Non-Recourse Debt of the type described in clause (y) of the definition thereof)
the terms of which do (or will) not permit such Subsidiary to be a Guarantor
hereunder or would cause such Subsidiary to be in default of such obligation as
a result of becoming a Guarantor hereunder; provided, further that, upon any
Subsidiary Guarantor being designated as an Excluded Subsidiary in accordance
with the provisions of Section 5.33(b), (x) such Subsidiary shall be released
from all of its obligations under the Subsidiary Guaranty and the Pledge
Agreement and shall no longer be a Subsidiary Guarantor hereunder or under the
other Loan Documents and (y) the Equity Interests of such Subsidiary shall be
released from the pledge under the Pledge Agreement.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) backup withholding tax imposed under
Section 3406 of the Code on amounts payable to a Lender other than a Foreign
Lender, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Company under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender pursuant to an Applicable Law
in effect at the time such Foreign Lender becomes a party hereto (or designates
a new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional

1351155352.2

DMSLIBRARY01\31771180.v14

13

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

amounts from the Company with respect to such withholding tax pursuant to
Section 2.16, (d) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 2.16(e) and
(e) any United States federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” shall mean those certain letters of credit set
forth on Schedule 1.01 attached hereto.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

“Facility Fee” shall havemean the meaning set forth in Section 2.4(a)Revolving A
Facility Fee and the Revolving B Facility Fee, individually or collectively, as
appropriate.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreements entered into in connection with the implementation
of the foregoing (including any legislation, rules or practices adopted pursuant
to any such intergovernmental agreement).

 

“FCPA” hasshall have the meaning set forth in Section 3.27(b).

 

“Facility Cash Flow Available for Debt Service” shall mean for any fiscal period
of an owner or operator of a Health Care Facility, the Net Income of such Person
plus (i) expenses for interest on Indebtedness and for Facility Fees, Letter of
Credit Fees and any other fees in connection with the borrowing of money by such
person plus (ii) depreciation and amortization plus (iii) rental expenses plus
(iv) management fees plus (v) intercompany interest expenses, in each case to
the extent attributable to such Health Care Facility and determined for such
period and in accordance with GAAP.

 

“Facility Coverage Ratio” shall mean for any fiscal period of an owner or
operator of a Health Care Facility, the ratio of (a) Facility Cash Flow
Available for Debt Service attributable to such Health Care Facility to (b)
interest expense plus current maturities of long‑term Indebtedness plus rental
expense, in each case to the extent attributable to such Health Care Facility
and determined for such period and in accordance with GAAP.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of Base Rate.

 

“Fee Letters” shall mean each of (i) the letter agreement dated February 16,
2018, addressed to the Company from Wells Fargo and WFS, as amended, modified,
extended, restated, replaced, or supplemented from time to time and, (ii) the
letter agreement dated February 16, 2018, addressed to the Company from  Bank of
America and BofA Securities, Inc. (f/k/a Merrill Lynch, Pierce, Fenner & Smith
Incorporated), as amended, modified, extended, restated, replaced, or
supplemented from time to time and (iii) the letter agreement dated June 3,
2020, addressed to the Company from Wells Fargo and WFS, as amended, modified,
extended, restated, replaced, or supplemented from time to time.

“First Amendment Effective Date” shall mean June 5, 2020.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) EBITDA for the four consecutive fiscal quarter period then ended to
(ii) Total Fixed Charges for the four consecutive fiscal quarter period then
ended.

1451155352.2

DMSLIBRARY01\31771180.v14

14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender under
the Revolving A Facility, (aa) with respect to any Issuing Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding LOC Obligations
with respect to Letters of Credit issued by such Issuing Lender other than LOC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (bb) with respect to any Swingline Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States, applied in a manner consistent with those
used in preparing the financial statements delivered to the Agent prior to the
Closing Date, subject, however, in the case of determination of compliance with
the financial covenants set forth in Section 5.5 to the provisions of Section
1.3.

“Government Acts” shall have the meaning set forth in Section 2.17(a).

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall mean each Subsidiary of the Company that executes the
Subsidiary Guaranty on the Closing Date and any Subsidiary that executes and/or
joins the Subsidiary Guaranty from time to time.

“Health Care Facility” or “Health Care Facilities” shall mean, individually or
collectively as appropriate, real estate and improvements thereon used
exclusively or primarily for the delivery of health or human services, including
but not limited to hospitals, clinics, long term care facilities, custodial care
facilities (including but not limited to childcare centers), congregate care
facilities, assisted living facilities, surgery centers and medical office
buildings.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

“Incremental Increase Amount” shall have the meaning set forth in Section
2.2(a).

1551155352.2

DMSLIBRARY01\31771180.v14

15

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Indebtedness” shall mean, without duplication, with respect to any Person, all
indebtedness, liabilities and other obligations of such Person which would, in
accordance with GAAP, be classified upon a balance sheet of such Person as
liabilities but in any event including:

(aa)all debt and similar monetary obligations, whether direct or indirect,
including, without limitation, all obligations of such Person for borrowed money
or with respect to deposits or advances of any kind and all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments;

(bb)all guaranties of such Person, endorsements and other contingent liabilities
and other obligations of such Person, whether direct or indirect in respect of
indebtedness of others, to purchase indebtedness, or to assure the owner of
indebtedness against loss, through an agreement to purchase goods, supplies or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise, and any obligations to reimburse
the issuer in respect of any letters of credit;

(cc)all liabilities and other obligations to the extent not, included in clause
(a) above secured by any mortgage, lien, pledge, charge, security interest or
other encumbrance in respect of property owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligations;

(dd)all indebtedness, liabilities and other obligations of such Person arising
under any conditional sale or other title retention agreement, whether or not
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property;

(ee)all indebtedness, liabilities and other obligations of such Person in
respect of capitalized leases of real and personal property;

(ff)all cash obligations of such Person then due under Hedging Agreements;

(gg)the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product plus any accrued interest thereon (excluding operating leases);

(h)all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business); and

(i)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

1651155352.2

DMSLIBRARY01\31771180.v14

16

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Interest Expense” shall mean for any fiscal period for the Company and its
Consolidated Subsidiaries on a consolidated basis, an amount equal to the sum of
the following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP plus (ii) all capitalized interest determined in
accordance with GAAP (but excluding costs in connection with development
projects until such time as such costs are expensed in accordance with GAAP),
plus (iii) the amortization of deferred financing costs.

“Interest Payment Date” shall mean (aa) as to any Base Rate Loan or any
Swingline Loan, the last Business Day of each March, June, September and
December during the term of this Agreement and on the applicable Maturity Date,
(bb) as to any LIBOR Rate Loan having an Interest Period of three months or
less, the last day of such Interest Period, (cc) as to any LIBOR Rate Loan
having an Interest Period longer than three months, (ii) each day which is three
months after the first day of such Interest Period and (iiii) the last day of
such Interest Period and (dd) as to any Loan which is the subject of a mandatory
prepayment required pursuant to Section 2.6(b), the date that such prepayment is
due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(aa)initially, the period commencing on the Drawdown Date or conversion date, as
the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three, or six months thereafter as selected by the Company in the Notice of
Borrowing or Notice of Conversion/Extension given with respect thereto; and

(bb)thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three, or six months thereafter as selected by the Company by irrevocable
notice to the Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:

(ii)if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(iiii)any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

(iiiiii)if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected a Base Rate Loan to replace the affected LIBOR
Rate Loan;

(iviv)no Interest Period in respect of any Loan shall extend beyond the Maturity
Date for such Loan; and

(vv)no more than ten (10) LIBOR Rate Loans may be in effect at any time as a sum
total under the Revolving A Facility and the Revolving B Facility; provided
that, for purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in

1751155352.2

DMSLIBRARY01\31771180.v14

17

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new LIBOR Rate Loan with a single Interest
Period.

“Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting, in each case as described
in the Securities Laws.

“Investments” shall mean all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of stock, partnership or limited
liability company interests or Indebtedness of, and including loans, advances,
capital contributions or transfers of property to, or in respect of any
guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person, or for the acquisition of real estate or interests
therein.  In determining the aggregate amount of Investments outstanding at any
particular time: (a) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed; (b) there shall be included as an Investment all interest accrued
with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that interest included as provided in the foregoing clause (b) may be deducted
when paid; and (e) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof.

“Issuing Lenders” shall mean Wells Fargo and Bank of America, in each case,
together with any successor.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.4(c).

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement (including, for
the avoidance of doubt, each Revolving B Lender); provided that notwithstanding
the foregoing, “Lender” shall not include any Credit Party or any of the Credit
Party’s Affiliates or Subsidiaries.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit” shall mean (aa) any letter of credit issued by an Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement and (bb) any
Existing Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement.

“Letter of Credit Expiration Date” shall have the meaning set forth in Section
2.3(a).

“Letter of Credit Facing Fee” shall have the meaning set forth in Section
2.4(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.4(b).

“LIBOR” shall mean, subject to the implementation of a Benchmark Replacement
Rate in accordance with Section 2.13(b), for any interest rate calculation with
respect to a LIBOR Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United

1851155352.2

DMSLIBRARY01\31771180.v14

18

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Kingdom company, or a comparable or successor quoting service approved by the
Agent, at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period.  If, for any reason,
such rate is not so published then “LIBOR” shall be determined by the Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Agent at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Each calculation by the Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.  

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Replacement Rate with respect thereto) be less than 0%
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 2.13(b), in the event that a Benchmark
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Benchmark Replacement Rate.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Agent pursuant to the following
formula:

LIBOR Rate = LIBOR

1.00 - Eurodollar Reserve Percentage

“LIBOR Rate Loans” shall mean Loans that bear interest at an interest rate based
on the LIBOR Rate.

“LIBOR Reference Rate” shall mean a rate determined by reference to the LIBOR
Rate for a one (1) month interest period that would be applicable for a Loan at
the LIBOR Rate, as such rate may fluctuate in accordance with changes in the
LIBOR Rate on a daily basis.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by an
alternate method as reasonably selected by the Lender.

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation,
(aa) any conditional sale or other title retention agreement and any Capital
Lease having substantially the same economic effect as any of the foregoing,
(bb) the filing of, or the agreement to give, any UCC financing statement) and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loans” shall mean the Revolving A Loans, the Revolving B Loans and/or the
Swingline Loans, as appropriate, and “Loan” shall mean any one of them.

“Loan Documents” shall mean collectively, this Agreement, the Notes, the
Subsidiary Guaranty, the LOC Documents, the Fee Letters and the Security
Documents and any document or instrument delivered pursuant to or in connection
with this Agreement or the LOC Documents (including, without limitation, any
guaranty delivered in connection with this Agreement), each as amended and in
effect from time to time.

1951155352.2

DMSLIBRARY01\31771180.v14

19

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“LOC Commitment” shall mean the commitment of the Issuing Lenders to issue
Letters of Credit and with respect to each Revolving A Lender, the commitment of
such Lender to purchase Participation Interests in the Letters of Credit up to
such Lender’s Revolving A Commitment Percentage of the LOC Committed Amount.

“LOC Commitment Percentage” shall mean, with respect to Wells Fargo, 50% of the
LOC Committed Amount, and with respect to Bank of America, 50% of the LOC
Committed Amount.

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (aa) the rights and obligations of the
parties concerned or (bb) any collateral for such obligations.

“LOC Obligations” shall mean, at any time, the sum of (aa) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (bb) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lenders
but not theretofore reimbursed.

“London Banking Day” meansshall mean any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank Eurodollar
market.

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.9(b)(ii).

“Material Acquisition” shall mean any acquisition with total consideration in
excess of 10% of Total Asset Value (measured prior to giving effect to such
acquisition).

“Material Adverse Effect” shall mean (A) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, (B)  a material impairment of
the rights and remedies of the Agent or any Lender under any Loan Document, or
of the ability of the Credit Parties, taken as a whole, to perform their
obligations, when such obligations are required to be performed, under any Loan
Document to which it is a party or (C) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.

“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Company or any of its Subsidiaries (other than
Excluded Subsidiaries) is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

2051155352.2

DMSLIBRARY01\31771180.v14

20

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Maturity Date” shall mean, the date that is four (4) years following the
Closing DateMarch 27, 2022; provided that, if the Company elects the extension
option under Section 2.22 with respect to the Revolving A Loans, upon
satisfaction of the conditions set forth in such Section 2.22, the Maturity Date
with respect to the Revolving A Loans shall be extended as set forth in Section
2.22; provided, however, if such date is not a Business Day, the Maturity Date
with respect to the Revolving A Loans shall be the next preceding Business Day.

 

“Maximum Leverage Level” shall have the meaning set forth in Section 5.5(b).

 

“Maximum Unencumbered Leverage Level” shall have the meaning set forth in
Section 5.5(e).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage Loans” shall mean loans from time to time made by the Company or any
Consolidated Subsidiary, in each case secured by a first mortgage lien on a
Health Care Facility.

“Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents proceeds
received by the Company or any Subsidiary in respect of any Equity Issuance, net
of (a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) (b) taxes paid or payable as a
result thereof; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by the Company or any
Subsidiary in any Equity Issuance.

“Net Income” shall mean for any fiscal period of the Company, the net income (or
loss), after income taxes, of the Company and its Consolidated Subsidiaries on a
consolidated basis as determined in accordance with GAAP.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non‑Recourse Debt” shall mean (x) in the case of any Person other than an
Excluded Subsidiary or an Unconsolidated Affiliate, Indebtedness of the Company
or its Subsidiaries which is at all times non‑recourse in nature to the Company
or any of its Subsidiaries, except to the extent of any recourse to an asset of
the Company or a Subsidiary purchased or otherwise financed by such Indebtedness
(including, without limitation, Indebtedness of multi‑member limited liability
companies in which the Company or any of its Subsidiaries has an ownership
interest, but only to the extent that such Indebtedness remains non-recourse to
the Company or any of its Subsidiaries (other than, in the event such
multi-member limited liability company is a Subsidiary, such Subsidiary)), (y)
in the case of an Excluded Subsidiary, Indebtedness of such Excluded Subsidiary
which is at all times non-recourse in nature to the Company or its Subsidiaries
(except such Excluded Subsidiary or assets of such Excluded Subsidiary) or (z)
in the case of an Unconsolidated Affiliate, Indebtedness of such Unconsolidated
Affiliate which is at all times non-recourse in nature to the Company or its
Subsidiaries.

“Normalized Adjusted FFO” shall mean, for any fiscal period with respect to the
Company, “funds from operations” as defined in accordance with the resolutions
adopted by the Board of Governors of the National Association of Real Estate
Investment Trusts as in effect from time to time; provided that Normalized
Adjusted FFO shall at all times exclude (a) charges for impairment losses from
property sales, (b) stock-based compensation, (c) write-offs or reserves of
straight-line rent related to sold assets, (d) amortization of debt costs, and
(e) non-recurring charges, including without limitation acquisition expenses,
non-cash charges related to the write-off of deferred equity and financing
costs.

2151155352.2

DMSLIBRARY01\31771180.v14

21

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Notes” shall mean the Revolving Notes and/or the Swingline Notes, as
applicable.

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.9(b)(i), as appropriate.  A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to a Base Rate Loan or a Base Rate Loan to a LIBOR Rate Loan,
or extension of a LIBOR Rate Loan, in each case substantially in the form of
Exhibit 1.1(e).

“Notice of Prepayment” shall have the meaning set forth in Section 2.6(a).

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lenders)
and the Agent, whenever arising, under this Agreement, the Notes or any of the
other Loan Documents, including principal, interest, fees, costs, charges,
expenses, professional fees, reimbursements, all sums chargeable to the Credit
Parties or for which any Credit Party is liable as an indemnitor and whether or
not evidenced by a note or other instrument and indemnification obligations and
other amounts (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code); provided that, anything to the
contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Non-Guarantor Subsidiary” shall mean any Subsidiary of the Company which
is not required to be a Guarantor hereunder pursuant to Section 5.33(a).

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

“Participant” hasshall have the meaning assigned to such term in clause (d) of
Section 9.6.

“Participant Register” hasshall have the meaning assigned to such term in clause
(d) of Section 9.6.

“Participation Interest” shall mean a participation interest purchased by a
Revolving A Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.9.

2251155352.2

DMSLIBRARY01\31771180.v14

22

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
agency.

“Permitted Liens” shall have the meaning set forth in Section 5.10(g).

“Pension Plan” shall mean pension plan shall include (a) any multi employer plan
within the meaning of Section 3(37) of ERISA, (b) any employee benefit plan
within the meaning of Section 3(3) of ERISA, other than plans described in (a)
above and (c) any employee pension benefit plan within the meaning of Section
3(2) of ERISA the benefits of which are guaranteed on termination in full or in
part by PBGC pursuant to Title IV of ERISA, other than plans described in (a)
above, each as maintained or contributed to by the Company or any ERISA
Affiliate.

“Person” shall mean any corporation, unincorporated association, partnership,
trust, organization, business, individual or other legal entity and any
government or any governmental agency or political subdivision thereof.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Agent, for the benefit of the
Secured Parties, as the same may from time to time be amended, modified,
extended, restated, replaced, or supplemented from time to time in accordance
with the terms hereof and thereof.

“Prime Rate” shall have the meaning set forth in the definition of Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period ending as of the most recent quarter end preceding the date
of such transaction for which financial statement information is available;
provided, for purposes of Section 5.9(c), 5.9(h) and 5.25(e), the rental income
for any newly-acquired Health Care Facility which is used for purposes of such
calculation shall be based on the amounts contractually due under any related
leases that are then in effect; provided, further, that any such calculations
made on a Pro Forma Basis shall be adjusted by (A) excluding from Total Asset
Value and Unencumbered Asset Value, the actual value of any assets sold by the
Company or any of its Subsidiaries since the last day of the prior fiscal
quarter and (B) adding to Total Asset Value and Unencumbered Asset Value, the
undepreciated GAAP book value (after any impairments) of any Acquisition
Properties  acquired (or to be acquired with any borrowing) by (x) in the case
of Total Asset Value, the Company or any of its Subsidiaries or (y) in the case
of Unencumbered Asset Value, the Company or any Guarantor, in each case since
the last day of the most recently ended fiscal quarter for which financial
statement information is available.

“Property” shall mean any parcel of real property, and improvements thereon,
which is owned, leased or operated by the Company or its Consolidated
Subsidiaries and which is located in the United States of America or the
District of Columbia or any Specified Jurisdiction.

“Recipient” shall mean (a) the Agent, (b) any Lender or (c) any Issuing Lender,
as applicable.

“Register” shall have the meaning set forth in Section 9.6(c).

2351155352.2

DMSLIBRARY01\31771180.v14

23

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Reimbursement Obligation” shall mean the obligation of the Company to reimburse
the Issuing Lenders pursuant to Section 2.3(d) for amounts drawn under Letters
of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Replacement Rate” shall have the meaning set forth in Section 2.13(b)Relevant
Governmental Body” shall mean the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Facility Lenders” shall mean (a) for the Revolving A Facility, the
Required Revolving A Lenders or (b) for the Revolving B Facility, the Required
Revolving B Lenders, as applicable.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of the Revolving Commitments or, if the Revolving
Commitments have been terminated or there are no Revolving Commitments then
outstanding, the outstanding Loans and Participation Interests; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Obligations
(including Participation Interests) owing to such Defaulting Lender and such
Defaulting Lender’s Commitments.

“Required Revolving A Lenders” shall mean, as of any date of determination,
Lenders holding at least a majority of the Revolving A Commitments or, if the
Revolving A Commitments have been terminated or there are no Revolving A
Commitments then outstanding, the outstanding Revolving A Loans and
Participation Interests; provided, however, that if any Revolving A Lender shall
be a Defaulting Lender at such time, then there shall be excluded from the
determination of Required Revolving A Lenders, Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Commitments.

“Required Revolving B Lenders” shall mean, as of any date of determination,
Lenders holding at least a majority of the Revolving B Commitments or, if the
Revolving B Commitments have been terminated or there are no Revolving B
Commitments then outstanding, the outstanding Revolving B Loans; provided,
however, that if any Revolving B Lender shall be a Defaulting Lender at such
time, then there shall be excluded from the determination of Required Revolving
B Lenders, Obligations owing to such Defaulting Lender and such Defaulting
Lender’s Commitments.

“Requirement of Law” shall mean, as to any Person, (aa) the articles or
certificate of incorporation, trust documents and by-laws or other
organizational or governing documents of such Person, and (bb) all
international, foreign, Federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes, executive orders, and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority (in each case
whether or not having the force of law); in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

2451155352.2

DMSLIBRARY01\31771180.v14

24

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president or chief financial officer of such Credit Party and any
additional responsible officer that is designated as such to the Agent.

“Revolving A Commitment” shall mean, with respect to each Revolving A Lender,
the commitment of such Lender to make Revolving A Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Lender’s
Revolving A Commitment Percentage of the Revolving A Committed Amount.

“Revolving A Commitment Percentage” shall mean, for each Revolving A Lender, the
percentage identified as its Revolving A Commitment Percentage on Schedule
2.1(a) or in the Assignment and Assumption pursuant to which such Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

“Revolving A Committed Amount” shall meanhave the amount of eachmeaning set
forth in Section 2.1(a)(i).

“Revolving A Facility” shall have the meaning set forth in Section 2.1(a)(i).

“Revolving A Facility Fee” shall have the meaning set forth in Section
2.4(a)(i).

“Revolving A Lender” shall mean a Lender with a Revolving A Commitment.

“Revolving A Loans” shall have the meaning set forth in Section 2.1(a)(i).

“Revolving B Commitment” shall mean, with respect to each Revolving B Lender,
the commitment of such Lender to make Revolving B Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Lender’s
Revolving B Commitment Percentage of the Revolving B Committed Amount.

“Revolving B Commitment as specified Percentage” shall mean, for each Revolving
B Lender, the percentage identified as its Revolving B Commitment Percentage on
Schedule 2.1(a) or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such amountpercentage may be reduced or
increased from time to timemodified in connection with any assignment made in
accordance with the provisions hereofof Section 9.6(b).

“Revolving B Committed Amount” shall have the meaning set forth in Section
2.1(a)(ii).

“Revolving B Facility” shall have the meaning set forth in Section 2.1(a)(ii).

“Revolving B Facility Fee” shall have the meaning set forth in Section
2.4(a)(i).

“Revolving B Lender” shall mean a Lender with a Revolving B Commitment.

“Revolving B Loans” shall have the meaning set forth in Section 2.1(a)(ii).

“Revolving Commitment” shall mean the Revolving A Commitment and the Revolving B
Commitment, individually or collectively, as appropriate.

“Revolving Commitment Percentage” shall mean the Revolving A Commitment
Percentage and the Revolving B Commitment Percentage, individually or
collectively, as appropriate.

2551155352.2

DMSLIBRARY01\31771180.v14

25

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Revolving Credit Facility” shall mean the Revolving A Facility and the
Revolving B Facility, individually or collectively, as appropriate.

“Revolving Facility Increase” shall have the meaning set forth in Section
2.2(a).

“Revolving Loan” shall mean any Revolving A Loan and any Revolving B Loan,
individually or collectively, as the context may require.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Company provided pursuant to Section 2.1(e) in favor of any of the Lenders
evidencing theany Revolving Loan provided by any such Lender pursuant to Section
2.1(a), individually or collectively, as appropriate, as such promissory notes
may be amended, modified, extended, restated, replaced, or supplemented from
time to time.

“Revolving Loans” shall have the meaning set forth in Section 2.1(a).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctions” shall mean any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Company or any of its Subsidiaries or Affiliates.

“Sanctioned Country” shall mean at any time, a country or territory which is
itself the subject or target of any Sanctions (including, as of the Closing
Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

“Sarbanes‑Oxley” shall mean the Sarbanes‑Oxley Act of 2002.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Leverage Ratio” shall mean, as of any date of determination, the ratio
of (i) the portion of Total Indebtedness outstanding as of such date which is
secured in any manner by a Lien but excluding, in any event, (x) Indebtedness of
Unconsolidated Affiliates and (y) the Obligations hereunder to (ii) Total Asset
Value as of such date but excluding, in any event, the Company’s and its
Consolidated Subsidiaries’ pro rata share (based on their percentage ownership
interest) of assets held by Unconsolidated Affiliates.

2651155352.2

DMSLIBRARY01\31771180.v14

26

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Secured Parties” shall mean the Agent, the Lenders and the Bank Product
Providers.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Documents” shall mean the Pledge Agreement and all other agreements,
documents and instruments relating to, arising out of, or in any way connected
with any of the Pledge Agreement or granting to the Agent, for the benefit of
the Secured Parties, Liens or security interests to secure, inter alia, the
Credit Party Obligations whether now or hereafter executed and/or filed, each as
may be amended from time to time in accordance with the terms hereof, executed
and delivered in connection with the granting, attachment and perfection of the
Agent’s security interests and liens arising thereunder, including, without
limitation, UCC financing statements.

“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Specified Jurisdiction” shall mean any of Germany, the United Kingdom,
Australia, Canada and Puerto Rico or such other countries or such other
territories of the United States as are proposed from time to time in writing by
the Company to the Agent and approved by the Agent.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than fifty percent (50%) of the equity or more than
fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, controlled or held, or (ii) that is, as of such
date, otherwise controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent but
excluding, in any event, any Unconsolidated Affiliate.

“Subsidiary Guaranty” shall mean the guaranty executed by the Guarantors in
substantially the form of Exhibit 1.1(f).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of each Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Revolving A Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.9(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

2751155352.2

DMSLIBRARY01\31771180.v14

27

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Swingline Commitment Percentage” shall mean, with respect to Wells Fargo, 50%
of the Swingline Committed Amount, and with respect to Bank of America, 50% of
the Swingline Committed Amount.

“Swingline Committed Amount” shall mean the amount of each Swingline Lender’s
Swingline Commitment as specified in Section 2.9(a).

“Swingline Lenders” shall mean Wells Fargo and Bank of America, in each case,
together with any successor..

“Swingline Loan” shall have the meaning set forth in Section 2.9(a).

“Swingline Notes” shall mean the promissory notes of the Company in favor of the
Swingline Lenders evidencing the Swingline Loans provided pursuant to Section
2.9(d), as such promissory note may be amended, modified, extended, restated,
replaced, or supplemented from time to time.

“Tangible Net Worth” shall mean the aggregate of the capital stock (but
excluding treasury stock and capital stock subscribed and unissued) and surplus
(including earned surplus, capital surplus and the balance of the current profit
and loss account not transferred to surplus) of the Company and its Consolidated
Subsidiaries as the same properly appears on a balance sheet of the Company
prepared in accordance with GAAP, less the sum of the total book value of all
assets of the Company and its Consolidated Subsidiaries which would be treated
as intangibles under GAAP including without limitation, such items as good will,
leasehold improvements, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Asset Value” shall mean as of any date of determination, the sum of all
of the following of the Company and its Consolidated Subsidiaries on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis, without duplication: (a) the undepreciated cost (after taking into
account any impairments) of the Health Care Facilities (other than a Development
Property or an Acquisition Property), plus (b) the undepreciated cost (after
taking into account any impairments) of all Construction-in-Process for
Development Properties plus (c) the undepreciated cost (after taking into
account any impairments) of all Acquisition Properties; provided that (i) not
more than 5% of Total Asset Value, in the aggregate, may be attributable to
Properties located in Specified Jurisdictions; (ii) the portion of Total Asset
Value that is attributable to all Development Properties pursuant to clause (b)
above shall not exceed 20% of Total Asset Value; and (iii) the portion of Total
Asset Value that is attributable to Development Properties pursuant to clause
(b) above that are less than 50% (by rentable area) pre-leased to one or more
tenants which will occupy such space (x) shall not exceed 7.5% of Total Asset
Value and (y) shall only be included in Total Asset Value if such Development
Properties are being developed in conjunction with a UHS hospital request to
develop a building and which are located on a UHS hospital campus or a UHS
satellite campus. The Company’s and its Consolidated Subsidiaries’ pro rata
share (based on their percentage ownership interest) of assets held by
Unconsolidated Affiliates will be included in Total Asset Value calculations
consistent with the above described treatment for assets owned by the Company
and its Consolidated Subsidiaries.

2851155352.2

DMSLIBRARY01\31771180.v14

28

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“Total Fixed Charges” shall mean for any fiscal period for the Company and its
Consolidated Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) Interest Expense, plus (ii) regularly scheduled installments of principal
payable with respect to Total Indebtedness (excluding balloon payments due at
maturity), plus (iii) all dividend payments due to the holders of any preferred
Equity Interests in the Company and all distributions due to the holders of any
limited partnership interests in the Company other than limited partner
distributions based on the per share dividend paid on the common shares of
beneficial interest of the Company (including in each case (i) through (iii),
without duplication, the Company’s and its Consolidated Subsidiaries’ pro rata
share (based on their percentage ownership interest) thereof for Unconsolidated
Affiliates).

“Total Indebtedness” shall mean all Indebtedness of the Company and its
Consolidated Subsidiaries on a consolidated basis (including, without
limitation, Non-Recourse Debt of the Company and its Consolidated Subsidiaries)
plus, without duplication, the Company’s and its Consolidated Subsidiaries’ pro
rata share (based on their percentage ownership interest) of all Indebtedness of
Unconsolidated Affiliates determined in accordance with GAAP. Notwithstanding
the use of GAAP, the calculation of Total Indebtedness shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities that is included in the calculation of Total Indebtedness
shall be the historical cost basis, which generally is the contractual amount
owed adjusted for amortization or accretion of any premium or discount (but
without any fair value adjustments).

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
Total Indebtedness as of such date to Total Asset Value as of such date.

“Tranche” shall mean the collective reference to (aa) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (bb) Base Rate Loans made on
the same day.

“Transactions” shall mean the closing of this Agreement and the other Loan
Documents and the other transactions contemplated hereby and pursuant to the
other Loan Documents (including, without limitation, the initial borrowings
under the Loan Documents and the payment of fees and expenses in connection with
all of the foregoing).

“Type” shall mean, as to any Loan, its nature as a Base Rate Loan or LIBOR Rate
Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UHS” Universal Health Services, Inc., a Delaware corporation.

2951155352.2

DMSLIBRARY01\31771180.v14

29

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“UHS Subsidiaries” shall mean, as of any date of determination, any Subsidiary
or other entity the accounts of which would be consolidated with those of
Universal Health Services, Inc. in its consolidated financial statements if such
statements were prepared as of such date.

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

“Unconsolidated Affiliate” shall mean, in respect of the Company and its
Consolidated Subsidiaries, any other Person in whom the Company or such
Consolidated Subsidiary holds an Investment in the Equity Interests of such
Person, which Investment is accounted for in the financial statements of the
Company and its Consolidated Subsidiaries on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of the Company.

“Unencumbered Asset” shall mean a Property that meets each of the following
criteria and is designated as an Unencumbered Asset by the Company (i) the
Property is either 100% fee owned or ground leased under an Eligible Ground
Lease by the Company or a Guarantor; (ii) the Property is improved as a Health
Care Facility with one or more completed buildings of a type generally
consistent with the Company’s business strategy and is not a Development
Property (except as provided in clause (vii) below); (iii) the Property (and the
Equity Interests therein, if owned by the Company or a Guarantor) is not
directly or indirectly subject to any Lien (other than certain permitted
encumbrances to be agreed upon) or any negative pledge; (iv) to the best of the
Company’s knowledge, the Property is free of any material environmental
liabilities and is in material compliance with all Environmental Laws; (v) the
Property is free of any material defects, (vi) the Property is located in the
United States or, subject to the limitations set forth in the definition of
Unencumbered Asset Value, any Specified Jurisdiction , and (vii) if such
Property is a Development Property and construction of improvements has
commenced, there has been no interruption of construction for more than ninety
(90) consecutive days (other than as a result of a force majeure event that has
not continued for more than one hundred and eighty (180) days).

“Unencumbered Asset Value” shall mean, as to the Company and the Guarantors,
with respect to Unencumbered Assets, the sum, without duplication, of (a)  the
undepreciated cost (after taking into account any impairments) of each
Unencumbered Asset (other than a Development Property or an Acquisition
Property), plus (b) the undepreciated cost (after taking into account any
impairments) of all Construction-in-Process for Development Properties that are
Unencumbered Assets plus (c) the undepreciated cost (after taking into account
any impairments) of all Acquisition Properties that are Unencumbered Assets;
provided that (i) not more than 5% of Unencumbered Asset Value, in the
aggregate, may be attributable to Properties located in Specified Jurisdictions;
(ii) the portion of Unencumbered Asset Value that is attributable to all
Development Properties pursuant to clause (b) above shall not exceed 20% of
Unencumbered Asset Value; and (iii) the portion of Unencumbered Asset Value that
is attributable to Development Properties pursuant to clause (b) above that are
less than 50% (by rentable area) pre-leased to one or more tenants which will
occupy such space (x) shall not exceed 7.5% of Unencumbered Asset Value and (y)
shall only be included in Unencumbered Asset Value if such Development
Properties are being developed in conjunction with a UHS hospital request to
develop a building and which are located on a UHS hospital campus or a UHS
satellite campus,

“Unencumbered Leverage Ratio” shall mean, as of any date of determination  the
ratio of (i) the sum of (a) that portion of Total Indebtedness which is not
secured in any manner by any Lien (but excluding Indebtedness of Unconsolidated
Affiliates) plus (b) the Obligations owing hereunder to (ii) Unencumbered Asset
Value of the Company and the Guarantors.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

3051155352.2

DMSLIBRARY01\31771180.v14

30

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

Section 1.21.2Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (aa) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(bb) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (cc) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (dd) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (ee) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (ff) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (gg) all terms defined in this Agreement shall
have the defined meanings when used in any other Loan Document or any
certificate or other document made or delivered pursuant hereto.

Section 1.31.3Accounting Terms.

(aa)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
consolidated financial statements of the Company, except as otherwise
specifically prescribed herein.

(bb)Changes in GAAP.  If at any time any change in GAAP (including with respect
to the consolidation of subsidiaries and rules related to lease accounting)
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Company or the Required Lenders shall so
request, the Agent, the Lenders and the Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (ii) such ratio or requirement shall continue
to be computed in

3151155352.2

DMSLIBRARY01\31771180.v14

31

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

accordance with GAAP prior to such change therein and (iiii) the Company shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

Section 1.41.4Execution of Documents.

Unless otherwise specified, all Loan Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

Section 1.51.5Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.6Rates.

The Agent does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “LIBOR” or with respect to any rate
that is an alternative or replacement for or successor to any such rate
(including, without limitation, any Benchmark Replacement) or the effect of any
of the foregoing, or of any Benchmark Replacement Conforming Changes.  

 

Section 1.7Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

ARTICLE IIII

LOANS; AMOUNTS AND TERMS

Section 2.12.1Revolving Loans.

(aa)Revolving Commitment.  

(i)Revolving A Loans.  During the Commitment Period, subject to the terms and
conditions hereof, each Revolving A Lender severally, but not jointly, agrees to
make revolving credit loans in Dollars (“Revolving A Loans”) to the Company from
time to time in an aggregate principal amount of up to THREE HUNDRED MILLION
DOLLARS ($300,000,000) (as increased from time to time as provided in Section
2.2 and as such aggregate maximum amount may be reduced from time to time as
provided in Section 2.6, the “Revolving A Committed Amount”) for the purposes
hereinafter set forth (such facility, the “Revolving A Facility”); provided,
however, that (ii) with regard to each Revolving A Lender individually, the sum
of such Lender’s Revolving A Commitment Percentage of the aggregate principal
amount of outstanding Revolving A

3251155352.2

DMSLIBRARY01\31771180.v14

32

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Loans plus such Lender’s Revolving A Commitment Percentage of outstanding
Swingline Loans plus such Lender’s Revolving A Commitment Percentage of
outstanding LOC Obligations shall not exceed such Lender’s Revolving A
Commitment and (iiii) with regard to the Revolving A Lenders collectively, the
sum of the aggregate principal amount of outstanding Revolving A Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the Revolving A Committed Amount then in effect.  Revolving A Loans may consist
of Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Company
may request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, the Revolving A Loans made on the Closing Date or any
of the three (3) Business Days following the Closing Date, may only consist of
Base Rate Loans unless the Company delivers a funding indemnity letter,
substantially in the form of Exhibit 2.1(a), reasonably acceptable to the Agent
not less than three (3) Business Days prior to the Closing Date.

 

(ii)Revolving B Loans.  During the Commitment Period, subject to the terms and
conditions hereof, each Revolving B Lender severally, but not jointly, agrees to
make revolving credit loans in Dollars (“Revolving B Loans”) to the Company from
time to time in an aggregate principal amount of up to FIFTY MILLION DOLLARS
($50,000,000) (as such aggregate maximum amount may be reduced from time to time
as provided in Section 2.6, the “Revolving B Committed Amount”) for the purposes
hereinafter set forth (such facility, the “Revolving B Facility”); provided,
however, that (i) with regard to each Revolving B Lender individually, such
Lender’s Revolving B Commitment Percentage of the aggregate principal amount of
outstanding Revolving B Loans shall not exceed such Lender’s Revolving B
Commitment and (ii) with regard to the Revolving B Lenders collectively, the
aggregate principal amount of outstanding Revolving B Loans shall not exceed the
Revolving B Committed Amount then in effect.  Revolving B Loans may consist of
Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Company
may request, and may be repaid and reborrowed in accordance with the provisions
hereof.

(bb)Revolving Loan Borrowings.

(ii)Notice of Borrowing.  The Company shall request a Revolving Loan borrowing
by delivering a written Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivery of a written Notice of Borrowing, which
delivery may be by fax or electronic mail) to the Agent not later than 11:00
A.M. (Charlotte, North Carolina time) on the Business Day of the requested
borrowing in the case of Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans.  Each such
Notice of Borrowing shall be irrevocable and shall specify (AA) that a Revolving
Loan is requested, (BB) the date of the requested borrowing (which shall be a
Business Day), (CC) the aggregate principal amount to be borrowed and, (DD)
whether the borrowing shall be comprised of Base Rate Loans, LIBOR Rate Loans or
a combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor and (E) whether the Loans to be borrowed are Revolving A
Loans or Revolving B Loans.  If the Company shall fail to specify in any such
Notice of Borrowing (11) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed to be a request for an Interest
Period of one month, or (22) the Type of Revolving Loan requested, then such
notice shall be deemed to be a request for a Base Rate Loan hereunder.  The
Agent shall give notice to each applicable Lender

3351155352.2

DMSLIBRARY01\31771180.v14

33

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such Lender’s share thereof.

(iiii)Minimum Amounts.  Each Revolving Loan that is made as a Base Rate Loan
shall be in a minimum aggregate amount of $100,000 and in integral multiples of
$100,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).  Each Revolving Loan that is made as a LIBOR Rate Loan shall
be in a minimum aggregate amount of $100,000 and in integral multiples of
$100,000 in excess thereof (or the remaining amount of the Revolving Committed
Amount, if less).

(iiiiii)Advances.  Each Lender will make its applicable Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Agent for the
account of the Company at the office of the Agent specified in Section 9.2, or
at such other office as the Agent may designate in writing, by 1:00 P.M.
(Charlotte, North Carolina time) on the date specified in the applicable Notice
of Borrowing, in Dollars and in funds immediately available to the Agent.  Such
borrowing will then be made available to the Company by the Agent by crediting
the account of the Company on the books of such office (or such other account
that the Company may designate in writing to the Agent) with the aggregate of
the amounts made available to the Agent by the Lenders and in like funds as
received by the Agent.

(cc)Repayment.  Subject to the terms of this Agreement, Revolving Loans may be
borrowed, repaid and reborrowed during the Commitment Period, subject to Section
2.6(a).  The principal amount of all Revolving Loans shall be due and payable in
full on the Maturity Date, unless accelerated sooner pursuant to Section 7.2.

(dd)Interest.  Subject to the provisions of Section 2.7, Revolving Loans shall
bear interest as follows:

(ii)Base Rate Loans.  During such periods as any Revolving Loans shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the sum of the Base Rate plus the Applicable Margin; and

(iiii)LIBOR Rate Loans.  During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(ee)Revolving Notes; Covenant to Pay.  The Company’s obligation to pay each
Lender shall be evidenced by this Agreement and, upon such Lender’s request, by
a duly executed promissory note of the Company to such Lender in substantially
the form of Exhibit 2.1(e).  The Company covenants and agrees to pay the
Revolving Loans in accordance with the terms of this Agreement.

Section 2.22.2Revolving Facility Increase.

(aa)Revolving Facility Increases.  Subject to the terms and conditions set forth
herein, the Company shall have the right at any time and from time to time prior
to the Maturity Date, to increase the Revolving A Committed Amount (each, a
“Revolving Facility Increase”) by an aggregate principal amount for all such
Revolving Facility Increases of up to $50,000,000

3451155352.2

DMSLIBRARY01\31771180.v14

34

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(“Incremental Increase Amount”). As of the First Amendment Effective Date, the
available Incremental Increase Amount is $0.

(bb)Terms and Conditions.  The following terms and conditions shall apply to any
Revolving Facility Increase:  (ii) no Default or Event of Default shall exist
immediately prior to or after giving effect to such Revolving Facility Increase,
(iiii) the terms and documentation of such Revolving Facility Increase (other
than the Applicable Margin and fees, which shall be determined as set forth
below in clause (c)) shall be the same as the existing Revolving A Facility,
(iiiiii) any loans made pursuant to a Revolving Facility Increase shall
constitute Credit Party Obligations and will be secured and guaranteed with the
other Credit Party Obligations on a pari passu basis, (iviv) any Lenders
providing such Revolving Facility Increase shall be entitled to the same voting
rights as the existing Lenders and shall be entitled to receive proceeds of
prepayments on the same basis as the existing Lenders, (vv) any such Revolving
Facility Increase shall be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining amount of
the Incremental Increase Amount, if less), (vivi) the proceeds of any such
Revolving Facility Increase will be used for the purposes set forth in Section
3.19, (viivii) the Company shall execute a Revolving Note, in favor of any new
Lender or any existing Lender requesting a Revolving Note, to evidence its
Revolving Commitment to the extent increased pursuant to this Section,
(viiiviii) the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied, (ixix) the Agent shall have received (AA) upon request of the Agent,
an opinion or opinions of counsel for the Credit Parties, addressed to the and
the Lenders, in form and substance acceptable to the Agent substantially similar
to those opinions delivered to the Agent on the Closing Date, (BB) any
authorizing corporate documents as the Agent may reasonably request and (CC) if
applicable, a duly executed Notice of Borrowing, and (xx) the Agent shall have
received from the Company an officer’s certificate, in form and substance
reasonably satisfactory to the Agent, demonstrating that, after giving effect to
any such Revolving Facility Increase on a Pro Forma Basis, the Company will be
in compliance with the financial covenants set forth in Section 5.5.

(cc)Applicable Margin and Fees.  The Applicable Margin and any other fees
(including upfront fees and commitment fees) on the Revolving Facility Increase
will be determined by the Company and the Lenders providing such Revolving
Facility Increase at the time such Revolving Facility Increase is made; provided
that in the event that the Applicable Margin, Facility Fee, upfront fees or
other fees, taken as a whole, for any Revolving Facility Increase are higher
than the Applicable Margin, Facility Fee, upfront fees or other fees, taken as a
whole, for the existing Revolving A Facility, then the Applicable Margin,
Facility Fee, upfront fees or other fees for the existing Revolving A Facility
shall be increased to the extent necessary so that such Applicable Margin,
Facility Fee, upfront fees or other fees, as applicable, are equal to Applicable
Margin, Facility Fee, upfront fees or other fees, as applicable, for such
Revolving Facility Increase; provided, further, that in determining the interest
rate margins applicable to the Revolving Facility Increase and the Revolving A
Facility, (i) upfront fees payable by the Company to the Lenders under the
Revolving A Facility or any Revolving Facility Increase in the initial primary
syndication thereof (with such upfront fees being equated to interest based on
assumed four-year life to maturity) and the effects of any and all interest rate
floors shall be included and (ii) customary arrangement or commitment fees
payable to the Arrangers (or their affiliates) in connection with the Revolving
A Facility or to one or more arrangers (or their affiliates) of any Revolving
Facility Increase shall be excluded.

(dd)Revolving Facility Increase.  In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving A Loans and Participation
Interests shall be reallocated by causing such fundings and repayments (which
shall not be subject to any

3551155352.2

DMSLIBRARY01\31771180.v14

35

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

processing and/or recordation fees) among the Lenders (which the Company shall
be responsible for any costs arising under Section 2.15 resulting from such
reallocation and repayments) of Revolving A Loans as necessary such that, after
giving effect to such Revolving Facility Increase, each Revolving A Lender will
hold Revolving Loans and Participation Interests based on its Revolving A
Commitment Percentage (after giving effect to such Revolving Facility Increase).

(ee)Participation.  Participation in any Revolving Facility Increase may be
offered to each of the existing Revolving A Lenders, but each such Lender shall
have no obligation to provide all or any portion of such Revolving Facility
Increase.  The Company may invite other banks and financial institutions
reasonably acceptable to the Agent (such consent not to be unreasonably withheld
or delayed) to join this Agreement as Lenders hereunder for any portion of such
Revolving Facility Increase; provided that such other banks and financial
institutions shall enter into such joinder agreements to give effect thereto as
the Agent may reasonably request.

(ff) Amendments.The Agent is authorized to enter into, on behalf of the Lenders,
any amendment to this Agreement or any other Loan Document as may be necessary
to incorporate the terms of any such Revolving Facility Increase.

 

Section 2.32.3Letters of Credit.

(aa)Issuance.  Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which each Issuing Lender
may reasonably require which are not inconsistent with this Agreement, during
the Commitment Period the applicable Issuing Lender shall issue, and the
Revolving A Lenders shall participate in, Letters of Credit for the account of
the Company from time to time upon request in a form acceptable to the
applicable Issuing Lender; provided, however, that (ii) the aggregate amount of
LOC Obligations shall not at any time exceed FORTY MILLION DOLLARS ($40,000,000)
(the “LOC Committed Amount”), (iiii) the sum of the aggregate principal amount
of outstanding Revolving A Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not at any time exceed the Revolving A
Committed Amount then in effect, (iiiiii) all Letters of Credit shall be
denominated in Dollars, (iviv) Letters of Credit shall be issued for any lawful
corporate purposes and may be issued as standby letters of credit, including in
connection with workers’ compensation and other insurance programs, (vv) no
Letter of Credit shall be issued after the occurrence and during the continuance
of a Default or an Event of Default, (vi) the beneficiary of any Letter of
Credit shall not be a Sanctioned Person, and (vii) the sum of the aggregate
amount of an Issuing Lender’s outstanding LOC Obligations shall not exceed such
Issuing Lender’s respective share of the LOC Committed Amount according to such
Issuing Lender’s LOC Commitment Percentage.  Except as otherwise expressly
agreed in writing upon by all the Revolving A Lenders, no Letter of Credit shall
have an original expiry date more than one year from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Company or by operation of the terms of the applicable Letter of Credit to a
date not more than one  year from the date of extension; provided, further,
except as otherwise set forth in clause (k) hereof, no Letter of Credit, as
originally issued or as extended, shall have an expiry date extending beyond the
date that is five (5) Business Days prior to the applicable Maturity Date (the
“Letter of Credit Expiration Date”).  Each Letter of Credit shall comply with
the related LOC Documents.  The issuance and expiry date of each Letter of
Credit shall be a Business Day.  Each Letter of Credit issued hereunder shall be
in a minimum original face amount of $50,000, or such lesser amount as approved
by the applicable Issuing Lender.  The Company’s Reimbursement Obligations in
respect of each Existing Letter of Credit, and each Revolving A Lender’s

3651155352.2

DMSLIBRARY01\31771180.v14

36

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

participation obligations in connection therewith, shall be governed by the
terms of this Agreement.  The Existing Letters of Credit shall, as of the
Closing Date, be deemed to have been issued as Letters of Credit hereunder and
subject to and governed by the terms of this Agreement.

(bb)Notice and Reports.  The request for the issuance of a Letter of Credit
shall be submitted to the applicable Issuing Lender at least five (5) Business
Days prior to the requested date of issuance.  The applicable Issuing Lender
will promptly upon request provide to the Agent for dissemination to the
Revolving A Lenders a detailed report specifying the Letters of Credit which are
then issued and outstanding and any activity with respect thereto which may have
occurred since the date of any prior report, and including therein, among other
things, the account party, the beneficiary, the face amount, expiry date as well
as any payments or expirations which may have occurred.  The applicable Issuing
Lender will further provide to the Agent promptly upon request copies of the
Letters of Credit.  The applicable Issuing Lender will provide to the Agent at
the end of each calendar month a summary report of the nature and extent of LOC
Obligations then outstanding.

(cc)Participations.  Each Revolving A Lender, (i) on the Closing Date with
respect to each Existing Letter of Credit and (ii) upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the applicable Issuing Lender in such Letter of Credit and the obligations
arising thereunder and any Collateral relating thereto, in each case in an
amount equal to its Revolving A Commitment Percentage of the obligations under
such Letter of Credit and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
applicable Issuing Lender therefor and discharge when due, its Revolving A
Commitment Percentage of the obligations arising under such Letter of Credit;
provided that any Person that becomes a Revolving A Lender after the Closing
Date shall be deemed to have purchased a Participation Interest in all
outstanding Letters of Credit on the date it becomes a Revolving A Lender
hereunder and any Letter of Credit issued on or after such date, in each case in
accordance with the foregoing terms.  Without limiting the scope and nature of
each Revolving A Lender’s participation in any Letter of Credit, to the extent
that the applicable Issuing Lender has not been reimbursed as required hereunder
or under any LOC Document, each such Lender shall pay to the applicable Issuing
Lender its Revolving A Commitment Percentage of such unreimbursed drawing in
same day funds pursuant to and in accordance with the provisions of subsection
(d) hereof.  The obligation of each Revolving A Lender to so reimburse the
applicable Issuing Lender shall be absolute and unconditional and shall not be
affected by the occurrence of a Default, an Event of Default or any other
occurrence or event.  Any such reimbursement shall not relieve or otherwise
impair the obligation of the Company to reimburse the applicable Issuing Lender
under any Letter of Credit, together with interest as hereinafter provided.

(dd)Reimbursement.  In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Company and the Agent.  The
Company shall reimburse the applicable Issuing Lender on the day of drawing
under any Letter of Credit if notified prior to 3:00 P.M. (Charlotte, North
Carolina time) on a Business Day or, if after 3:00 P.M. (Charlotte, North
Carolina time), on the following Business Day (either with the proceeds of a
Revolving A Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.  If the Company shall fail to reimburse the
applicable Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall automatically bear interest at a per annum rate equal to the
Default Rate.  Unless the Company shall immediately notify the applicable
Issuing Lender and the Agent of its intent to otherwise reimburse the applicable
Issuing Lender, the Company shall be deemed to have requested a Mandatory LOC
Borrowing in the amount of the drawing as provided in subsection (e) hereof, the
proceeds of which will be

3751155352.2

DMSLIBRARY01\31771180.v14

37

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

used to satisfy the Reimbursement Obligations.  The Company’s Reimbursement
Obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Company may claim or have against the applicable Issuing Lender, the
Agent, the Revolving A Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on
any failure of the Company to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Agent will promptly
notify the other Revolving A Lenders of the amount of any unreimbursed drawing
and each Revolving A Lender shall promptly pay to the Agent for the account of
the applicable Issuing Lender, in Dollars and in immediately available funds,
the amount of such Lender’s Revolving Commitment Percentage of such unreimbursed
drawing.  Such payment shall be made on the Business Day such notice is received
by such Lender from the Agent if such notice is received at or before 2:00 P.M.
(Charlotte, North Carolina time), otherwise such payment shall be made at or
before 12:00 Noon (Charlotte, North Carolina time) on the Business Day next
succeeding the Business Day such notice is received.  If such Lender does not
pay such amount to the Agent for the account of the applicable Issuing Lender in
full upon such request, such Lender shall, on demand, pay to the Agent for the
account of the applicable Issuing Lender interest on the unpaid amount during
the period from the date of such drawing until such Lender pays such amount to
the Agent for the account of the applicable Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Base
Rate.  Each Revolving A Lender’s obligation to make such payment to the
applicable Issuing Lender, and the right of the applicable Issuing Lender to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and without regard to the termination of this
Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the Obligations hereunder and shall be made
without any offset, abatement, withholding or reduction whatsoever.

(ee)Repayment with Revolving A Loans.  On any day on which the Company shall
have requested, or been deemed to have requested, a Revolving A Loan to
reimburse a drawing under a Letter of Credit, the Agent shall give notice to the
Revolving A Lenders that a Revolving A Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving A Loan borrowing comprised entirely of Base Rate Loans (each such
borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving effect to
any termination of the Revolving A Commitments pursuant to Section 7.2) pro rata
based on each Revolving A Lender’s respective Revolving A Commitment Percentage
(determined before giving effect to any termination of the Revolving A
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the Agent for the account of the applicable Issuing Lender for
application to the respective LOC Obligations.  Each Revolving A Lender hereby
irrevocably agrees to make such Revolving A Loans on the day such notice is
received by the Revolving A Lenders from the Agent if such notice is received at
or before 2:00 P.M. (Charlotte, North Carolina time), otherwise such payment
shall be made at or before 12:00 Noon (Charlotte, North Carolina time) on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (ii) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving A Loans otherwise required
hereunder, (iiii) whether any conditions specified in Section 4.2 are then
satisfied, (iiiiii) whether a Default or an Event of Default then exists, (iviv)
failure for any such request or deemed request for Revolving A Loan to be made
by the time otherwise required in Section 2.1(b), (vv) the date of such
Mandatory LOC Borrowing, or (vivi) any reduction in the Revolving A Committed
Amount after any such Letter of Credit may have been drawn upon; provided,
however, that in the event any such Mandatory LOC Borrowing should be less than
the minimum amount for borrowings of

3851155352.2

DMSLIBRARY01\31771180.v14

38

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Loans otherwise provided in Section 2.1(b), the Company shall pay to the Agent
for its own account an administrative fee of $500.  In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving A Lender hereby agrees that it
shall forthwith fund its Participation Interests in the outstanding LOC
Obligations on the Business Day such notice to fund is received by such Lender
from the Agent if such notice is received at or before 2:00 P.M. (Charlotte,
North Carolina time), otherwise such payment shall be made at or before 12:00
Noon (Charlotte, North Carolina time) on the Business Day next succeeding the
Business Day such notice is received; provided, further, that in the event any
Revolving A Lender shall fail to fund its Participation Interest as required
herein, then the amount of such Lender’s unfunded Participation Interest therein
shall automatically bear interest payable by such Lender to the Agent for the
account of the applicable Issuing Lender upon demand, at the rate equal to, if
paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Base Rate.

(ff)Modification, Extension.  The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(gg)ISP98 and UCP.  Unless otherwise expressly agreed by the applicable Issuing
Lender and the Company, when a Letter of Credit is issued, (ii) the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (iiii) the rules of The Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each documentary Letter of Credit.

(hh)Conflict with LOC Documents.  In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

(ii)Designation of Subsidiaries as Account Parties.  Notwithstanding anything to
the contrary set forth in this Agreement, including, without limitation, Section
2.3(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary of
the Company; provided that, notwithstanding such statement, the Company shall be
the actual account party for all purposes of this Agreement for such Letter of
Credit and such statement shall not affect the Company’s Reimbursement
Obligations hereunder with respect to such Letter of Credit.

 

(jj)Cash Collateral.  At any point in time in which there is a Defaulting
Lender, the applicable Issuing Lender may require the Company to Cash
Collateralize the LOC Obligations pursuant to Section 2.20.

(kk)Letters of Credit.  The applicable Issuing Lender shall, at the request of
the Company, issue one or more Letters of Credit hereunder, with expiry dates
that would occur after the Letter of Credit Expiration Date (and after the
Maturity Date), based upon the Company’s agreement to fully Cash Collateralize
the LOC Obligations relating to such Letters of Credit on the Letter of Credit
Expiration Date pursuant to the terms of Section 2.20(a)(ii).  In the event the
Company fails to fully Cash Collateralize the outstanding LOC Obligations on the
Letter of Credit Expiration Date, each outstanding Letter of Credit shall
automatically be deemed to be drawn in full, and the Company shall be deemed to
have requested a Base Rate Loan to be funded

3951155352.2

DMSLIBRARY01\31771180.v14

39

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

by the Revolving A Lenders on the Letter of Credit Expiration Date to reimburse
such drawing (with the proceeds of such Base Rate Loan being used to Cash
Collateralize outstanding LOC Obligations as set forth in Section 2.20).  In the
event a Mandatory LOC Borrowing cannot for any reason be made on such date
(including, without limitation, as a result of the occurrence of a Bankruptcy
Event) then each such Lender hereby agrees that it shall fund its Participation
Interests in the outstanding LOC Obligations on such day (with the proceeds of
such funded Participation Interests being used to Cash Collateralize outstanding
LOC Obligations as set forth in Section 2.20).  Each Revolving A Lender’s
obligation to make such payment to the applicable Issuing Lender, and the right
of the applicable Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

Section 2.42.4Fees.

(aa)Facility FeeFees.  Subject to Section 2.21, (i) in consideration of the
Revolving A Commitments, the Company agrees to pay to the Agent, for the ratable
benefit of the Revolving A Lenders, a facility fee (the “Revolving A Facility
Fee”) in an amount equal to the Applicable Margin for the Revolving A Facility
Fee per annum on the Revolving A Committed Amount. The, which such Facility Fee
shall be calculated quarterly in arrears.  The and shall be payable quarterly in
arrears on the last Business Day of each calendar quarter; and (ii) in
consideration of the Revolving B Commitments, the Company agrees to pay to the
Agent, for the ratable benefit of the Revolving B Lenders, a facility fee (the
“Revolving B Facility Fee”) in an amount equal to the Applicable Margin for the
Revolving B Facility Fee per annum on the Revolving B Committed Amount, which
such Facility Fee shall be calculated quarterly in arrears and shall be payable
quarterly in arrears on the last Business Day of each calendar quarter.

(bb)Letter of Credit Fees.  Subject to Section 2.21, in consideration of the LOC
Commitments, the Company agrees to pay to the Agent, for the ratable benefit of
the Revolving A Lenders, a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin for Letter of Credit Fee per annum on the average daily
maximum amount available to be drawn under each Letter of Credit from the date
of issuance to the date of expiration.  The Letter of Credit Fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter.

(cc)Issuing Lender Fees.  In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Company shall pay to the applicable
Issuing Lender for its own account without sharing by the other Revolving A
Lenders the reasonable and customary charges from time to time of such Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).  Each Issuing Lender may charge, and retain for its own
account without sharing by the other Revolving A Lenders, an additional facing
fee (the “Letter of Credit Facing Fee”) as described in the respective Fee
Letters of Wells Fargo and Bank of America.  The Issuing Lender Fees and the
Letter of Credit Facing Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter.

(dd)Administrative Fee.  The Company agrees to pay to the Agent the annual
administrative fee as described in the Fee Letter of Wells Fargo.

4051155352.2

DMSLIBRARY01\31771180.v14

40

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 2.52.5Commitment Reductions.

(aa)Voluntary Reductions.  The Company shall have the right to terminate or
permanently reduce the unused portion of the Revolving A Committed Amount and/or
the Revolving B Committed Amount at any time or from time to time upon not less
than five (5) Business Days’ prior written notice to the Agent (which shall
notify the Lenders thereofRevolving A Lenders and/or the Revolving B Lenders, as
applicable, as soon as practicable) of each such termination or reduction, which
notice shall specify whether the Revolving A Committed Amount or the Revolving B
Committed Amount is being reduced, the effective date thereof and the amount of
any such reduction which shall be in a minimum amount of $500,000 or a whole
multiple of $250,000 in excess thereof and shall be irrevocable and effective
upon receipt by the Agent; provided that no such reduction or termination shall
be permitted if after giving effect thereto, (i) and after giving effect to any
prepayments of the Revolving A Loans made on the effective date thereof, the sum
of the aggregate principal amount of outstanding Revolving A Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations would exceed the
Revolving A Committed Amount then in effect and (ii) and after giving effect to
any prepayments of the Revolving B Loans made on the effective date thereof, the
aggregate principal amount of outstanding Revolving B Loans would exceed the
Revolving B Committed Amount then in effect.  Any reduction in the Revolving A
Committed Amount shall be applied to the Revolving A Commitment of each
Revolving A Lender in according to its Revolving A Commitment Percentage.  Any
reduction in the Revolving B Committed Amount shall be applied to the Revolving
B Commitment of each Revolving B Lender in according to its Revolving B
Commitment Percentage.

(bb)LOC Committed Amount.  If the Revolving A Committed Amount is reduced below
the then current LOC Committed Amount, the LOC Committed Amount shall
automatically be reduced by an amount such that the LOC Committed Amount equals
the Revolving A Committed Amount.

(cc)Swingline Committed Amount.  If the Revolving A Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving A Committed Amount.

(dd)Maturity Date.  The Revolving Commitments, the Swingline Commitment and the
LOC Commitment shall automatically terminate on the applicable Maturity Date.

Section 2.62.6Prepayments.

(aa)Optional Prepayments.  The Company shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that (i) each partial
prepayment of any Base Rate Loan shall be in a minimum principal amount of (i)
$100,000 and integral multiples of $100,000 in excess thereof, (ii) each partial
prepayment of a Swingline Loan shall be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof and (iii) each
partial prepayment of a LIBOR Rate Loan shall be in a minimum principal amount
of $100,000 and integral multiples of $100,000 in excess thereof.  The Company
shall notify the Agent of such prepayment by written notice in the form of
Exhibit 2.6(a) (a “Notice of Prepayment”).  The Company shall give (x) three
Business Days’ irrevocable notice in the case of LIBOR Rate Loans and, (y) one
Business Day’s irrevocable notice in the case of Base Rate Loans and (z) notice
on the same Business Day on or prior to 3:00 p.m. in the case of Swingline
Loans, to the Agent (which shall notify the Lenders thereof as soon as
practicable).  Amounts prepaid

4151155352.2

DMSLIBRARY01\31771180.v14

41

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

under this Section shall be applied to the outstanding Revolving A Loans and/or
the outstanding Revolving B Loans as the Company may elect.  Within the
foregoing parameters, prepayments under this Section 2.6(a) shall be applied
first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.6(a) shall be
subject to Section 2.15, but otherwise without premium or penalty.  Interest on
the principal amount prepaid shall be payable on the next occurring Interest
Payment Date that would have occurred had such Loan not been prepaid or, at the
request of the Agent, interest on the principal amount prepaid shall be payable
on any date that a prepayment is made hereunder through the date of
prepayment.  Amounts prepaid on the Loans may be reborrowed in accordance with
the terms hereof.

(bb)Mandatory Prepayments.  

(i)If at any time after the Closing Date, the sum of the aggregate principal
amount of outstanding Revolving A Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall exceed the Revolving A Committed Amount, the
Company shall immediately prepay the Revolving A Loans and Swingline Loans and
(after all Revolving A Loans and Swingline Loans have been repaid) Cash
Collateralize the LOC Obligations in an amount sufficient to eliminate such
excess.  All amounts required to be paid pursuant to this Sectionclause shall be
applied as follows: (1) first to the outstanding Swingline Loans, (2) second to
the outstanding Revolving A Loans and (3) third to Cash Collateralize the LOC
Obligations.  Within the foregoing parameters, prepayments under this Section
2.6(b) shall be applied first to Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All prepayments under this Section
2.6(b) shall be subject to Section 2.15, but otherwise without premium or
penalty.

(c

(ii)If at any time after the First Amendment Effective Date, the aggregate
principal amount of outstanding Revolving B Loans shall exceed the Revolving B
Committed Amount, the Company shall immediately prepay the Revolving B Loans in
an amount sufficient to eliminate such excess.  All amounts required to be paid
pursuant to this clause shall be applied to the outstanding Revolving B
Loans.  Within the foregoing parameters, prepayments under this Section 2.6(b)
shall be applied first to Base Rate Loans and then to LIBOR Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.6(b)
shall be subject to Section 2.15, but otherwise without premium or penalty.

(c)Bank Product Obligations Unaffected.  Any prepayment made pursuant to this
Section 2.6 shall not affect the Company’s obligation to continue to make
payments under any Bank Product, which shall remain in full force and effect
notwithstanding such repayment or prepayment, subject to the terms of such Bank
Product.

Section 2.72.7Default Rate and Payment Dates.

(aa)If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.8 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to a Base Rate Loan at the end of the Interest Period applicable
thereto.

4251155352.2

DMSLIBRARY01\31771180.v14

42

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(bb)Upon the occurrence and during the continuance of a (ii) Bankruptcy Event or
a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Loan Documents shall automatically bear interest at a rate per annum which
is equal to the Default Rate and (iiii) any other Event of Default hereunder, at
the option of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Loan Documents shall automatically bear interest, at a per annum
rate which is equal to the Default Rate, in each case from the date of such
Event of Default until such Event of Default is waived in accordance with
Section 9.1.  Any default interest owing under this Section 2.7(b) shall be due
and payable on the earlier to occur of (x) demand by the Agent (which demand the
Agent shall make if directed by the Required Lenders) and (y) the applicable
Maturity Date.

(cc)Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.

Section 2.82.8Conversion Options.

(aa)The Company may, in the case of Revolving Loans, elect from time to time to
convert Base Rate Loans to LIBOR Rate Loans or to continue LIBOR Rate Loans, by
delivering a Notice of Conversion/Extension to the Agent at least three Business
Days’ prior to the proposed date of conversion or continuation.  In addition,
the Company may elect from time to time to convert all or any portion of a LIBOR
Rate Loan to a Base Rate Loan by giving the Agent irrevocable written notice
thereof by 11:00 A.M. one (1) Business Day prior to the proposed date of
conversion.  If the date upon which a Base Rate Loan is to be converted to a
LIBOR Rate Loan is not a Business Day, then such conversion shall be made on the
next succeeding Business Day and during the period from such last day of an
Interest Period to such succeeding Business Day such Loan shall bear interest as
if it were a Base Rate Loan.  LIBOR Rate Loans may only be converted to Base
Rate Loans on the last day of the applicable Interest Period.  If the date upon
which a LIBOR Rate Loan is to be converted to a Base Rate Loan is not a Business
Day, then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were a Base Rate Loan.  All
or any part of outstanding Base Rate Loans may be converted as provided herein;
provided that (ii) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (iiii) partial
conversions shall be in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof.  All or any part of outstanding LIBOR
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof.

(bb)Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.8(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period with respect
thereto.  If the Company shall fail to give timely notice of an election to
continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Base Rate Loans at the end of the applicable Interest Period with respect
thereto.

4351155352.2

DMSLIBRARY01\31771180.v14

43

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 2.92.9Swingline Loan Subfacility.

(aa)Swingline Commitment.  During the Commitment Period, subject to the terms
and conditions hereof, each Swingline Lender, in its individual capacity, agrees
to, in reliance upon the agreements of the other Revolving A Lenders set forth
in this Section, make certain revolving credit loans to the Company (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (ii) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed THIRTY MILLION DOLLARS
($30,000,000) (the “Swingline Committed Amount”), (iiii) the sum of the
aggregate principal amount of outstanding Revolving A Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
A Committed Amount then in effect, and (iii) the sum of the aggregate principal
amount of a Swingline Lender’s outstanding Swingline Loans shall not exceed such
Swingline Lender’s respective share of the Swingline Committed Amount according
to such Swingline Lender’s Swingline Commitment Percentage.  Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

(bb)Swingline Loan Borrowings.

(ii)Notice of Borrowing and Disbursement.  Upon receiving a Notice of Borrowing
from the Company not later than 3:00 P.M. (Charlotte, North Carolina time) on
any Business Day requesting that a Swingline Loan be made, the Applicable
Swingline Lender will make Swingline Loans available to the Company on the same
Business Day such request is received by such Applicable Swingline Lender.  Upon
receipt, the Applicable Swingline Lender will provide to the Agent a copy of any
Notice of Borrowing received by such Applicable Swingline Lender.  Swingline
Loan borrowings hereunder shall be made in minimum amounts of $50,000 (or the
remaining available amount of the Swingline Committed Amount if less) and in
integral amounts of $50,000 in excess thereof.

(iiii)Repayment of Swingline Loans.  Each Swingline Loan borrowing shall be due
and payable on the earlier of thirty (30) days following the date such Swingline
Loan is made and the applicable Maturity Date.  The Applicable Swingline Lender
may, at any time, in its sole discretion, by written notice to the Company and
the Agent, demand repayment of its Swingline Loans by way of a Revolving A Loan
borrowing, in which case the Company shall be deemed to have requested a
Revolving A Loan borrowing comprised entirely of Base Rate Loans in the amount
of such Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (AA) the applicable Maturity Date, (BB) the
occurrence of any Bankruptcy Event, (CC) upon acceleration of the Obligations
hereunder, whether on account of a Bankruptcy Event or any other Event of
Default, and (DD) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof (each such Revolving A Loan borrowing made on account of any
such deemed request therefor as provided herein being hereinafter referred to as
“Mandatory Swingline Borrowing”).  Each Revolving A Lender hereby irrevocably
agrees to make such Revolving A Loans promptly upon any such request or deemed
request on account of each Mandatory Swingline Borrowing in the amount and in
the manner specified in the preceding sentence on the date such notice is
received by the Revolving A Lenders from the Agent if such notice is received at
or before 2:00 P.M., otherwise such payment shall be made at or before 12:00
Noon on the Business Day next succeeding the date such notice is received
notwithstanding (11) the amount of Mandatory Swingline Borrowing

4451155352.2

DMSLIBRARY01\31771180.v14

44

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

may not comply with the minimum amount for borrowings of Revolving A Loans
otherwise required hereunder, (22) whether any conditions specified in Section
4.2 are then satisfied, (33) whether a Default or an Event of Default then
exists, (44) failure of any such request or deemed request for Revolving A Loans
to be made by the time otherwise required in Section 2.1(b)(i), (55) the date of
such Mandatory Swingline Borrowing, or (66) any reduction in the Revolving A
Committed Amount or termination of the Revolving A Commitments immediately prior
to such Mandatory Swingline Borrowing or contemporaneously therewith.  In the
event that any Mandatory Swingline Borrowing cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code), then each Revolving
A Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Company on or after such date and prior to such
purchase) from the Applicable Swingline Lender such Participation Interest in
the outstanding Swingline Loans as shall be necessary to cause each such Lender
to share in such Swingline Loans ratably based upon its respective Revolving A
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2); provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Applicable Swingline Lender
until the date as of which the respective Participation Interest is purchased,
and (y) at the time any purchase of a Participation Interest pursuant to this
sentence is actually made, the purchasing Revolving A Lender shall be required
to pay to the  Applicable Swingline Lender interest on the principal amount of
such Participation Interest purchased for each day from and including the day
upon which the Mandatory Swingline Borrowing would otherwise have occurred to
but excluding the date of payment for such Participation Interest, at the rate
equal to, if paid within two (2) Business Days of the date of the Mandatory
Swingline Borrowing, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Base Rate.  The Company shall have the right to repay the Swingline
Loan in whole or in part from time to time in accordance with Section 2.6(a).

(cc)Interest on Swingline Loans.  Subject to the provisions of Section 2.7,
Swingline Loans shall bear interest at a per annum rate equal to the LIBOR
Reference Rate plus the Applicable Margin for Revolving A Loans.  Interest on
Swingline Loans shall be payable in arrears on each Interest Payment Date.

(dd)Swingline Note; Covenant to Pay.  The Swingline Loans shall be evidenced by
this Agreement and, upon request of the Applicable Swingline Lender, by a duly
executed promissory note of the Company in favor of the Applicable Swingline
Lender in the original amount of the Swingline Commitment of each Swingline
Lender and substantially in the form of Exhibit 2.9(d).  The Company covenants
and agrees to pay the Swingline Loans in accordance with the terms of this
Agreement.

(ee)Cash Collateral.  At any point in time in which there is a Defaulting
Lender, any Swingline Lender may require the Company to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 2.20.

Section 2.102.10Computation of Interest and Fees; Usury.

(aa)Interest payable hereunder with respect to any Base Rate Loan based on the
Prime Rate shall be calculated on the basis of a year of 365 days (or 366 days,
as applicable) for the actual days elapsed.  All other fees, interest and all
other amounts payable hereunder shall be

4551155352.2

DMSLIBRARY01\31771180.v14

45

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

calculated on the basis of a 360-day year for the actual days elapsed.  The
Agent shall as soon as practicable notify the Company and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate shall become effective.  The Agent shall as
soon as practicable notify the Company and the Lenders of the effective date and
the amount of each such change.

(bb)Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Company and
the Lenders in the absence of manifest error.  The Agent shall, at the request
of the Company, deliver to the Company a statement showing the computations used
by the Agent in determining any interest rate.

(cc)It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Loan Documents or any other document, interest would otherwise be payable in
excess of the maximum nonusurious amount, any such construction shall be subject
to the provisions of this paragraph and such interest shall be automatically
reduced to the maximum nonusurious amount permitted under applicable law,
without the necessity of execution of any amendment or new document.  If any
Lender shall ever receive anything of value which is characterized as interest
on the Loans under applicable law and which would, apart from this provision, be
in excess of the maximum nonusurious amount, an amount equal to the amount which
would have been excessive interest shall, without penalty, be applied to the
reduction of the principal amount owing on the Loans and not to the payment of
interest, or refunded to the Company or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Loans.  The right to demand payment of the Loans or any other
Indebtedness evidenced by any of the Loan Documents does not include the right
to receive any interest which has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand.  All interest paid or agreed to be paid to the
Lenders with respect to the Loans shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term (including any renewal or extension) of the Loans so that the amount of
interest on account of such Indebtedness does not exceed the maximum nonusurious
amount permitted by applicable law.

Section 2.112.11Pro Rata Treatment and Payments.

(aa)Allocation of Payments Prior to Exercise of Remedies.  

(i)Each borrowing of Revolving A Loans and any reduction of the Revolving A
Commitments shall be made pro rata according to the respective Revolving A
Commitment Percentages of the Revolving A Lenders.  Unless otherwise required by
the terms of this Agreement, each payment under this Agreement with respect to
the Revolving A Loans shall be applied, first, to any fees then due and owing by
the Company pursuant to Section 2.4 with respect to such Loans, second, to
interest then due

4651155352.2

DMSLIBRARY01\31771180.v14

46

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

and owing hereunder ofby the Company with respect to such Loans and, third, to
principal then due and owing hereunder and under this Agreement ofby the Company
with respect to such Loans.  Each payment on account of any fees pursuant to
Section 2.4 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Letter of Credit Facing Fees and the Issuing Lender
Fees which shall be paid to the applicable Issuing Lender).  Each payment by the
Company on account of principal of and interest on the Revolving A Loans, shall
be applied to such Loans on a pro rata basis and, to the extent applicable, in
accordance with the terms of Section 2.6 hereof.  For the avoidance of doubt,
unless otherwise required by the terms of this Agreement, each payment made with
regards to the LOC Commitments shall be made pro rata according to the
respective outstanding LOC Obligations of the applicable Issuing Lender.

(ii)Each borrowing of Revolving B Loans and any reduction of the Revolving B
Commitments shall be made pro rata according to the respective Revolving B
Commitment Percentages of the Revolving B Lenders.  Unless otherwise required by
the terms of this Agreement, each payment under this Agreement with respect to
the Revolving B Loans shall be applied, first, to any fees then due and owing by
the Company pursuant to Section 2.4 with respect to such Loans, second, to
interest then due and owing hereunder by the Company with respect to such Loans
and, third, to principal then due and owing hereunder by the Company with
respect to such Loans.  Each payment on account of any fees pursuant to Section
2.4 shall be made pro rata in accordance with the respective amounts due and
owing.  Each payment by the Company on account of principal of and interest on
the Revolving B Loans, shall be applied to such Loans on a pro rata basis and,
to the extent applicable, in accordance with the terms of Section 2.6 hereof.  

(iii)All payments (including prepayments) to be made by the Company on account
of principal, interest and fees shall be made without defense, set-off or
counterclaim and shall be made to the Agent for the account of the Lenders at
the Agent’s office specified on Section 9.2 in Dollars and in immediately
available funds not later than 1:00 P.M. (Charlotte, North Carolina time) on the
date when due.  The Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  For the avoidance of doubt, unless
otherwise required by the terms of this Agreement, each payment made with
regards to the LOC Commitments shall be made pro rata according to the
respective outstanding LOC Obligations of the applicable Issuing Lender.

(bb)Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the application of default interest pursuant to Section 2.7) by the
Agent or the Lenders pursuant to Section 7.2 (or after the Commitments shall
automatically terminate and the Loans (with accrued interest thereon) and all
other amounts under the Loan Documents (including, without limitation,

4751155352.2

DMSLIBRARY01\31771180.v14

47

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

the maximum amount of all contingent liabilities under Letters of Credit) shall
automatically become due and payable in accordance with the terms of such
Section), all amounts collected or received by the Agent or any Lender on
account of the Credit Party Obligations or any other amounts outstanding under
any of the Loan Documents shall or in respect of the Collateral shall be paid
over or delivered as follows (irrespective of whether the following costs,
expenses, fees, interest, premiums, scheduled periodic payments or Credit Party
Obligations are allowed, permitted or recognized as a claim in any proceeding
resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Loan Documents and
any protective advances made by the Agent with respect to the Collateral under
or pursuant to the terms of the Security Documents;

SECOND, to the payment of any fees owed to the Agent and the Issuing Lenders;

THIRD, to the payment of all reasonable out‑of‑pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Loan Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or Cash Collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Loan Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (aa) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (bb) each of the Lenders (including any Issuing Lenders)
and any Bank Product Provider shall receive an amount equal to its pro rata
share (based on the proportion that the then outstanding Loans and LOC
Obligations held by such Lender or the outstanding obligations payable to such
Bank Product Provider bears to the aggregate then outstanding Loans and LOC
Obligations and obligations payable under all Bank Products) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and
“SIXTH” above; and (cc) to the extent that any amounts available for
distribution pursuant to clause “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Agent in a Cash Collateral account and applied (ii) first, to reimburse each
applicable Issuing Lender from time to time for any drawings under such Letters
of Credit on a pro rata basis and (iiii) then,

4851155352.2

DMSLIBRARY01\31771180.v14

48

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above in the manner provided
in this Section.  Notwithstanding the foregoing terms of this Section, only
Collateral proceeds and payments under the Subsidiary Guaranty (as opposed to
ordinary course principal, interest and fee payments hereunder) shall be applied
to obligations under any Bank Product. Notwithstanding the foregoing, Credit
Party Obligations arising under Bank Products with Bank Product Providers shall
be excluded from the application described above if the Agent has not received
written notice thereof, together with such supporting documentation as the Agent
may request, from the applicable Bank Product Provider, as the case may
be.  Each Bank Product Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Agent pursuant to the
terms of Article VIII for itself and its Affiliates as if a “Lender” party
hereto.

Section 2.122.12Non-Receipt of Funds by the Agent.

(aa)Funding by Lenders; Presumption by Agent.  Unless the Agent shall have
received written notice from a Lender prior to the proposed date of any
Extension of Credit that such Lender will not make available to the Agent such
Lender’s share of such Extension of Credit, the Agent may assume that such
Lender has made such share available on such date in accordance with this
Agreement and may, in reliance upon such assumption, make available to the
Company a corresponding amount.  In such event, if a Lender has not in fact made
its share of the applicable Extension of Credit available to the Agent, then the
applicable Lender and the Company severally agree to pay to the Agent within two
Business Days on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Company to but excluding the date of payment to the Agent, at (ii) in the case
of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (iiii) in the case of a payment to
be made by the Company, the interest rate applicable to Loans.  If the Company
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Company the amount of
such interest paid by the Company for such period.  If such Lender pays its
share of the applicable Extension of Credit to the Agent, then the amount so
paid shall constitute such Lender’s Loan included in such Extension of
Credit.  Any payment by the Company shall be without prejudice to any claim the
Company may have against a Lender that shall have failed to make such payment to
the Agent.

(bb)Payments by Company; Presumptions by Agent.  Unless the Agent shall have
received notice from the Company prior to the date on which any payment is due
to the Agent for the account of the Lenders or the Issuing Lenders hereunder
that the Company will not make such payment, the Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due.  In such event, if the Company has not in
fact made such payment, then each of the Lenders or the Issuing Lenders, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Agent to any Lender or the Company with respect to any amount
owing under subsections (a) and (b) of this Section shall be conclusive, absent
manifest error.

4951155352.2

DMSLIBRARY01\31771180.v14

49

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(cc)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Company by the Agent because the conditions to the applicable Extension
of Credit set forth in Article IV are not satisfied or waived in accordance with
the terms thereof, the Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(dd)Obligations of Lenders Several.  The obligations of the Revolving A Lenders
hereunder to make Revolving A Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.5(c) are several
and not joint.  The obligations of the Revolving B Lenders hereunder to make
Revolving B Loans and to make payments pursuant to Section 9.5(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

(ee)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.132.13Inability to Determine Interest Rate.

Circumstances Affecting LIBOR Rate Availability.  Notwithstanding any other
provision of this Agreement, unless and until a Benchmark Replacement Rate is
implemented in accordance with clause (b) below, if (i) the Agent shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of a Loan, (ii) the Agent shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or (iii) the
Required Lenders shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding LIBOR Rate
Loans that the Company has requested be outstanding as a LIBOR Tranche during
such Interest Period, the Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Company shall have notified the Agent upon receipt of such telephone notice
that it wishes to rescind or modify its request regarding such LIBOR Rate Loans,
any Loans that were requested to be made as LIBOR Rate Loans shall be made as
Base Rate Loans and any Loans that were requested to be converted into or
continued as LIBOR Rate Loans shall remain as or be converted into Base Rate
Loans.  Until any such notice has been withdrawn by the Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.

Notwithstanding anything to the contrary in clause (a) above, if the Agent has
made the determination (which determination shall be conclusive and binding
absent manifest error) that (i) the circumstances described in Section
2.13(a)(i) or (a)(ii) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the syndicated
loan market in the applicable currency or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having, or purporting to have, jurisdiction over the
Agent has made a public

5051155352.2

DMSLIBRARY01\31771180.v14

50

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the syndicated loan market in the applicable currency, then the Agent
may, to the extent practicable (in consultation with the Company and as
determined by the Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 2.13(b)(i), (b)(ii) or (b)(iii) occurs with respect to the Replacement
Rate or (B) the Agent (or the Required Lenders through the Agent) notifies the
Company that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate.  In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Agent and the Company, as may be necessary or appropriate, in
the opinion of the Agent, to effect the provisions of this clause
(b).  Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents (including, without limitation, Section 9.1), such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from such Lenders that in the aggregate constitute Required Lenders, with each
such notice stating that such Lender objects to such amendment.  To the extent
the Replacement Rate is approved by the Agent and the Company in connection with
this clause (b), the Replacement Rate shall be applied in a manner consistent
with market practice; provided that, in each case, to the extent such market
practice is not administratively feasible for the Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Agent (it being
understood that any such modification by the Agent shall not require the consent
of, or consultation with, any of the Lenders).Effect of Benchmark Transition
Event.  

(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Company may amend
this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Agent has posted such proposed
amendment to all Lenders and the Company so long as the Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 2.13(b) will occur prior to the applicable
Benchmark Transition Start Date.

(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii)Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Company and the Lenders of (A) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the

5151155352.2

DMSLIBRARY01\31771180.v14

51

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this Section 2.13(b), including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.13(b).

(iv)Benchmark Unavailability Period. Upon the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Company may revoke any
request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Company will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of the Base Rate based
upon LIBOR will not be used in any determination of the Base Rate.

Section 2.142.14 Yield Protection.

(a)(a) Increased Costs Generally.  If any Change in Law shall:

(ii)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(iiii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iiiiii)impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting, into or maintaining any LIBOR Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Lender hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender or Issuing Lender, the Company shall promptly pay to any such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(bb)Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such

5251155352.2

DMSLIBRARY01\31771180.v14

52

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Issuing Lender, to a level below that which such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Company will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

(cc)Certificates for Reimbursement.  A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within fifteen (15) days after receipt thereof; provided any such amounts being
demanded of the Company by such Lender shall be made on a nondiscriminatory
basis, consistent with other requests being made by such Lender in connection
with other similar loans held by such Lender.

(dd)Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation,
provided that the Company shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered, as the case may be, to the extent that such Lender or
Issuing Lender fails to make a demand for such compensation more than six (6)
months after becoming aware of such Change in Law giving arise to such increased
costs or reductions.

Section 2.152.15Compensation for Losses.

Upon demand of any Lender (with a copy to the Agent) from time to time, the
Company shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (it being understood that Indemnified Taxes are
covered by Section 2.16) incurred by it as a result of:

(ii)any continuation, conversion, payment or prepayment (other than pursuant to
Section 2.12) of any Loan other than a Base Rate Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(iiii)any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(iiiiii)any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 2.19;

excluding any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section, each Lender shall be deemed to have funded each LIBOR Rate Loan
made by it at the LIBOR

5351155352.2

DMSLIBRARY01\31771180.v14

53

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

Section 2.162.16Taxes.

(aa)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Company hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if the Company or the Agent shall be required by Applicable Law to
deduct any Taxes from such payments, then (i) if such Taxes are Indemnified
Taxes, the sum payable by the Company shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Recipient, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Company or the Agent, as applicable, shall be entitled to make
such deductions and (iii) the Company or the Agent, as applicable, shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

(bb)Payment of Other Taxes by the Company.  Without limiting the provisions of
paragraph (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse the Agent for the payment of any Other
Taxes; provided, that evidence of any such payment of Other Taxes has been
provided to the Company.

(cc)Indemnification by the Company.  The Company shall indemnify each Recipient,
within thirty (30) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Recipient, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
Issuing Lender (with a copy to the Agent), or by the Agent on its own behalf or
on behalf of a Lender or Issuing Lender, shall be conclusive absent manifest
error.  The Company shall also indemnify the Agent, within thirty (30) days
after demand therefor, for any amount which a Lender or Issuing Lender for any
reason fails to pay indefeasibly to the Agent as required by paragraph (g)
below; provided that, such Lender or Issuing Lender, as the case may be, shall
indemnify the Company to the extent of any payment the Company makes to the
Agent pursuant to this sentence.  In addition, the Company shall indemnify the
Agent, each Lender and Issuing Lender, within thirty (30) days after demand
therefor, for any incremental Taxes that may become payable by such Agent,
Lender (or its beneficial owners) or Issuing Lender as a result of any failure
of any Credit Party to pay any Taxes when due to the appropriate Governmental
Authority or to deliver to such Agent, pursuant to clause (d), documentation
evidencing the payment of Taxes.

(dd)Evidence of Payments.  As soon as practicable and in any event within thirty
(30) days after any payment of Indemnified Taxes by the Company to a
Governmental Authority, the Company shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(ee)Status of Lenders.  Any Lender that is a United States person (within the
meaning of Section 7701(a)(30) of the Code) shall deliver to the Company and the
Agent on or

5451155352.2

DMSLIBRARY01\31771180.v14

54

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

about the date on which such Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax.  Any Foreign Lender that is entitled
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company (with a
copy to the Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Company or the Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Company or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Without limiting the generality of the foregoing, in
the event that the Company is a resident for tax purposes in the United States,
any Foreign Lender shall deliver to the Company and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(ii)duly completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;

(iiii)duly completed copies of IRS Form W-8ECI;

(iiiiii)in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate (a
“Tax Compliance Certificate”)  in a form reasonably satisfactory to the Company
and the Agent to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Company within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN or W-8BEN-E, as applicable;

(iviv)to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a Tax Compliance Certificate in a form reasonably
satisfactory to the Company and the Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender shall provide a Tax Compliance Certificate in a form
reasonably satisfactory to the Company and the Agent on behalf of each such
direct and indirect partner; or

(vv)any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Company to determine the withholding or deduction
required to be made.

5551155352.2

DMSLIBRARY01\31771180.v14

55

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with any requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Company
and the Agent at the time or times prescribed by Applicable Law and at such time
or times reasonably requested by the Company or the Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Agent as may be necessary for the Company and
the Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the Closing Date.

To the extent that the relevant documentation provided pursuant to this Section
2.16(e) is rendered obsolete or inaccurate in any respect, such Lender or
Issuing Lender shall update such documentation or promptly notify the Company
and the Agent in writing of its legal inability to do so.

(ff)Treatment of Certain Refunds.  If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by the
Company pursuant to this Section), it shall pay to the applicable indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable indemnifying party, upon the request of
such indemnified party, agrees to repay the amount paid over pursuant to this
Section (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such indemnified party in the event such indemnified
party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Company or any other Person.

(gg)Indemnification of the Agent.  Each Lender and Issuing Lender shall
severally indemnify the Agent within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or Issuing Lender (but
only to the extent that the Company has not already indemnified the Agent for
such Indemnified Taxes and without limiting the obligation of the Company to do
so), (ii) any Taxes attributable to such Lender’s or Issuing Lender’s failure to
comply with the provisions of Section 9.6(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
Issuing Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender or Issuing
Lender by the Agent shall be conclusive absent manifest error.  Each Lender and
Issuing Lender hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Lender, as the case may be,
under any Loan Document against any amount due to the Agent

5651155352.2

DMSLIBRARY01\31771180.v14

56

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

under this paragraph (g). The agreements in paragraph (g) shall survive the
resignation and/or replacement of the Agent.

(hh)Survival.  Without prejudice to the survival of any other agreement of the
Company hereunder, the agreements and obligations of the Company contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Commitment.

Section 2.172.17Indemnification; Nature of Issuing Lender’s Duties.

(aa)In addition to its other obligations under Section 2.3, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lenders and each
Revolving A Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) (it being understood that Indemnified Taxes are covered by
Section 2.16) that such Issuing Lender or Revolving A Lender may incur or be
subject to as a consequence, direct or indirect, of (ii) the issuance of any
Letter of Credit or (iiii) the failure of an Issuing Lender to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

(bb)As between the Credit Parties, each Issuing Lender and each Revolving A
Lender, the Credit Parties shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof.  Neither the Issuing
Lenders nor any Revolving A Lender shall be responsible:  (ii) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (iiii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iiiiii) for failure of the beneficiary
of a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit so long as the applicable Issuing Lender acts with
reasonable care in connection therewith; (iviv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (vv) for
errors in interpretation of technical terms; (vivi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (viivii) for any
consequences arising from causes beyond the control of any Issuing Lender or any
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of any Issuing Lender’s rights or
powers hereunder.

(cc)In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Lender or any Revolving A Lender, under or in connection with any Letter of
Credit or the related certificates, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not put such Issuing Lender or such
Lender under any resulting liability to the Credit Parties.  It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify each Issuing Lender and each Revolving A Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Credit Parties, including, without limitation, any and all
risks of the acts or omissions, whether rightful or wrongful, of any
Governmental Authority.  The Issuing Lenders and the Revolving A Lenders shall
not, in any way, be liable for any failure by the applicable Issuing Lender or
anyone else to pay any drawing

5751155352.2

DMSLIBRARY01\31771180.v14

57

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lenders and the Revolving A Lenders.

(dd)Nothing in this Section is intended to limit the Reimbursement Obligation of
the Company contained in Section 2.3(d) hereof.  The obligations of the Credit
Parties under this Section shall survive the termination of this Agreement.  No
act or omissions of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of the Issuing Lenders and the Revolving
A Lenders to enforce any right, power or benefit under this Agreement.

(ee)Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify any Issuing Lender or any
Revolving A Lender in respect of any liability incurred by such Issuing Lender
or such Lender arising out of the gross negligence or willful misconduct of such
Issuing Lender (including action not taken by such Issuing Lender or such
Lender), as determined by a court of competent jurisdiction or pursuant to
arbitration.

Section 2.182.18Illegality.

Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for such Lender or its Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its Lending Office the funds with which to make such
Loans, (aa) such Lender shall promptly notify the Agent and the Company thereof,
(bb) the commitment of such Lender hereunder to make LIBOR Rate Loans or
continue LIBOR Rate Loans as such shall forthwith be suspended until the Agent
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (cc) such Lender’s Loans then outstanding
as LIBOR Rate Loans, if any, shall be converted on the last day of the Interest
Period for such Loans or within such earlier period as required by law as Base
Rate Loans.  The Company hereby agrees to promptly pay any Lender, upon its
demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated profits) reasonably incurred by
such Lender in making any repayment in accordance with this Section including,
but not limited to, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder; provided any such amounts being demanded of the Company by such
Lender shall be made on a nondiscriminatory basis, consistent with other
requests being made by such Lender in connection with other similar loans held
by such Lender.  A certificate (which certificate shall include a description of
the basis for the computation) as to any additional amounts payable pursuant to
this Section submitted by such Lender, through the Agent, to the Company shall
be conclusive in the absence of manifest error.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its Lending Office)
to avoid or to minimize any amounts which may otherwise be payable pursuant to
this Section; provided, however, that such efforts shall not cause the
imposition on such Lender of any additional costs or legal or regulatory burdens
deemed by such Lender in its sole discretion to be material.

Section 2.192.19Mitigation; Replacement of Lenders

(aa)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation

5851155352.2

DMSLIBRARY01\31771180.v14

58

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

or assignment (ii) would eliminate or reduce amounts payable pursuant to Section
2.14 or Section 2.16, as the case may be, in the future and (iiii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(bb)Replacement of Lenders.  If any Lender requests compensation under Section
2.14, any Lender does not provide its consent in the case of any request of the
Company where all Lenders are required to so consent (and the Required Lenders
or the Required Facility Lenders, as applicable, have consented thereto), or if
the Company is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender then the Company
may, at its sole expenses and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
9.6), all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(ii)the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.6;

(iiii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit, if
applicable, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(iiiiii)in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iviv)such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 2.202.20Cash Collateral.

 

(aa)Cash Collateral.

(ii)At any time that there shall exist a Defaulting Lender under the Revolving A
Facility, immediately upon the request of the Agent, any Issuing Lender or any
Swingline Lender, the Company shall deliver to the Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.21(g) and any Cash Collateral provided by the Defaulting Lender).

5951155352.2

DMSLIBRARY01\31771180.v14

59

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(iiii)If, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding, the Company shall immediately deliver to the
Agent for the benefit of the applicable Issuing Lender Cash Collateral in an
amount to equal 105% of the stated amount of all such Letters of Credit.

 

(bb)Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Agent.  The Company, and to the
extent provided by any Revolving A Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent, the Issuing
Lenders and the Revolving A Lenders (including the Swingline Lenders), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to clause (c) below.  If at any time the Agent, any Issuing Lender or
any Swingline Lender determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Company or the relevant Defaulting Lender
will, promptly upon demand by the Agent, any Issuing Lender or any Swingline
Lender pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(cc)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(dd)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (ii) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving A Lender (or, as appropriate, its
assignee)), or (iiii) the Agent’s good faith determination that there exists
excess Cash Collateral (which determination shall be confirmed by any Issuing
Lender or Swingline Lender affected by such release of Cash Collateral);
provided, however, (AA) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default (and
following application as provided in this Section may be otherwise applied in
accordance with Section 2.11), and (BB) the Person providing Cash Collateral and
each applicable Issuing Lender or Applicable Swingline Lender may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.212.21Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

6051155352.2

DMSLIBRARY01\31771180.v14

60

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(aa)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.

(bb)Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Agent under this Agreement for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 9.7 shall be applied at such time or times as may be
determined by the Agent as follows:  first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, with respect to any
Defaulting Lender under the Revolving A Facility, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Lender or
Swingline Lender hereunder; third, with respect to any Defaulting Lender under
the Revolving A Facility, to Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.20;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Company,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) with respect to any Defaulting Lender under
the Revolving A Facility, Cash Collateralize the Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.20;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
(as applicable) or Swingline Lenders (as applicable) as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Issuing Lenders
or Swingline Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans or funded participations in Swingline
Loans or Letters of Credit in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Revolving Loans or funded
participations in Swingline Loans or Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Revolving Loans of, and funded
participations in Swingline Loans or Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LOC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to Section 2.21(c).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(cc)Reallocation of Revolving Commitment Percentages to Reduce Fronting
Exposure.  AllWith respect to the Revolving A Facility, all or any part of sucha
Defaulting Lender’s participation in LOC Obligations and Swingline Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving A Commitment

6151155352.2

DMSLIBRARY01\31771180.v14

61

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Percentage (calculated without regard to such Defaulting Lender’s Revolving A
Commitment) but only to the extent that (x) the conditions set forth in Section
4.2 are satisfied at the time of such reallocation (and, unless the Company
shall have otherwise notified the Agent at such time, the Company shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving A
Loans outstanding, participations in LOC Obligations and Swingline Loans of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving A
Commitment. Subject to Section 9.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(dd)New Swingline Loans/Letters of Credit. SoWith respect to the Revolving A
Facility, so long as any Revolving A Lender is a Defaulting Lender, (i) the
Swingline Lenders shall not be required to fund any Swingline Loans unless each
Swingline Lender is satisfied that it will have no Fronting Exposure after
giving effect to such Swingline Loan and to any reallocation under Section
2.21(c) and (ii) no Issuing Lender shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto and to any reallocation under
Section 2.21(c).

(ee)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.21(c) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the
Applicable Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Applicable Swingline Lender’s Fronting Exposure in accordance
with the procedures set forth in Section 2.20.

(ff)Certain Fees.  For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
applicable Facility Fee pursuant to Section 2.4 (and the Company shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) with respect to any Defaulting
Lender under the Revolving A Facility, shall not be entitled to receive any
letter of credit fees pursuant to Section 2.4(b) otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral pursuant to Section
2.20.  WithUnder the Revolving A Facility, with respect to any Letter of Credit
fee pursuant to Section 2.4(b) not required to be paid to any Defaulting Lender
pursuant to this Section 2.21(f), the Company shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LOC
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.21(c) above, (y) after giving effect to any
reallocation under Section 2.21(c), pay to each Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(gg)Defaulting Lender Cure.  If

(i)With respect to the Revolving A Facility, if the Company, the Agent,  the
Swingline Lenders and the Issuing Lenders agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the date specified in such notice and subject

6251155352.2

DMSLIBRARY01\31771180.v14

62

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Revolving A Lender will, to the extent applicable,
purchase that portion of outstanding Revolving A Loans of the other Revolving A
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Revolving A Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Revolving A
Lenders in accordance with their Revolving A Commitment Percentages (without
giving effect to Section 2.21(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

Section 2.22

(ii)With respect to the Revolving B Facility, if the Company and the Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein, that Revolving B Lender will, to the extent applicable,
purchase that portion of outstanding Revolving B Loans of the other Revolving B
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Revolving B Loans to be held on a pro rata basis by the Revolving B
Lenders in accordance with their Revolving B Commitment Percentages (without
giving effect to Section 2.21(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

Section 2.22Extension of Maturity Date.

The Company shall have the option, up to two (2) times during the term of this
Agreement, to extend the Maturity Date of the Revolving A Facility each time by
an additional six (6) month period, subject to the satisfaction of the following
conditions for each request:

(i)the Agent shall have received written notice of the extension request from
the Company not earlier than 180 days and not later than 30 days prior to the
applicable Maturity Date then in effect hereunder;

(ii)no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;

(iii)the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (or if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such extension and after giving effect thereto, as though made on
and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);

6351155352.2

DMSLIBRARY01\31771180.v14

63

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(iv)the Agent shall have received, for the ratable benefit of the Lenders from
the Company an extension fee in aggregate amount equal to 0.075% of the
aggregate Revolving A Commitments on the date of such extension;

(v)the Agent shall have received evidence that, before and after giving effect
to this Section 2.22, the Company is in compliance with each of the financial
covenants set forth in Section 5.5, and

(vi)the Agent shall have received a certificate signed by a duly authorized
officer of the Company and each other Credit Party ratifying and reaffirming
each of its obligations under the Loan Documents and certifying to subsections
(i) – (v) above.

The extension of the Maturity Date of the Revolving A Facility provided for
herein shall become effective on the date on which all of the foregoing
conditions are satisfied and the Agent will promptly notify the Revolving A
Lenders of such extension. This Section shall supersede any provisions in
Section 9.1 to the contrary.

 

ARTICLE IIIIII

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to the Lenders and the Agent as
follows:

Section 3.13.1Corporate Existence.

(aa)The Company (i) is a real estate investment trust duly organized, validly
existing and in good standing under the laws of the State of Maryland, (ii) has
adequate power and authority and full legal right to own or to hold under lease
its properties and to carry on the business in which it is presently engaged;
and (iii) except as indicated on Schedule 3.1 hereto, is qualified, licensed,
admitted or approved to do business as a foreign business entity in each
jurisdiction wherein the character of the properties owned or held under lease
by it, or the nature of the business conducted by it, makes such qualification
necessary, except where such failure to qualify could not reasonably be expected
to have a Material Adverse Effect.  No Credit Party nor any Subsidiary thereof
is an EEAAffected Financial Institution.

(bb)The Company has adequate power and authority and has full legal right to
enter into each of the Loan Documents to which it is or is to become a party, to
perform, observe and comply with all of its agreements and obligations under
each of such documents, and to make all of the borrowings contemplated by this
Agreement.

Section 3.23.2Subsidiaries; Unconsolidated Affiliates.

The Company has no Subsidiaries other than those Subsidiaries listed on sub-part
A of Schedule 3.2 (which Schedule shall include an indication of whether such
Subsidiary is a Guarantor, an Other Non-Guarantor Subsidiary or an Excluded
Subsidiary), and such other Subsidiaries established by the Company from time to
time subject to the requirements of Section 5.33.  Each of the Subsidiaries
identified on sub-part A of Schedule 3.2 as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
5.3(i) as an Excluded Subsidiary meets the requirements for an Excluded
Subsidiary set forth in the definition thereof.  The Company has no

6451155352.2

DMSLIBRARY01\31771180.v14

64

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Unconsolidated Affiliates other than those Unconsolidated Affiliates set forth
on sub-part B of Schedule 3.2 and such other Unconsolidated Affiliates
established by the Company from time to time pursuant to investments permitted
under Section 5.25.  The capital structure of the Company and each of its
Subsidiaries (including detail as to ownership interests) is set forth on
sub-part C of Schedule 3.2.

Section 3.33.3Authority, Etc.

The execution and delivery by the Company of each of the Loan Documents to which
it is or is to become a party, the performance by the Company of all of its
agreements and obligations under each of such documents and the making by the
Company of all of the borrowings contemplated by this Agreement as and when such
borrowings are made, have been duly authorized by all necessary action on the
part of the Company and its shareholders and do not (i) contravene any provision
of its declaration of trust, by‑laws or other organizational document, (ii)
conflict with, or result in a breach of any material term, condition or
provision of, or constitute a default under or result in the creation of any
mortgage, lien, pledge, charge, security interest or other encumbrance upon any
of its property under, any agreement, trust deed, indenture, mortgage or other
instrument to which it is or may become a party or by which it or any of its
property is or may become bound or affected, (iii) violate or contravene any
provision of any law, regulation, order or judgment of any court or governmental
or regulatory, bureau, agency or official except where such violation or
contravention could not reasonably be expected to have a Material Adverse
Effect, (iv) require any waivers, consents or approvals by any of the creditors
of the Company, (v) require any consents or approvals by any shareholders of the
Company (except such as will be duly obtained on or prior to the Closing Date
and will be in full force and effect on and as of the Closing Date), or (vi)
require any approval, consent, order, authorization or license by, or giving
notice to, or taking any other action with respect to, any governmental or
regulatory authority or agency under any provision of any applicable law, except
those actions which have been taken or will be taken prior to the Closing Date
or where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 3.43.4Binding Effect Of Documents, Etc.

The Company has duly executed and delivered each of the Loan Documents to which
it is a party and each of such documents is in full force and effect.  The
agreements and obligations of the Company contained in each of the Loan
Documents to which it is a party constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that the availability of the remedy
of specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

Section 3.53.5No Events Of Default, Etc.

No Event of Default has occurred and is continuing.  Neither the Company nor any
of its Subsidiaries, nor any Unconsolidated Affiliate is in default under or
with respect to any of its Contractual Obligations in any respect which could
reasonably be expected to have a Material Adverse Effect.  No event has occurred
and is continuing, and no condition exists within the knowledge of the Company
which would, with notice or the lapse of time, or both, constitute an Event of
Default.

Section 3.63.6Title to Properties; Leases.

Except as indicated on Schedule 3.6 hereto, the Company and its Subsidiaries own
all of the assets reflected in the balance sheet of the Company as of December
31, 2017, or acquired since that date

6551155352.2

DMSLIBRARY01\31771180.v14

65

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date), subject to no mortgages, leases, liens or other
encumbrances except Permitted Liens.

Section 3.73.7Financial Statements.

The Company has delivered to the Agent and the Lenders (a) the balance sheets
and related statements of income and of cash flows of the Company and its
Consolidated Subsidiaries for the fiscal years ended December 31, 2015, December
31, 2016 and December 31, 2017, audited by KPMG, (b)  balance sheets and related
statements of income for each of the Company’s Health Care Facilities which is
leased to UHS, in each case for the year ended December 31, 2017 and (c) the
five‑year projections of the Company which have been prepared in good faith
based upon reasonable assumptions and on an annual basis for each year during
the term of this Agreement, which shall not be inconsistent with any financial
information or projections previously delivered to the Agent.  The financial
statements referred to in clauses (a) and (b) above are complete and correct in
all material respects and present fairly the financial condition of the Company
and its Subsidiaries as of such dates.  The financial statements referred to in
clauses (a) and (b) above, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein).

 

Section 3.83.8

No Material Changes; No Internal Control Event, Full Disclosure, Etc.

Since December 31, 2017 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.3(a), from the date of the
most recently delivered annual audited financial statements), (a) there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect and (b) no Internal Control Event has occurred.  No
representation or warranty made by the Company in this Agreement, the other Loan
Documents or in any agreement instrument, document, certificate, statement or
letter furnished to the Lenders or the Agent by or on behalf of the Company in
connection with any of the transactions contemplated by any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances in which they are made.  Except as
disclosed in writing to the Lenders and the Agent, there is no fact known to the
Company or its Subsidiaries which, in the Company’s reasonable belief, has had
or could be reasonably expected to have a Material Adverse Effect.  As of the
First Amendment Effective Date, all of the information included in the
Beneficial Ownership Certification is true and correct.

Section 3.93.9Permits; Patents; Copyrights.

The Company and its Subsidiaries possess all franchises, patents, copyrights,
trademarks, tradenames, licenses and permits and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others.

Section 3.103.10Litigation.

There are no actions, suits, proceedings or investigations of any kind pending
or threatened against the Company or any of its Subsidiaries, any Unconsolidated
Affiliate or against any of their properties or revenues before any court,
tribunal or administrative agency or board which, if adversely determined, could
be reasonably expected to have a Material Adverse Effect.

6651155352.2

DMSLIBRARY01\31771180.v14

66

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 3.113.11Compliance With Other Instruments, Laws, Etc.

Neither the Company nor any of its Subsidiaries is in violation of any provision
of its declaration of trust (or corporate charter or similar document) or by
laws or any agreement or instrument by which it or any of its properties may be
bound or any decree, order, judgment, or, to the knowledge of the Company’s
officers, any Requirement of Law, including without limitation, the provisions
of the Code and related regulations governing real estate investment trusts,
ERISA and environmental laws, in a manner which could result in the imposition
of substantial penalties or could be reasonably expected to have a Material
Adverse Effect.

Section 3.123.12Tax Status; REIT Status.

(aa)The Company and its Subsidiaries have made or filed all federal and state
income and, all other material tax returns, reports and declarations required to
be made or filed by them in any jurisdiction to which they are subject; and have
paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith; and have set aside on their books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

(bb)The Company and its Subsidiaries have operated their business at all times
so as to satisfy all requirements necessary to qualify and maintain the
Company’s status as a real estate investment trust under Section 856 through 860
of the Code.  The Company and its Subsidiaries have maintained adequate records
so as to comply with all the record-keeping requirements relating to the
Company’s qualification as a real estate investment trust as required by the
Code and applicable regulations of the Department of the Treasury promulgated
thereunder and have properly prepared and timely filed (taking into account any
valid extensions) with the U.S. Internal Revenue Service all returns and reports
required thereby.

Section 3.133.13Investment Company Act.

Neither the Company nor any of its Subsidiaries is an “investment company”, or
an “affiliated company” or a “principal underwriter” of an “investment company”,
as such terms are defined in the Investment Company Act of 1940.  Neither the
Company nor any of its Subsidiaries is subject to regulation under the Federal
Power Act, the Interstate Commerce Act, or any federal or state statute or
regulation limiting its ability to incur the Indebtedness hereunder.

Section 3.143.14Absence of Financing Statements, Etc.

Except as indicated on Schedule 5.10(f) hereto and except in connection with the
Loan Documents, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document executed by the Company or any
Guarantors filed or recorded with any filing records, registry, or other public
office of any jurisdiction, which purports to cover, affect or give notice of
any present or possible future lien on, or security interest in, any assets or
property of the Company or any Guarantor or rights thereunder.

Section 3.153.15Certain Transactions.

Except for arm’s length transactions pursuant to which the Company or any of its
Subsidiaries makes payments in the ordinary course of business upon terms no
less favorable than the Company or

6751155352.2

DMSLIBRARY01\31771180.v14

67

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

such Subsidiary could obtain from third parties, none of the officers,
directors, or employees of the Company or any of its Subsidiaries is presently a
party to any transaction with the Company or any of its Subsidiaries or any
Unconsolidated Affiliate having a value in excess of $250,000 (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

Section 3.163.16Pension Plans.

Neither the Company nor any of its Subsidiaries maintains nor contributes, or
has maintained or contributed in the last seven years, to any Pension Plan.

Section 3.173.17Margin Regulations.

No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The Company
does not own “margin stock” except as identified in the financial statements of
the Company delivered to Agent pursuant to Section 5.3 and the aggregate value
of all “margin stock” owned by the Company does not exceed 25% of the value of
its assets.

Section 3.183.18Environmental Matters.

(aa)To the best knowledge of the Company, the Properties do not contain any
Materials of Environmental Concern in amounts or concentrations which (i)
constitute a violation of, or (ii) could reasonably be expected to give rise to
liability under, any Environmental Law except to the extent such violation or
liability could not reasonably be expected to have a Material Adverse Effect.

(bb)To the best knowledge of the Company, (i) the Properties and all operations
of the Company and its Subsidiaries at the Properties are in compliance, and
have in the last five years been in compliance, in all material respects with
all applicable Environmental Laws, and (ii) there is no contamination at, under
or about the Properties or violation of any Environmental Laws with respect to
the Properties or the business operated by the Company or any of its
Subsidiaries (the “Business”) except to the extent such noncompliance or
violation could not reasonably be expected to have a Material Adverse Effect.

(cc)Except as set forth on Schedule 3.18, neither the Company nor any Subsidiary
has received any written or actual notice of material violation, alleged
violation, non‑compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Business, nor does the Company have knowledge or reason
to believe that any such notice will be received or is being threatened.

(dd)To the best knowledge of the Company, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which could reasonably be expected to give rise to
material liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that

6851155352.2

DMSLIBRARY01\31771180.v14

68

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

could reasonably be expected to give rise to material liability under, any
applicable Environmental Law.

(ee)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened, under any Environmental Law to
which the Company or any of its Subsidiaries is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business that, in each case, individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

(ff)To the best knowledge of the Company, there has been no release or threat of
release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of the Company in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
material liability under Environmental Laws.

Section 3.193.19Use of Proceeds.

The proceeds of the Loans and Letters of Credit shall be used solely by the
Company as follows:

(aa)with respect to the Loans, (i) to refinance certain existing indebtedness of
the Company, (ii) to pay any fees and expenses, (iii) to provide for the working
capital and general corporate requirements of the Company and its Subsidiaries
(including to make Investments permitted by Section 5.25(e) and for acquisitions
permitted under this Agreement), (iv) to provide mortgage and construction
financing permitted by Sections 7.26 and 7.27, (v) to make Distributions
permitted by Section 5.24, and (vi) for other general corporate purposes; and

(bb)the Letters of Credit shall be used only for or in connection with appeal
bonds, reimbursement obligations arising in connection with surety and
reclamation bonds, reinsurance, domestic or international trade transactions and
obligations not otherwise aforementioned relating to transactions entered into
by the applicable account party in the ordinary course of business;

and, in no event shall any part of the proceeds of any Loan or Letter of Credit
hereunder be used, directly or indirectly, in violation of Section 5.31.

Section 3.203.20Indebtedness.

Except as otherwise permitted under Sections 5.9, the Company and its
Subsidiaries (other than Excluded Subsidiaries) have no Indebtedness.

Section 3.213.21Solvency.

The fair saleable value of the assets of the Company and its Subsidiaries, taken
as a whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement.  The Company and its
Subsidiaries, taken as a whole, do not (a) have unreasonably small capital in
relation to the business in which it is or proposes to be engaged or (b) have
incurred, or believes that it will incur after giving effect to the transactions
contemplated by this Agreement, debts beyond its ability to pay such debts as
they become due.

6951155352.2

DMSLIBRARY01\31771180.v14

69

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 3.223.22Investments.

All Investments of the Company and its Subsidiaries, including each Investment
in any Unconsolidated Affiliate, are Investments permitted under Section 5.25.

Section 3.233.23Labor Matters.

There are no collective bargaining agreements or multiemployer plans covering
the employees of the Company or any of its Subsidiaries as of the Closing Date
and neither the Company nor any of its Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years, or (ii) has knowledge of any potential or pending strike,
walkout or work stoppage.  No unfair labor practice complaint is pending against
the Company or any of its Subsidiaries or, to the best knowledge of the Company,
before any Governmental Authority.

Section 3.243.24Accuracy and Completeness of Information.

All factual information (which does not include projections) heretofore,
contemporaneously or hereafter furnished by or on behalf of the Company, any of
its Subsidiaries or any Unconsolidated Affiliate to or for the Agent or any
Lender for purposes of or in connection with this Agreement or any other Loan
Document, or any transaction contemplated hereby or thereby, is or will be true
and accurate in all material respects and not incomplete by omitting to state
any material fact necessary to make such information not misleading.  There is
no fact now known to the Company which has, or could reasonably be expected to
have, a Material Adverse Effect which fact has not been set forth herein, in the
financial statements of the Company and its Consolidated Subsidiaries furnished
to the Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by the Company to the Agent and/or the Lender.

Section 3.253.25Material Contracts.

As of the Closing Date, Schedule 3.25 sets forth a true and correct and complete
list of all Material Contracts currently in effect.  Except as permitted by
Section 5.32, all of the Material Contracts are in full force and effect and no
material defaults currently exist thereunder.

Section 3.263.26Insurance.

As of the Closing Date, the present insurance coverage of the Company and its
Subsidiaries and, where available, of the lessees of each Health Care Facility
is outlined as to carrier, policy number, expiration date, type and amount on
Schedule 3.26.  The insurance coverage of the Company complies with the
requirements set forth in Section 5.18.

Section 3.273.27Anti-Terrorism; Anti-Corruption and Sanctions.

 

None of the Credit Parties, any of their Subsidiaries or any of their respective
directors or officers or, to the knowledge of the Company, any of their Related
Parties (excluding any officers or directors of the Credit Parties and their
Subsidiaries), (A) is a Sanctioned Person or currently the subject or target of
any Sanctions, (B) is controlled by or is acting on behalf of a Sanctioned
Person, (C) with respect to the Credit Parties and any of their Subsidiaries,
has its assets located in a Sanctioned Country, (D) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or

7051155352.2

DMSLIBRARY01\31771180.v14

70

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

any Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.

Section 3.283.28Security Documents.

The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby.  Except as set forth
in the Security Documents, such security interests and Liens are currently (or
will be, upon (aa) the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party, and (bb) the Agent obtaining control or possession over those items of
Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens in favor of the Agent, for
the benefit of the Secured Parties, prior to all other Liens other than
Permitted Liens.

ARTICLE IVIV

CONDITIONS PRECEDENT

Section 4.14.1Conditions Precedent to Closing.

This Agreement shall be effective as of the date on which all of the conditions
set forth below shall have been satisfied or waived in writing by the Agent:

(aa)Execution of Agreement.  Each Lender, the Agent and the Company shall have
executed and delivered this Agreement.

(bb)Subsidiary Guaranty.  The Company shall have caused each Guarantor as of the
Closing Date to execute and deliver to the Agent the Subsidiary Guaranty.

(cc)Pledge Agreement.  The Company and the Guarantors shall have executed and
delivered the Pledge Agreement.

(dd)Corporate Documents.  The Agent shall have received from the Company:

(ii)a good standing certificate of recent date of the Secretary of State (A) for
the Company, from the state of jurisdiction of formation and each other
jurisdiction where failure to be qualified would have a Material Adverse Effect
and (B) for each Guarantor, from its applicable jurisdiction of formation and in
each jurisdiction in which such Guarantor’s material real estate assets (if any)
are located;

(iiii)a certificate from the President, Chief Financial Officer or Treasurer of
the Company certifying that the representations and warranties of the Company
and the Guarantors set forth herein and in the other Loan Documents are true and
correct as of the date hereof;

(iiiiii)a certificate from the Secretary or an Assistant Secretary of the
Company and each Guarantor certifying as to the declaration of trust, bylaws and
any other organizational documents of the Company and each Guarantor and the
resolutions of the Board of Directors of the Company and each Guarantor
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents;

7151155352.2

DMSLIBRARY01\31771180.v14

71

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(iviv)an incumbency certificate from the Secretary or an Assistant Secretary of
the Company and each Guarantor certifying to the signatures and status of the
officers signing this Agreement and the other Loan Documents;

(vv)Notes to the extent requested by the Lenders in accordance with Sections
2.1(e) and 2.9(d), each duly executed by the Company and dated the Closing Date;

(vivi)an opinion of the general counsel or deputy general counsel for the
Company, as to the Company and each Guarantor, in the form of satisfactory to
the Agent and the Lenders;

(viivii)an opinion of Norton, Rose Fulbright US LLP, counsel for the Company, as
to the Company and each Guarantor, in a form satisfactory to the Agent and the
Lenders;

(viiiviii)stock certificates or other certificates evidencing the Equity
Interests pledged by the Credit Parties pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof; and

(ixix) completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Agent’s sole discretion, to perfect the Agent’s security
interest in the Collateral.

(ee)[reserved].

(ff)Fees.  The Company shall have paid to the Lenders, the Agent and Arrangers
all fees due and payable pursuant to the Fee Letters and Section 2.4 and any
other fees required to be paid prior to or on the Closing Date in connection
with the execution and delivery of this Agreement, together with all legal fees
and expenses incurred by the Agent in connection with this Agreement.

(gg)Proceedings And Documents.  All corporate, governmental and other
proceedings in connection with the transactions contemplated by the Loan
Documents and all instruments and documents incidental thereto shall be in form
and substance reasonably satisfactory to the Agent and the Agent shall have
received (with copies for each Lender) all such counterpart originals or
certified or other copies of all such instruments and documents as the Agent
shall have reasonably requested.

(hh)Consents.  The Company shall have provided to the Agent evidence
satisfactory to the Agent that all governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated hereby have been obtained and remain in effect.

(ii)Corporate Structure and Other Matters.  The corporate, capital and ownership
structure of the Company, its Subsidiaries and the Unconsolidated Affiliates
shall be as described on Schedule 3.2 and shall otherwise be satisfactory to the
Agent and the Lenders.

(jj)No Material Adverse Change.  Since December 31, 2017, there shall have not
occurred any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.

7251155352.2

DMSLIBRARY01\31771180.v14

72

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(kk)No Material Litigation.  There shall be no action, suit, investigation or
proceeding pending or, to the knowledge of the Company, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect.

(ll)Repayment of Existing Indebtedness.  All of the existing indebtedness for
borrowed money of the Company and its Subsidiaries (other than Excluded
Subsidiaries) shall be repaid in full and all liens relating thereto, if any,
extinguished on or prior to the Closing Date (including, without limitation, the
loans and other obligations outstanding under that certain Credit Agreement
dated as of March 27, 2015 by and among the Company, the lenders party thereto
and Wells Fargo, as administrative agent) other than Non-Recourse Debt and the
Indebtedness set forth on Schedule 5.9.

(mm)Due Diligence.  The Agent and Arranger shall have completed in form and
scope satisfactory thereto their business, legal, financial and environmental
due diligence on the Company and its Subsidiaries (including due diligence
related to management, strategy, material customers and contracts) and shall be
satisfied with the corporate and capital structure of the Company and its
Subsidiaries in all material aspects.

(nn)Financial Statements.  All financial statements referred to in Section 3.7
shall have been received by the Agent and shall be in form and substance
satisfactory to the Agent and the Lenders.

(oo)Solvency.  The Agent shall have received a certificate from the Company
executed by the Chief Financial Officer as to the financial condition, solvency
and related matters of the Company and its Subsidiaries taken as a whole, in
each case after giving effect to the initial borrowings under the Loan
Documents, in substantially the form of Exhibit 4.1(op).

(pp)Account Designation Letter.  The Agent shall have received the executed
Account Designation Letter in the form of Exhibit 1.1(a) hereto.

(qq)Compliance with Laws.  The financings and other transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

(rr)Bankruptcy.  There shall be no bankruptcy or insolvency proceedings pending
or threatened with respect to the Company, any of its Subsidiaries or any
Unconsolidated Affiliate.

(ss)Officer’s Certificates.  The Agent shall have received a certificate
executed by a the President, Chief Financial Officer or Treasurer of the Company
as of the Closing Date stating that (i) no action, suit, investigation or
proceeding is pending or, to the knowledge of the Company, threatened in any
court or before any arbitrator or governmental instrumentality that purports to
affect the Company, its Subsidiaries, any Unconsolidated Affiliate or any
transaction contemplated by the Loan Documents, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect and (ii) immediately after giving effect to this Agreement
(including the initial Loans made and Letters of Credit issued hereunder), the
other Loan Documents and all the transactions contemplated herein and therein to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Loan Documents
are true and correct in all material respects (other than any representations
and warranties that contain a materiality qualification, which shall be true and

7351155352.2

DMSLIBRARY01\31771180.v14

73

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

correct), and (C) the Company is in compliance with each of the financial
covenants set forth in Section 5.5, and demonstrating compliance with such
financial covenants.

(tt)Patriot Act Certificate.  The Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1(tu), for benefit
of itself and the Lenders, provided by the Company that sets forth information
required by the Anti-Money Laundering Laws, (including, without limitation, the
Patriot Act) including, without limitation, the identity of the Company and the
Guarantors, the name and address of the Company and the Guarantors and other
information that will allow the Agent or any Lender, as applicable, to identify
the Company and the Guarantors in accordance with the Anti-Money Laundering
Laws.

(uu)Additional Matters.  All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Agent and its counsel.

Section 4.24.2Conditions To Loans.

The obligation of each Lender to make any Extension of Credit hereunder (other
than a conversion or continuation under Section 2.8) is subject to the
satisfaction of the following conditions precedent on the date of making such
Extension of Credit:

(aa)Representations and Warranties.  The representations and warranties made by
the Credit Parties herein, in the other Loan Documents and which are contained
in any certificate furnished at any time under or in connection herewith shall
(ii) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (iiii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects, in each case on and as of the date of such
Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.

(bb)No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(cc)Compliance with Commitments.  Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof)
(i) if made under the Revolving A Facility, (ix) the sum of the aggregate
principal amount of outstanding Revolving A Loans plus outstanding Swingline
Loans plus outstanding LOC Obligations shall not exceed the Revolving A
Committed Amount then in effect, (iiy) the outstanding LOC Obligations shall not
exceed the LOC Committed Amount, and (iiiz) the outstanding Swingline Loans
shall not exceed the Swingline Committed Amount and (ii) if made under the
Revolving B Facility, the aggregate principal amount of outstanding Revolving B
Loans shall not exceed the Revolving B Committed Amount then in effect.

(dd)Additional Conditions to Revolving Loans.  If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(ee)Additional Conditions to Letters of Credit.  If the issuance of a Letter of
Credit is requested, (i) all conditions set forth in Section 2.3 shall have been
satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the applicable Issuing Lender has entered into

7451155352.2

DMSLIBRARY01\31771180.v14

74

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

satisfactory arrangements with the Company or such Defaulting Lender to
eliminate such Issuing Lender’s risk with respect to such Defaulting Lender’s
LOC Obligations.

(ff)Additional Conditions to Swingline Loans.  If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.9 shall have been satisfied and (ii)
there shall exist no Lender that is a Defaulting Lender unless the Applicable
Swingline Lender has entered into satisfactory arrangements with the Company or
such Defaulting Lender to eliminate the Applicable Swingline Lender’s risk with
respect to such Defaulting Lender’s in respect of its Swingline Commitment.

Each request for an Extension of Credit (other than a conversion or a
continuation under Section 2.8) and each acceptance by the Company of any such
Extension of Credit shall be deemed to constitute representations and warranties
by the Credit Parties as of the date of such Extension of Credit that the
conditions set forth above in paragraphs (a) through (f), as applicable, have
been satisfied.

ARTICLE VV

COVENANTS OF THE COMPANY

The Company covenants and agrees that, so long as any portion of any Loan or
Note or Letter of Credit is outstanding or the Lenders have any obligation to
make any Loan or issue any Letter of Credit hereunder, unless the Lenders
otherwise agree, in writing:

Section 5.15.1Punctual Payment.

The Company will duly and punctually pay or cause to be paid the principal and
interest on the Loans, the Facility Fees, the Letter of Credit Fee, the
outstanding LOC Obligations, fees associated with the closing of this Agreement,
any other fees payable in connection herewith and any other amounts payable
hereunder, all in accordance with the terms of this Agreement, the Notes, and
the LOC Documents.

Section 5.25.2Legal Existence, Etc.

The Company will maintain its legal existence as a real estate investment trust
and qualify as such under the Code and will maintain its good standing under the
laws of its jurisdiction of organization, maintain its qualification to do
business in each state in which the failure to do so could reasonably be
expected to have a Material Adverse Effect, and maintain all of its rights and
franchises reasonably necessary to the conduct of its business.  The Company
will cause each of the Guarantors to maintain its legal existence and will
maintain its good standing under the laws of its jurisdiction of organization,
maintain its qualification to do business in each state in which the failure to
do so could reasonably be expected to have a Material Adverse Effect, and
maintain all of its rights and franchises reasonably necessary to the conduct of
its business.  Each of the Company and the Guarantors will furnish to the Agent
and each Lender copies of all amendments to its declaration of trust, articles
or certification of incorporation or formation, as applicable, by‑laws or
operating agreement, as applicable or other organizational documents promptly
upon their adoption by the Company or any Guarantors (or their applicable
shareholders).  The Company and its Subsidiaries taken as a whole will continue
to engage in business of the same general type as now conducted by it on the
Closing Date.

7551155352.2

DMSLIBRARY01\31771180.v14

75

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 5.35.3Financial Statements, Etc.

The Company will deliver to the Agent and each Lender:

(aa)Annual Financial Statements.  Within 90 days (or, if earlier, within 5 days
after the required date of delivery to the SEC) after the close of each fiscal
year of the Company (beginning with the fiscal year ending December 31, 2017), a
copy of the consolidated and consolidating balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
statements of income and retained earnings and of cash flows of the Company and
its Consolidated Subsidiaries for such year, including the notes thereto and
audited, except with respect to the consolidating statements, by KPMG, in each
case setting forth in comparative form consolidated and consolidating figures
for the preceding fiscal year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without qualification and accompanied by a
report and a certificate of KPMG or other firm of independent certified public
accountants selected by the Company and acceptable to the Agent or other firm of
independent certified public accountants selected by the Company and acceptable
to the Agent, reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate, which report shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws;

(bb)Quarterly Financial Statements.  Within 45 days (or, if earlier, within 5
days after the required date of delivery to the SEC) after the end of each
fiscal quarter of the Company, other than the final quarter in a fiscal year
(beginning with the fiscal quarter ending March 31, 2018), (i) unaudited
company-prepared consolidated and consolidating balance sheet of the Company and
its Consolidated Subsidiaries, as of the end of such period and related
statements Company prepared consolidated and consolidating statements of income
and retained earnings and of cash flows for the Company and its Consolidated
Subsidiaries for such quarterly period and for the portion of the fiscal year
ending with such period, in each case, setting forth in comparative form
consolidated and consolidating figures for the period or periods in the
preceding fiscal year (subject to normal year-end audit adjustments) and
including management discussion and analysis of operating results in comparative
form;

(cc)Annual Budget Plan.  As soon as available, but in any event within sixty
(60) days of the end of each fiscal year, a copy of the detailed annual
operating budget and cash flows or plan of the Company for the then fiscal year
on a quarterly basis, in form and detail reasonably acceptable to the Agent and
the Required Lenders, together with a summary of the material assumptions made
in the preparation of such annual budget or plan;

(dd)Compliance Certificate.  At the delivery of each quarterly and annual
financial statement delivered pursuant to clauses (a) and (b) above, a
compliance certificate, substantially in the form of Exhibit 5.3(d) hereto,
showing compliance by the Company with the covenants set forth in Section 5.5
hereof;

(ee)Officer’s Certificate.  At the time of delivery of each quarterly and annual
statement, a certificate, executed by the chief executive officer or Chief
Financial Officer or Treasurer of the Company, stating that such officer has
caused this Agreement to be reviewed and has no knowledge of any Default by the
Company during such quarter or at the end of such year or, if such officer has
such knowledge, specifying each Default and the nature thereof;

7651155352.2

DMSLIBRARY01\31771180.v14

76

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(ff)Management Letters.  Promptly upon receipt thereof, copies of all management
letters and other material reports which are submitted to the Company by its
independent accountants in connection with any annual or interim audit of the
Company made by such accountants;

(gg)SEC Reports, Etc.  As soon as practicable but, in any event, within ten (10)
Business Days after the issuance thereof, copies of such other financial
statements and reports sent by the Company to its shareholders, copies of all
press releases, and copies of all regular and periodic reports which the Company
may be required to file with the SEC (including any certifications required
under Sarbanes-Oxley) or any similar or corresponding governmental commission,
department or agency substituted therefor;

(hh)Prospectus Update.  Promptly after the effective date, copies of any new,
revised or updated prospectus used by the Company to effect sales of its shares;
and

(ii)Updated Schedules.  Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.3(a) and 5.3(b) above, (ii) an
updated copy of Schedule 3.2 if the Credit Parties or any of their Subsidiaries
has formed or acquired a new Subsidiary since the Closing Date or since such
Schedule was last updated, as applicable, (iiii) an updated copy of Schedule
3.25 if any new Material Contract has been entered into since the Closing Date
or since such Schedule was last updated, as applicable, together with a copy of
each new Material Contract and (iiiiii) an updated copy of Schedule 3.26 if the
Credit Parties or any of their Subsidiaries has altered or acquired any
insurance policies since the Closing Date or since such Schedule was last
updated.

(jj)Other Matters.  With reasonable promptness, such other information related
to the Company as the Agent or any Lender may reasonably request in writing.

All such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year‑end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Documents required to be delivered pursuant to Section 5.3 or Section 5.4 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided that:  (i) the
Company shall deliver paper copies of such documents to the Agent or any Lender
that requests the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by the Agent or such Lender and (ii)
the Company shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions of such documents.  The Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

7751155352.2

DMSLIBRARY01\31771180.v14

77

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 5.45.4Health Care Facilities ‑ Financial Statements, Etc.

The Company will use, and will cause each Subsidiary to use, commercially
reasonable efforts to obtain from each operator of a Health Care Facility leased
by the Company or any Subsidiary or on which the Company or any Subsidiary holds
a Mortgage Loan, a consent to deliver to the Agent and each Lender copies of the
financial statements, notices and information described in (a), (b) and (d)
below.  The Company will deliver to the Agent and each Lender:

(aa)upon the later of receipt by the Company or, in the case of quarterly
information, the date the Company delivers its financial statements pursuant to
Section 5.2(b), or in the case of annual information, the date the Company
delivers its financial statements pursuant to Section 5.2(a), copies of any
quarterly or annual balance sheets and statements of income of any operator of
any Health Care Facility leased by the Company or any Subsidiary or on which the
Company or any Subsidiary holds a Mortgage Loan and copies of any quarterly or
annual balance sheets and statements of income of any Person which is a
guarantor of any such lease or loan, including in each case a calculation by the
Chief Financial Officer or Treasurer of the Company of the applicable Facility
Coverage Ratio;

(bb)promptly upon receipt thereof by the Company or any Subsidiary, any notice
of deficiency with respect to any of its Health Care Facilities from any
Governmental Authority, licensing board or agency, or any notice of any inquiry,
proceeding, investigation, or other action with respect to any of its Health
Care Facilities, including, without limitation, any notice from any federal,
state or local environmental agency or board of potential liability, that could
materially affect the financial condition, properties or business of the Company
and its Subsidiaries;

(cc)upon request, an appraisal, made at the Company’s expense (except as limited
hereby) in form and substance satisfactory to the Agent, of any Health Care
Facility of the Company (other than those leased to UHS or a UHS Subsidiary)
that has a Facility Coverage Ratio of less than 1.6 to 1.0 for the most recent
four fiscal quarters; provided that the Company shall not be required to pay for
more than one appraisal of any single Health Care Facility during any period of
twenty‑four (24) consecutive months; and

(dd)with reasonable promptness, such other information related to the operators
of such Health Care Facilities as the Agent or any Lender may reasonably request
in writing.

Section 5.55.5Financial Covenants.

(a)Minimum Tangible Net Worth.  The Company will maintain as of the last day of
each fiscal quarter, Tangible Net Worth of not less than $125,000,000.

(b)Maximum Total Leverage Ratio.  The Company will not permit the Total Leverage
Ratio as of the last day of each fiscal quarter of the Company to exceed 60%
(the “Maximum Leverage Level”); provided that the Maximum Leverage Level (i)
shall be increased to 65% for the last day of the first two fiscal quarters of
the Company immediately following the date of consummation of a Material
Acquisition and (ii) the Maximum Leverage Level shall return to 60% after such
two fiscal quarters.

(c)Minimum Fixed Charge Coverage Ratio.  The Company will not permit the Fixed
Charge Coverage Ratio as of the last day of each fiscal quarter of the Company
to be less than 1.5:1.0.

7851155352.2

DMSLIBRARY01\31771180.v14

78

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(d)Maximum Secured Leverage Ratio.  The Company will not permit the Secured
Leverage Ratio as of the last day of each fiscal quarter of the Company to
exceed 30%.

(e)Maximum Unencumbered Leverage Ratio.  The Company will not permit the
Unencumbered Leverage Ratio as of the last day of each fiscal quarter of the
Company to exceed 60% (the “Maximum Unencumbered Leverage Level”); provided that
the Maximum Unencumbered Leverage Level (i) shall be increased to 65% for the
last day of the first two fiscal quarters of the Company immediately following
the date of consummation of a Material Acquisition and (ii) the Maximum
Unencumbered Leverage Level shall return to 60% after such two fiscal quarters.

 

Section 5.65.6[Reserved].

Section 5.75.7[Reserved].

Section 5.85.8[Reserved].

Section 5.95.9Indebtedness.

The Company will not, nor will it permit any Subsidiary or any Unconsolidated
Affiliate to, incur or permit to exist or remain outstanding any Indebtedness to
any Person provided, however, that the Company and its Subsidiaries and any
Unconsolidated Affiliate may incur or permit to exist or remain outstanding:

(aa)Indebtedness of the Credit Parties arising under this Agreement or the other
Loan Documents;

(bb)Indebtedness in respect of taxes, including withholding and payroll taxes,
assessments, governmental charges or levies, and claims for labor, materials and
supplies to the extent that payment therefor is not at the time required to be
made in accordance with the provisions of Section 5.19;

(cc)Indebtedness incurred in connection with the acquisition after the date
hereof of any real or personal property by the Company or any of its
Subsidiaries provided that the aggregate principal amount of all such
Indebtedness shall not exceed the lesser of (i) 100% of the aggregate cost, to
the Company or such Subsidiary of the real or personal property so acquired and
(ii) the fair market value of such acquired property, determined on or about the
time of such acquisition on the basis of an MAI appraisal or such other
valuation method as may from time to time be acceptable to the Required Lenders
(it being understood that an MAI appraisal shall be a valuation method which is
acceptable to the Required Lenders) and further provided that after giving
effect to such Indebtedness the Company would (on a Pro Forma Basis, calculated
as of the last day of the immediately preceding fiscal quarter) be in compliance
with the financial covenants set forth in Section 5.5;

(dd)Indebtedness in respect of leases of real and personal property by the
Company and its Subsidiaries provided that the aggregate amount due is not
greater than $8,000,000 at any time outstanding;

(ee)Non‑Recourse Debt of the Company, Subsidiary Guarantors, Other Non-Guarantor
Subsidiaries and Excluded Subsidiaries; provided that after giving effect to
such Indebtedness (x) no Default or Event of Default would result as a
consequence thereof and (y) the

7951155352.2

DMSLIBRARY01\31771180.v14

79

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Company would (on a Pro Forma Basis, calculated as of the last day of the
immediately preceding fiscal quarter) be in compliance with the financial
covenants set forth in Section 5.5;

(ff)Indebtedness and obligations owing under Hedging Agreements entered into to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes;

(gg)Indebtedness of the Company, its Subsidiaries and Unconsolidated Affiliates
outstanding on the date of this Agreement and described on Schedule 5.9 of such
Agreement (and renewals, refinancings or extensions thereof in a principal
amount not in excess of that outstanding as of the date of such renewal,
refinancing or extension);

(h)Indebtedness of Unconsolidated Affiliates (in addition to the amount set
forth on Schedule 5.9) so long as the Company’s and its Subsidiaries’ pro rata
share (based on their percentage ownership interest) of the principal amount of
such Indebtedness does not exceed $30,000,000;

(i)Indebtedness of the Company or any Subsidiary incurred after the date hereof
which is secured by a mortgage, pledge, security interest or other lien or
encumbrance on any of the Company or such Subsidiary’s property, provided that
after giving effect to such Indebtedness, (i) no Default or Event of Default
would result as a consequence thereof and (ii) the Company would (on a Pro Forma
Basis, calculated as of the last day of the immediately preceding fiscal
quarter) be in compliance with the financial covenants set forth in Sections
5.5;

(j)Indebtedness in the form of Guarantees to the extent permitted under Section
5.12; and

(k)unsecured loans or advances constituting Investments permitted under Section
5.25(e) or (f).

Notwithstanding the foregoing, the only Indebtedness of Unconsolidated
Affiliates that shall be permitted pursuant to subsections (g) and (h) above
shall be Non-Recourse Debt.

Section 5.105.10Security Interests and Liens; Negative Pledge.

The Company will not, nor will it permit any of its Subsidiaries to, create or
permit to exist any mortgage, pledge, security interest or other lien or
encumbrance on any of their respective properties except:

(aa)Liens under the Security Documents;

(bb)Liens arising from attachments or similar proceedings, pending litigation,
judgments or taxes or assessments in any such event whose validity or amount is
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established and are maintained in accordance with GAAP, or
taxes and assessments which are not due and delinquent;

(cc)Liens of carriers, warehousemen, mechanics and materialmen and other like
liens;

8051155352.2

DMSLIBRARY01\31771180.v14

80

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(dd)pledges or deposits made in connection with workmen’s compensation,
unemployment or other insurance, old age pensions, or other Social Security
benefits, and good faith deposits in connection with tenders, contracts or
leases to which it is a party or deposits to secure, or in lieu of, surety,
penalty or appeal bonds, performance bonds and other similar obligations;

(ee)such minor defects, irregularities, encumbrances, easements, rights of way,
and clouds on title as normally exist with respect to similar properties which
do not materially impair the property affected thereby for the purpose for which
it was acquired;

(ff)Liens existing on the date of this Agreement and described on Schedule
5.10(f) of such Agreement and purchase money security interests in or purchase
money mortgages on, or mortgages given in connection with the contemporaneous
refinancing of, real property acquired after the date hereof to secure purchase
money indebtedness of the type incurred in connection with the acquisition or
refinancing of such property, which security interests or mortgages cover only
the real or personal property so acquired or refinanced and proceeds thereof and
reasonable attachments and accessions thereto; and

(gg)Liens securing Indebtedness permitted by Section 5.9 (other than Section
5.9(k))(collectively, “Permitted Liens”); provided that such Liens shall not
relate to any Unencumbered Assets.

Section 5.115.11No Further Negative Pledge; No Restrictive Agreements.

(a)The Company will not, nor will it permit any of its Subsidiaries (other than
Excluded Subsidiaries) to, enter into any commitment or agreement with any other
party that limits or impairs the ability of the Company or any such Subsidiaries
to grant security interests, liens or mortgages in favor of the Lenders
(including, without limitation, with respect to any Unencumbered Assets), except
that this Section 5.11 shall not be deemed to prohibit the granting of any Lien
permitted by Section 5.10.

(b)The Company will not, nor will it permit any of its Subsidiaries to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Credit Party or any Subsidiary
thereof or any Unconsolidated Affiliate to pay dividends or make any other
distributions to any Credit Party or any Subsidiary on its Equity Interests or
with respect to any other interest or participation in, or measured by, its
profits, except (i) in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents and (B)
Applicable Law and (ii) in the case of any Excluded Subsidiary, such
encumbrances and restrictions on such Excluded Subsidiary as may be required by
the lender providing Non-Recourse Debt to such Excluded Subsidiary.

 

Section 5.125.12Guarantees.

The Company will not, nor will it permit any of its Subsidiaries to, guarantee
or otherwise in any way become or be responsible for Indebtedness or obligations
(including working capital maintenance, take‑or‑pay contracts, etc.) of any
other Person, contingently or otherwise, except:

(aa)the endorsement of negotiable instruments of deposit in the normal course of
business;

(bb)guarantees by the Company or a Subsidiary issued to secure Indebtedness of
any Credit Party permitted by Sections 5.9; and

8151155352.2

DMSLIBRARY01\31771180.v14

81

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(cc)guarantees (other than those described in (a) and (b) of this Section) made
in the ordinary course of business which shall not at any time exceed $5,000,000
in the aggregate.

For the avoidance of doubt, neither the Company nor any Guarantor shall be
permitted to guarantee any Non-Recourse Debt or any other Indebtedness of
Excluded Subsidiaries, Other Non-Guarantor Subsidiaries or Unconsolidated
Affiliates.

Section 5.135.13Notice of Litigation And Judgments.

The Company will give notice to the Agent and each of the Lenders in writing, in
form and detail satisfactory to the Lenders, within ten (10) Business Days of
becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Company, any of its
Subsidiaries or any Unconsolidated Affiliate, or to which the Company, any of
its Subsidiaries or any Unconsolidated Affiliate is or becomes a party involving
an uninsured or unindemnified claim of more than $5,000,000 against the Company,
any of its Subsidiaries or any Unconsolidated Affiliate and stating the nature
and status of such litigation or proceedings.  The Company will give notice, in
writing, in form and detail satisfactory to the Lenders, within ten (10)
Business Days of any judgment, final or otherwise, against the Company, any of
its Subsidiaries or any Unconsolidated Affiliate in an amount in excess of
$5,000,000.

Section 5.145.14Notice of Defaults; Material Adverse Effect.

(aa)The Company will give notice to the Agent and each of the Lenders
immediately upon becoming aware of the occurrence of any Default or Event of
Default under this Agreement.  If any Person shall give any notice or take any
other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Agreement or any other note, evidence of
Indebtedness, indenture or other obligation to which or with respect to which
the Company, any of its Subsidiaries or any Unconsolidated Affiliate is a party
or obligor, whether as principal or surety, and such claimed default has
potential total liability in excess of $5,000,000 the Company shall forthwith
give written notice thereof to each of the Lenders, describing the notice or
action and the nature of the claimed default; and

(bb)The Company will give notice to the Agent and each of the Lenders
immediately upon becoming aware, but in any event within five (5) Business Days,
of the occurrence of any event that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

(c)The Company will give notice to the Agent and each of the Lenders immediately
upon becoming aware of any Bankruptcy Event with respect to any Excluded
Subsidiary, Other Non-Guarantor Subsidiary or Unconsolidated Affiliate; and

(c)The Company will give notice to the Agent and each of the Lenders immediately
upon becoming aware of any final judgment against any Excluded Subsidiary, Other
Non-Guarantor Subsidiary or Unconsolidated Affiliate that remains in force,
undischarged, unsatisfied and unstayed, for more than sixty days and which in
excess of $5,000,000.

Section 5.155.15Notices With Regard to Health Care Operators.

The Company will give notice to the Agent and each of the Lenders, and will
provide information to the Agent and each of the Lenders, of the types set forth
in Sections 5.13 and 5.14 hereof as to each operator of Health Care Facilities
owned by the Company, any Subsidiary or any Unconsolidated Affiliate or on which
the Company, any Subsidiary or any Unconsolidated Affiliate holds a mortgage,

8251155352.2

DMSLIBRARY01\31771180.v14

82

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

provided, that such operator consents in writing to the release of such
information.  The Company will, and will cause each Subsidiary and any such
applicable Unconsolidated Affiliate to use commercially reasonable efforts to
acquire the written consent of each operator for the release of such
information.

Section 5.165.16Books and Records.

The books and records relating to the financial affairs of the Company and its
Subsidiaries shall at all times be maintained in accordance with GAAP
consistently applied.

Section 5.175.17Maintenance of Properties.

The Company shall maintain (or cause to be maintained) and shall cause each of
its Subsidiaries to maintain (or cause to be maintained) each of its properties
in good physical condition and shall make (or cause to be made) all necessary
repairs, replacements and renewals thereon except where the failure to so
maintain could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.185.18Insurance.

The Company will, and will require each Subsidiary to, require that the lessees
of its properties maintain at all times with financially sound and reputable
insurers insurance with respect to their properties and business and against
such casualties and contingencies and in such types and such amounts as shall be
in accordance with sound business practices and reasonably satisfactory to the
Agent.  Without limiting the foregoing, the Company will, and will require each
Subsidiary to, use commercially reasonable efforts cause such lessees to (i)
keep all of its physical property insured against fire and extended coverage
risks in amounts and with deductibles equal to those generally maintained by
businesses of similar size engaged in similar activities in similar geographic
areas, (ii) maintain all such workers’ compensation or similar insurance as may
be required by law, and (iii) maintain, in amounts and with deductibles equal to
those generally maintained by businesses of similar size engaged in similar
activities in similar geographic areas, general public liability insurance
against claims for bodily injury, death or property damage occurring on, in or
about the properties of the Company and its Subsidiaries and business
interruption insurance.  In the event that any lessee shall fail to maintain
such insurance, the Company will maintain such insurance.  The Company will
notify the Agent and each Lender of any cancellation of any such
insurance.  Evidence of all renewals or replacements of such insurance from time
to time in force, satisfactory to the Agent shall be delivered to the Agent
before the expiration date of the then current insurance.

Section 5.195.19Taxes.

The Company will, and will require each Subsidiary to, pay all taxes or other
assessments or governmental charges or levies imposed upon it or upon its income
or profits or upon its property prior to the time when any penalties or interest
(except interest during extensions of time for filing of federal income tax
returns not in excess of six months) accrue with respect thereto, as well as all
claims for labor, materials or supplies that if unpaid might by law become a
lien or charge upon any of its property unless, in any such case, the amount,
applicability or validity of such amounts is contested in good faith by
appropriate proceedings and other appropriate action and an adequate reserve
therefor has been established and is maintained in accordance with GAAP.  The
Company will, and will cause each of its Subsidiaries to, also pay all such
taxes, assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
except where the failure to do so could not reasonably be expected to have an
Material Adverse Effect.

8351155352.2

DMSLIBRARY01\31771180.v14

83

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 5.205.20Compliance With Laws, Contracts, and Licenses; Beneficial
Ownership Regulation.

(a)The Company will, and will cause each of its Subsidiaries to (i) comply with
all laws, including Anti-Corruption Laws, Anti-Money Laundering Laws, CERCLA and
Environmental Laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, the Company’s or Subsidiary’s
noncompliance with which could reasonably be expected to have a Material Adverse
Effect, including, without limitation, the provisions of the Code and related
regulations governing real estate investment trusts, as the same may be as
amended and in effect from time to time and (ii) promptly obtain, maintain,
apply for renewal, and not allow to lapse, any authorization, consent, approval,
license or order, and accomplish any filing or registration with, any court or
judicial, administrative or Governmental Authority which may be or may become
necessary in order that it perform in all material respects all of its
obligations under this Agreement or the other Loan Documents and in order that
the same may be valid and binding and effective in accordance with their terms
and in order that the Lenders may be able freely to exercise and enforce any and
all of their rights under this Agreement or the other Loan Documents, (iii)
comply with the provisions of its charter documents and by‑laws and (iv) comply
with all agreements and instruments by which it or any of its properties may be
bound.

 

(b)The Company will, and will cause each of its Subsidiaries to notify the Agent
and each Lender that previously received a Beneficial Ownership Certification
(or a certification that the Company qualifies for an express exclusion to the
“legal entity customer” definition under the Beneficial Ownership Regulation) of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Company ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (b) promptly upon the reasonable request of the Agent
or any Lender, provide the Agent or directly to such Lender, as the case may be,
any information or documentation requested by it for purposes of complying with
the Beneficial Ownership Regulation.


Section 5.215.21Access.

The Company will, and will cause each of its Subsidiaries to, permit any Lender,
by its representatives and agents, to inspect any of the properties, including,
without limitation, corporate books, computer files and tapes and financial
records of the Company and its Subsidiaries to examine and make copies of the
books of accounts and other financial records of the Company and its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and its Subsidiaries with, and to be advised as to the same by, its officers at
such reasonable times and intervals as such Lender may designate.

Section 5.225.22ERISA Compliance.

Neither the Company nor any of its Subsidiaries will permit any employee pension
benefit plan (as that term is defined in Section 3 of ERISA) maintained by the
Company to (x) engage in any “prohibited transaction” as such term is defined in
Section 4975 of the Code that is likely to result in a material liability for
the Company; or (y) incur any “unpaid minimum required distribution” or
“accumulated funding deficiency”, as defined or otherwise set forth in Section
4971 of the Code or Part 3 of Subtitle B of Title I of ERISA, whether or not
waived; or (z) terminate any such benefit plan in a manner which could result in
the imposition of a lien or encumbrance on the assets of the Company pursuant to
Section 303 or 4068 of ERISA.

8451155352.2

DMSLIBRARY01\31771180.v14

84

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 5.235.23Reserves.

The Company will, and will cause each of its Subsidiaries to, maintain reserves,
appropriate for the Company and its Subsidiaries, for depreciation, taxes and
other expenses or liabilities in accordance with GAAP.

Section 5.245.24Distributions.

Neither the Company nor any of its Subsidiaries will make any Distributions
other than (a) Distributions required by the Code and related regulations
governing real estate investment trusts, (b) Distributions by a Subsidiary to
the Company and (c) Distributions by the Company to its shareholders in excess
of the amounts permitted by clause (a) above provided that no Default or Event
of Default then exists or would result from such payment; provided, however, in
no event may the Company make any Distributions with respect to any fiscal year
that exceed ninety-five percent (95%) of the Company’s Normalized Adjusted FFO
of the Company for such fiscal year unless and to the extent that such
Distributions are required to be made by the Code and related regulations
governing real estate investment trusts.

Section 5.255.25Investments.

Neither the Company nor any of its Subsidiaries will make or maintain any
Investment, except for Investments which consist of:

(aa)obligations having an original maturity of not greater than three years
issued or guaranteed as to principal and interest by the United States of
America;

(bb)certificates of deposit issued by any of the Lenders or any other bank
organized under the laws of the United States of America or any state thereof
and having capital and unimpaired surplus of at least $50,000,000 or of foreign
subsidiaries of such banks;

(cc)commercial paper or finance company paper which is rated not less than BBB
or its equivalent by S&P or Moody’s;

(dd)repurchase agreements secured by any one or more of the Investments
permitted by paragraphs (a), (b) or (c) above (the items set forth in clauses
(a) – (d) collectively referred to herein as “Cash Equivalents”)

(ee)direct or indirect Investments in (United States) Health Care Facilities
located in the United States or any Specified Jurisdiction which Investments
either (i) existed on the Closing Date and set forth on Schedule 5.25(e), or
(ii)  are made after the Closing Date, provided (x) that no Default or Event of
Default exists or would result as a consequence thereof and (y) after giving
effect to such investment, the Company would (on a Pro Forma Basis, calculated
as of the last day of the immediately preceding fiscal quarter) be in compliance
with the financial covenants set forth in Section 5.5;

(f)Investments in any Unconsolidated Affiliate or other Person (other than a
Subsidiary of the Company) in an aggregate amount not to exceed at any time 10%
of Total Asset Value (measured as the most recently ended fiscal period for
which a compliance certificate has been delivered pursuant to Section 5.3(d));
provided that, after giving effect to such investment, (x) no Default or Event
of Default exists or would result as a consequence thereof and (y) the

8551155352.2

DMSLIBRARY01\31771180.v14

85

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Company would (on a Pro Forma Basis, calculated as of the last day of the
immediately preceding fiscal quarter) be in compliance with the financial
covenants set forth in Section 5.5;

(g)Mortgage Loans permitted by Section 5.26; and

(h)Construction Loans permitted by Section 5.27.

Section 5.265.26Mortgage Loans.

The Company will not permit at any time the aggregate outstanding principal
amount of the Mortgage Loans held by the Company and its Subsidiaries to exceed
$30,000,000.  In no event may the Company or any of its Subsidiaries provide any
Mortgage Loan to any Person except on a full recourse basis to an owner or
operator of a domestic (United States) Health Care Facility and except upon
using the Company’s commercially reasonable efforts to obtain the agreement and
consent of such Person to provide its quarterly and annual balance sheets and
income statements to the Company or to its Subsidiary for delivery to the Agent
and each Lender.

Section 5.275.27Construction Loans.

(aa)In the event that any portion of the Loans is to be used by the Company or
any Subsidiary to finance the construction of Health Care Facilities, the
Company will monitor such construction to insure that all approvals, consents,
waivers, orders, agreements, acknowledgments, authorizations, permits and
licenses required under any law, ordinance, code, order, rule or regulation of
any Governmental Authority, or under the terms of any restriction, covenant or
easement affecting the construction project, or otherwise necessary, for the
ownership and acquisition of the subject properties and the improvements
thereon, the construction and equipping of the improvements being constructed on
the subject properties, and the use, occupancy and operation of the construction
project as a Health Care Facility following completion of construction of the
improvements on the subject property, have been obtained, whether from a
Governmental Authority or other Person.  Further, the Company will give notice
to the Agent and each of the Lenders immediately after becoming aware that any
construction project will likely not be completed in a timely manner or on
budget.  The Company shall from time to time deliver such further information
and take such further action as may be reasonably requested by the Agent or any
Lender to effect the purposes of this Section 5.27.

(bb)The Company will not permit at any time the aggregate outstanding principal
amount of all Construction Loans made by the Company and its Subsidiaries to
exceed 15% of Total Asset Value (measured as of the most recently ended fiscal
period for which a compliance certificate has been delivered pursuant to Section
5.3(d)).  In no event may the Company or any Subsidiary provide any Construction
Loans to any Person except on a full recourse basis to an owner or operator of a
domestic (United States) Health Care Facility and except upon using the
Company’s commercially reasonable efforts to obtain the agreement and consent of
such Person to provide its quarterly and annual balance sheets and income
statements to the Company for delivery to the Agent and each Lender.

Section 5.285.28Environmental Audits.

The Company will not, nor will it permit any Subsidiary to, make any Investment,
Mortgage Loan or Construction Loan otherwise permitted by Section 5.25(e), 5.26
or 5.27, respectively, unless the Company shall have first received a Phase I
environmental audit report with respect to the property involved, which audit
shall have been conducted not earlier than twenty‑four (24) months prior to the
date

8651155352.2

DMSLIBRARY01\31771180.v14

86

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

of the transaction, a copy of such audit shall have been furnished to the
Lenders, and such audit shall not have reported or uncovered any environmental
matters which could have a material adverse effect on such property or on the
financial condition, properties or business of the Company.

Section 5.295.29Merger, Consolidation and Disposition of Assets.

(aa)Neither the Company, nor any of its Subsidiaries, will at any time merge or
consolidate with or into any Person except that (i) any Guarantor may merge with
and into another Guarantor, (ii) any Guarantor may merge with and into the
Company so long as the Company is the surviving corporation.

(b)Neither the Company, nor any of its Subsidiaries, will sell or otherwise
dispose of any assets (including any Health Care Facility of the Company leased
to UHS or to a UHS Subsidiary), except for:

 

(i)sales or other dispositions to a Credit Party,

 

(ii)sales or other dispositions made in connection with an exchange or swap of
assets of like property for use in a business permitted by Section 5.2 provided
that (x) (A) such property is exchanged for credit against the purchase price of
similar replacement property or (B) the proceeds of such sale or other
disposition are applied to the purchase price of such replacement property and
(y) such exchanges or purchases occur within 180 days of any such sale or
disposition;

 

(iii)sales or other dispositions of any Health Care Facility of the Company
leased to UHS or to a UHS Subsidiary (but excluding any multi-tenant office
building of which UHS or a UHS Subsidiary is a tenant), so long as (x) no
Default or Event of Default exists or would result as a consequence thereof and
(y) after giving effect to such transaction, the Company would (on a Pro Forma
Basis, calculated as of the last day of the immediately preceding fiscal
quarter) be in compliance with the financial covenants set forth in Section 5.5,
which in the case of such disposition of a Health Care Facility with a fair
market value in excess of $10,000,000 shall be evidenced by a compliance
certificate delivered to the Agent at least five days prior to such disposition;
and

 

(iv)other sales or dispositions of assets of the Company or its Subsidiaries
(including, without limitation, any multi-tenant office building of which UHS or
a UHS Subsidiary is a tenant but excluding any other Health Care Facility of the
Company leased to UHS or to a UHS Subsidiary) so long as (x) no Default or Event
of Default exists or would result as a consequence thereof and (y) after giving
effect to such transaction, the Company would (on a Pro Forma Basis, calculated
as of the last day of the immediately preceding fiscal quarter) be in compliance
with the financial covenants set forth in Section 5.5.

 

Section 5.305.30Sale and Leaseback.

Neither the Company, nor any of its Subsidiaries, will enter into any
arrangement, directly or indirectly, whereby the Company or a Subsidiary shall
sell or transfer any property owned by it and then or thereafter lease such
property or lease other property that the Company or such Subsidiary intends to
use for substantially the same purpose as the property being sold or
transferred.

8751155352.2

DMSLIBRARY01\31771180.v14

87

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 5.315.31Use of Proceeds.

The Company will use the proceeds of the Loans (a) to refinance certain existing
indebtedness of the Company, (b) to pay any fees and expenses, (c) to provide
for the working capital and general corporate requirements of the Company and
its Subsidiaries (including to make Investments permitted by Section 5.25(e) and
for acquisitions permitted under this Agreement), (d) to provide mortgage and
construction financing permitted by Sections 5.26 and 5.27, (e) to make
Distributions permitted by Section 5.24, and (f) for other general corporate
purposes. The Company will not use the proceeds of any Loan, either directly or
indirectly, (w) for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, as amended from time to time (x) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (y) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (z) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


Section 5.325.32Fiscal Year; Organizational Documents; Material Contracts.

Neither the Company, nor any of its Subsidiaries, will, upon less than thirty
(30) days prior written notice, change its fiscal year or accounting policies
except to comply with changes in GAAP.  Neither the Company, nor any of its
Subsidiaries, will amend, modify or change its declaration of trust (or
corporate charter or other similar document) in any matter materially adverse to
the Lenders, without the prior written consent of the Required Lenders.  Neither
the Company, nor any of its Subsidiaries, will, without the prior written
consent of the Agent, amend, modify, cancel or terminate or fail to renew or
extend any of the Material Contracts, except in the event that such amendments,
modifications, cancellations, terminations or failure to renew could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.335.33Guarantors.

 

(a)The Company shall promptly upon the formation or acquisition of any
additional wholly-owned Subsidiary or upon any Excluded Subsidiary no longer
qualifying as an Excluded Subsidiary, and in any event within 30 days of such
formation, acquisition or change from status of an Excluded Subsidiary, cause
such Subsidiary to (i) execute joinder to the Subsidiary Guaranty and the Pledge
Agreement in substantially in the form of the Guarantor Accession (as defined in
the Subsidiary Guaranty) and (ii) deliver such organizational documents,
secretary’s certificates and legal opinions in connection therewith as the Agent
may reasonably request.  Notwithstanding the foregoing, any Subsidiary that is a
Foreign Subsidiary will not be required to be a Guarantor to the extent the
provision of such Subsidiary Guaranty by such Subsidiary may cause any adverse
tax consequences to the Company.

(b)Upon ten (10) day’s prior written notice to the Agent, the Company may
designate a Subsidiary Guarantor as an Excluded Subsidiary so long as (i) such
Subsidiary Guarantor meets (or will meet as a result of such designation) the
requirements pursuant to the definition of Excluded Subsidiary, (ii) no Default
or Event of Default exists or would result as a consequence thereof, and (iii)
the Company would (on a Pro Forma Basis after giving effect to such designation,
calculated as of the last day of the immediately preceding fiscal quarter) be in
compliance with the Unencumbered Leverage Ratio set forth in Section 5.5(e).

8851155352.2

DMSLIBRARY01\31771180.v14

88

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 5.345.34Pledged Assets.

The Company will, and will cause each Guarantor to, cause 100% of the Equity
Interests in each of their direct Domestic Subsidiaries and 65% (to the extent
the pledge of a greater percentage would be unlawful or may cause any adverse
tax consequences to the Company) of the voting Equity Interests and 100% of the
non-voting Equity Interests of its first-tier Foreign Subsidiaries (other than
any Excluded Subsidiary), to be subject at all times to a first priority,
perfected Lien in favor of the Agent for the benefit of the Secured Parties
pursuant to the terms and conditions of the Security Documents or such other
security documents as the Agent shall reasonably request.

Section 5.355.35Further Assurances.

The Company will, and will cause each Guarantor to, at any time or from time to
time execute and deliver such further instruments and take such further action
as may reasonably be requested by the Agent or any Lender, in each case further
and more perfectly to effect the purposes of this Agreement and the other Loan
Documents.

Section 5.365.36Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into any
transaction of any kind with any Affiliate (including any Unconsolidated
Affiliate) of the Company or its Subsidiaries, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Company or such Subsidiary as would be obtainable by the
Company or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to any transaction between and among the Company and the
Guarantors and between and among any Guarantors.

ARTICLE VIVI

[RESERVED]

ARTICLE VIIVII

EVENTS OF DEFAULT; ACCELERATION

 

Section 7.17.1Events of Default.

If any of the following events (an “Event of Default”) has occurred and is
continuing:

(aa)if the Company shall fail to (i) pay any principal on the Loans or any Note
owing hereunder or fail to reimburse the applicable Issuing Lender for any LOC
Obligations in each case when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment in accordance with the terms hereof or thereof or (ii)
the Company shall fail to pay any interest on the Loans or any other amount
payable hereunder or under the LOC Documents when the same shall become due and
payable and such failure shall continue for three (3) Business Days (or any
Guarantor shall fail to pay on the Subsidiary Guaranty in respect of any of the
foregoing within the applicable period of time);

8951155352.2

DMSLIBRARY01\31771180.v14

89

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(bb)if the Company or any Subsidiary (or any Unconsolidated Affiliate, as
applicable) shall fail to comply with any of its covenants contained in Sections
5.1, 5.2, 5.5‑5.12, or 5.24‑5.32;

(cc)if the Company or any Subsidiary shall fail to perform any term, covenant or
agreement contained herein or in any other Loan Document (other than those
specified in subsections (a) and (b) above) and the continuance of such failure
shall exist for 30 days after written notice of such failure has been given to
the Company by the Agent;

(dd)if any representation or warranty of the Company in this Agreement or of the
Company or any Guarantor in any other Loan Document shall prove to have been
false in any material respect upon the date when made or deemed to have been
made or repeated;

(ee)if the Company or any other Credit Party shall (i) fail to make any payment
due on any Indebtedness (having a total amount outstanding in excess of
$5,000,000), or (ii) fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any Indebtedness (having a total amount outstanding in excess of
$5,000,000) and the effect of such failure could or would have permitted
(assuming the giving of appropriate notice if required) the holder or holders
thereof or a trustee for such holder or holders or of any obligations issued
thereunder to accelerate the maturity thereof;

(ff)if the Company or any other Credit Party shall be involved in financial
difficulties as evidenced (i) by its admission in writing of its inability to
pay its debts generally as they become due; (ii) by its commencement of a
voluntary case under Title 11 of the United States Code as from time to time in
effect, or by its authorizing, by appropriate proceedings of its board of
directors or other governing body, the commencement of such a voluntary case;
(iii) by its filing an answer or other pleading admitting or failing to deny the
material allegations of a petition filed against it commencing an involuntary
case under Title 11, or seeking, consenting to or acquiescing in the relief
therein provided, or by its failing to controvert or challenge in a timely
manner the material allegation of any such petition; (iv) by the entry of an
order for relief against it in any involuntary case commenced under Title 11
which remains undischarged or unstayed for more than sixty (60) days; (v) by its
seeking relief as a debtor under any applicable law, other than Title 11, of any
jurisdiction relating to the liquidation or reorganization of debtors or to the
modification or alteration of the rights of creditors, or by its consenting to
or acquiescing in such relief; (vi) by entry of an order by a court of competent
jurisdiction (A) finding it to be bankrupt or insolvent or (B) ordering or
approving its liquidation, reorganization or any modification or alteration of
the rights of its creditors which remains undischarged or unstayed for more than
sixty (60) days; (vii) by the entry of an order by a court of competent
jurisdiction assuming custody of, or appointing a receiver or other custodian
for, all or a substantial part of its property which remains undischarged or
unstayed for more than sixty (60) days; or (viii) by its making an assignment
for the benefit of, or entering into a composition with, its creditors, or
appointing or consenting to the appointment of a receiver or other custodian for
all or a substantial part of its property (the occurrence of any of the
foregoing shall constitute a “Bankruptcy Event”);

(gg)if there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty days, whether or not consecutive, any final judgment against the
Company or any other Credit Party which, with other outstanding final judgments
which are also undischarged, unsatisfied and unstayed for more than sixty days,
against such Person(s) exceeds $5,000,000 in aggregate amount with respect to
the Company and the other Credit Parties;

9051155352.2

DMSLIBRARY01\31771180.v14

90

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(hh)if UHS of Delaware, Inc., which is a subsidiary of UHS, shall cease to be
the real estate investment trust advisor to the Company and a new advisor
satisfactory to each of the Lenders has not been appointed, or a group of
managers satisfactory to each of the Lenders has not been hired, within ninety
(90) days of such cessation;

(ii)(i) if any Person or group of Persons (within the meaning of Section 13 or
14 of the Exchange Act) shall have acquired beneficial ownership (within the
meaning of Rule 13d‑3 promulgated by the Securities and Exchange Commission
under said Act) of thirty percent (30%) or more of the outstanding shares of
common stock of the Company; or, (ii) during any period of twelve consecutive
calendar months, individuals who were directors of the Company on the first day
of such period shall cease to constitute a majority of the board of directors of
the Company;

(jj)if any guarantee by UHS of any lease by the Company or any other Credit
Party to a UHS Subsidiary is disavowed, terminated, or ceases to be in full
force and effect, or is waived or amended without the prior written consent of
the Required Lenders (other than the termination of a guarantee of such a lease
in connection with the sale of a Health Care Facility permitted by Section 5.29)
or if UHS shall fail to pay when due (after giving effect to any applicable
grace period) amounts owing under any guarantee of obligations of a UHS
Subsidiary owed to the Company under any lease;

(kk)any lease by the Company or any other Credit Party to a UHS Subsidiary is
terminated (other than as scheduled by its terms) prior to its stated term, or
is amended or compliance by the lessee is waived, without the prior written
consent of the Required Lenders (other than the termination of a lease of a
Health Care Facility in connection with a sale of such Health Care Facility
permitted by Section 5.29);

(ll)if the Company or any other Credit Party shall fail to make any payment due
under any Hedging Agreement or if the Company or any other Credit Party shall
fail to observe or perform any material term, covenant or agreement contained in
any Hedging Agreement and the effect of such failure could or would have
permitted (assuming the giving of appropriate notice if required) the
counterparty thereof to terminate such Hedging Agreement and demand payment from
the Company or such other Credit Party in excess of $5,000,000; or

(mm)if the Subsidiary Guaranty or any material provision thereof shall cease to
be in full force and effect or any Guarantor or any Person acting by or on
behalf of any Guarantor shall deny or disaffirm any Guarantor’s obligations
under the Subsidiary Guaranty;

(nn)if any material provision of any Loan Document shall fail to be in full
force and effect or to give the Agent and/or the Lenders the security interests,
liens, rights, powers, priority and privileges purported to be created thereby
(except as such documents may be terminated or no longer in force and effect in
accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive) or any Lien shall fail to be a first
priority, perfected Lien on a material portion of the Collateral; or

(oo)if the Company or any of its Subsidiaries maintains or contributes to any
Pension Plan.

9151155352.2

DMSLIBRARY01\31771180.v14

91

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 7.27.2Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (aa) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Loan Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (bb) if such event is any
other Event of Default, any or all of the following actions may be taken:  (ii)
with the written consent of the Required Lenders, the Agent may, or upon the
written request of the Required Lenders, the Agent shall, declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; (iiii) the Agent may, or upon the written request of the
Required Lenders, the Agent shall, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and direct the Company to pay to the Agent Cash
Collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to the maximum amount of
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall immediately become due and payable; and/or (iiiiii) with the written
consent of the Required Lenders, the Agent may, or upon the written request of
the Required Lenders, the Agent shall, exercise such other rights and remedies
as provided under the Loan Documents and under applicable law.

ARTICLE VIIIVIII

THE ADMINISTRATIVE AGENT

Section 8.18.1Appointment and Authority.

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints Wells
Fargo to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Agent, the Lenders and the Issuing Lenders, and neither the Company nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.

Section 8.28.2Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender, a
Swingline Lender or an Issuing Lender hereunder.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub‑agents appointed by the Agent.  The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

9251155352.2

DMSLIBRARY01\31771180.v14

92

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 8.38.3Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, the Agent:

(aa)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(bb)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(cc)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (ii) with
the consent or at the request of the Required Lenders or of the Required
Facility Lenders, as applicable, (or such other number or percentage of the
Lenders as shall be necessary, or as the Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 9.1 and 7.2) or
(iiii) in the absence of its own gross negligence or willful misconduct.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (ii) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (iiii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iiiiii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iviv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (vv) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

Section 8.48.4Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Lender, the Agent may presume that such condition is satisfactory to such Lender
or Issuing Lender unless the Agent shall have received notice to the contrary
from such Lender or Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  The Agent may consult with legal counsel
(who may be counsel for the Company),

9351155352.2

DMSLIBRARY01\31771180.v14

93

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.58.5Notice of Default.

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received written
notice from a Lender or the Company referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders.  The Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders; provided, however, that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement expressly requires that
such action be taken, or not taken, only with the consent or upon the
authorization of the Required Lenders, or all of the Lenders, as the case may
be.

Section 8.68.6Non-Reliance on Agent and Other Lenders.

Each Lender and Issuing Lender expressly acknowledges that neither the Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Agent hereinafter taken, including any review of the affairs of any Credit
Party, shall be deemed to constitute any representation or warranty by the Agent
to any Lender.  Each Lender and Issuing Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Section 8.78.7Indemnification.

The Lenders agree to indemnify the Agent, the Issuing Lenders and the Swingline
Lenders in their capacity hereunder and their Affiliates and their respective
officers, directors, agents and employees (to the extent not reimbursed by the
Credit Parties and without limiting the obligation of the Credit Parties to do
so), ratably according to their respective Revolving Commitment Percentages in
effect on the date on which indemnification is sought under this Section, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Credit Party Obligations) be imposed on, incurred
by or asserted against any such indemnitee in any way relating to or arising out
of any Loan Document or any documents contemplated by or referred to herein or
therein or the Transactions or any action taken or omitted by any such
indemnitee under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction.  The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.

9451155352.2

DMSLIBRARY01\31771180.v14

94

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 8.88.8Agent in Its Individual Capacity.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Credit Parties or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders.

Section 8.98.9Successor Agent.

The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Lender and the Company.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the approval of the Company, to
appoint a successor, or an Affiliate of any such bank.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Lenders, appoint a successor Agent meeting the qualifications set forth
above provided that if the Agent shall notify the Company and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (aa) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents and (bb) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and Issuing Lender directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.5 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

Any resignation by Wells Fargo, as Agent pursuant to this Section shall also
constitute its resignation as an Issuing Lender and a Swingline Lender.  Upon
the acceptance of a successor’s appointment as Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender and Swingline Lender, (b)
the retiring Issuing Lender and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

Section 8.108.10Collateral and Guaranty Matters.

(aa)The Lenders and the Bank Product Providers irrevocably authorize and direct
the Agent:

9551155352.2

DMSLIBRARY01\31771180.v14

95

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(ii) to release any Lien on any Collateral granted to or held by the Agent under
any Loan Document (AA) upon termination of the Commitments and payment in full
of all Credit Party Obligations (other than contingent indemnification
obligations for which no claim has been made or cannot be reasonably identified
by an Indemnitee based on the then-known facts and circumstances) and the
expiration or termination of all Letters of Credit, (BB) that is transferred or
to be transferred as part of or in connection with any sale or other disposition
permitted under Section 6.29, or (CC) subject to Section 9.1, if approved,
authorized or ratified in writing by the Required Lenders;

(iiii) to release any Guarantor from its obligations under the applicable
Subsidiary Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.

(bb)In connection with a termination or release pursuant to this Section, the
Agent shall promptly execute and deliver to the Company, at the Company’s
expense, all documents that the Company shall reasonably request to evidence
such termination or release.  Upon request by the Agent at any time, the
Required Lenders will confirm in writing the Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section.

Section 8.118.11Bank Products.

No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2, any
guaranty by virtue of the provisions hereof or of the Subsidiary Guaranty shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document other than in its capacity as
a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  The Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Agent has received written notice
(including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Agent may
request, from the applicable Bank Product Provider.

ARTICLE IXIX

MISCELLANEOUS

Section 9.19.1Amendments, Waivers and Consents.

Neither this Agreement nor any of the other Loan Documents, nor any terms hereof
or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) nor may Collateral be
released except as specifically provided herein or in the Security Documents or
in accordance with the provisions of this Section.  The Required Lenders (or in
the case of any amendment which directly affects only one Class, the Required
Facility Lenders, and not the Required Lenders) may or, with the written consent
of the Required Lenders (or the Required Facility Lenders, as applicable), the
Agent may, from time to time, (aa) enter into with the Company written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Company
hereunder or thereunder or (bb) waive or consent to the departure from, on such
terms and conditions as the Required Lenders (or in the case of any amendment
which directly affects only one Class, the Required Facility Lenders, and not
the Required Lenders) may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any

9651155352.2

DMSLIBRARY01\31771180.v14

96

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:

(ii) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
Default Rate which shall be determined by a vote of the Required Lenders) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; or

(iiii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, Required Revolving A
Lenders, Required Revolving B Lenders or Required Facility Lenders without the
written consent of all the Lenders; or

(iiiiii) release the Company or all or substantially all of the value of the
Subsidiary Guaranty, without the written consent of all of the Lenders; provided
that the Agent may release any Guarantor permitted to be released pursuant to
the terms of this Agreement; or

(iviv) release all or substantially all of the value of the Collateral without
the written consent of all of the Lenders; provided that the Agent may release
any Collateral permitted to be released pursuant to the terms of this Agreement
or the Security Documents; or

(vv) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(vivi) permit the Company to assign or transfer any of its rights or obligations
under this Agreement or other Loan Documents without the written consent of all
of the Lenders; or

(viivii) amend, modify or waive any provision of the Loan Documents requiring
consent, approval or request of the Required Lenders, the Required Revolving A
Lenders, the Required Revolving B Lenders or all Lenders, as applicable, without
the written consent of the Required Lenders, the Required Revolving A Lenders,
the Required Revolving B Lenders or all the Lenders as appropriate; or

(viii

(viii) amend, modify or waive any provision of Section 4.2 of this Agreement if
the effect of such amendment, modification or waiver is to require the Revolving
A Lenders and/or Revolving B Lenders to make Revolving A Loans and/or Revolving
B Loans, as applicable when such Revolving A Lenders or Revolving B Lenders
would not otherwise be required to do so without the written consent of the
Required Revolving A Lenders and/or the Required Revolving B Lenders, as
applicable; or

(ix) amend, modify or waive the pro rata sharing of payments by and among the
Lenders without the written consent of each Lender directly affected thereby;

9751155352.2

DMSLIBRARY01\31771180.v14

97

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(ix) impose any greater restriction on the ability of any Lender under any Class
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Class; or

(ixxi) amend, modify or waive any provision of Article VIII without the written
consent of the then Agent.;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Agent, the Issuing Lenders or the Swingline Lenders under any Loan
Document shall in any event be effective, unless in writing and signed by the
Agent, the applicable Issuing Lender and/or the Applicable Swingline Lender, as
applicable, in addition to the Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Company, the Lenders, the Agent and all future holders of the Notes.  In the
case of any waiver, the Company, the Lenders and the Agent shall be restored to
their former position and rights hereunder and under the outstanding Loans and
Notes and other Loan Documents, and any Default or Event of Default permanently
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the Company
shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9).

Notwithstanding any of the foregoing to the contrary, the Company and the Agent,
without the consent of any Lender, may enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
correct any obvious error or omission of a technical nature, in each case that
is immaterial (as determined by the Agent), in any provision of any Loan
Document, if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (aa) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (bb) the Required Revolving A Lenders may consent to allow a Credit
Party to use Cash Collateral in the context of a bankruptcy or insolvency
proceeding, (cc) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except (ii) that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (iiii) to the extent such amendment, waiver or consent
impacts such Defaulting Lender more than the other Lenders (other a as a result
of being a Defaulting Lender) and (d) the Agent and the Company may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Agent reasonably deems appropriate in order to implement any Benchmark
Replacement Rate or any Benchmark Replacement Conforming Changes otherwise
effectuate the terms of Section 2.13(b) in accordance with the terms of Section
2.13(b).

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Agent in
accordance with Section 2.2.

9851155352.2

DMSLIBRARY01\31771180.v14

98

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Section 9.29.2Notices.

(aa)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(ii) If to the Company or any other Credit Party:

Cheryl K. Ramagano

Vice President & Treasurer

Universal Health Realty Income Trust

367 South Gulph Road

King of Prussia, PA  19406

Telecopier:  (610)382-4407

Telephone: (610)768-3402

Email:cheryl.ramagano@uhsinc.com

(iiii) If to the Agent:

Wells Fargo Bank, National Association, as Agent

1525 West W.T. Harris Blvd. 1B1

Mail Code D1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Telephone:  (704) 590-9003

Fax:     (844) 879-5899

Email:        Nicole.Prebeck@wellsfargo.comNicole.Prebeck@wellsfargo.com

 

with a copy to:

Wells Fargo Bank, National Association

301 South College Street, 14th Floor

MAC D1053-150

Charlotte, North Carolina 28202

Attention:  Andrea Chen

Telephone:  (704) 383-3747

Fax:  (704) 715 -1438

Email:andrea.chen@wellsfargo.comandrea.chen@wellsfargo.com

with a copy to (which shall not constitute notice):

King & Spalding, LLP

300 South Tryon Street

Charlotte, North Carolina 28202

Attention: Aleksandra Kopec

Telephone: (704) 503-2587

9951155352.2

DMSLIBRARY01\31771180.v14

99

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Email:akopec@kslaw.comakopec@kslaw.com

 

(iiiiii) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when confirmed receipt (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(bb)Electronic Communications.  Notices and other communications to the Lenders,
the Swingline Lenders and the Issuing Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender, any Swingline Lender or any
Issuing Lender pursuant to Article II if such Lender, such Swingline Lender or
such Issuing Lender, as applicable, has notified the Agent that it is incapable
of receiving notices under such Article by electronic communication.  The Agent
or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (ii) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (iiii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(cc)Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(dd)Platform.

(ii)The Company agrees that the Agent may make the Communications (as defined
below) available to the Lenders by posting the Communications on SyndTrak or a
substantially similar electronic transmission system (the “Platform”).

(iiii)The Platform is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”).  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the Agent
or any of its affiliates or any of their respective officers, directors,
employees, agents, advisors or representatives (collectively, “Agent Parties”)
have any

10051155352.2

DMSLIBRARY01\31771180.v14

100

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

liability to the Credit Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Agent’s
transmission of communications through the Platform.

Section 9.39.3No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Agent or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 9.49.4Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.

Section 9.59.5Payment of Expenses and Taxes; Indemnity.

(aa)Costs and Expenses.  The Company shall pay (ii) all reasonable out‑of‑pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Agent, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated), (iiii) all reasonable out‑of‑pocket expenses incurred by
the applicable Issuing Lender and the Applicable Swingline Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan or any demand for payment thereunder and (iiiiii) all reasonable
out‑of‑pocket expenses incurred by the Agent, any Lender, any Issuing Lender or
any Swingline Lender (including the fees, charges and disbursements of any
counsel for the Agent, any Lender, any Swingline Lender or any Issuing Lender),
and shall pay the reasonable fees and time charges for attorneys who may be
employees of the Agent, any Lender, any Issuing Lender or any Swingline Lender,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(bb)Indemnification by the Company.  The Company shall indemnify the Agent (and
any sub-agent thereof), each Lender, each Issuing Lender and each Swingline
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by

10151155352.2

DMSLIBRARY01\31771180.v14

101

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

any Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Credit Party arising out of, in connection with, or as a
result of (ii) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions, (iiii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iiiiii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by any Credit Party or any of its Subsidiaries, or
any liability under Environmental Law related in any way to any Credit Party or
any of its Subsidiaries, or (iviv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Credit Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or result from a claim brought by the Company or
any other Credit Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent
jurisdiction.  This section (b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from any non-Tax claim.

(cc)Reimbursement by Lenders.  To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), the applicable
Issuing Lender, the Applicable Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the applicable Issuing Lender, the Applicable Swingline Lender or
such Related Party, as the case may be, such Lender’s applicable Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), the applicable Issuing Lender, the
Applicable Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Agent (or any such sub-agent), the
applicable Issuing Lender or the Applicable Swingline Lender in connection with
such capacity.

(dd)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, none of the Credit Parties shall assert, and each of the Credit
Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions.

(ee)Payments.  All amounts due under this Section shall be payable promptly/not
later than ten (10) days after demand therefor.

10251155352.2

DMSLIBRARY01\31771180.v14

102

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(ff)Survival.  The agreements contained in this Section shall survive the
resignation of the Agent, any Swingline Lender and any Issuing Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Credit Party Obligations.

Section 9.69.6Successors and Assigns; Participations.

(aa)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (ii) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (iiii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iiiiii) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(bb)Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(ii) Minimum Amounts.

(AA)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) or in the case of an assignment to a Lender under the
Revolving Credit Facilities, an Affiliate of a Lender under the applicable
Revolving Credit Facilities or an Approved Fund, no minimum amount need be
assigned; and

(BB)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) under the Revolving Credit Facilities or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans under the Revolving Credit Facilities of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving FacilityCredit Facilities, unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed).

10351155352.2

DMSLIBRARY01\31771180.v14

103

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(iiii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Tranchesunder the Revolving Credit Facilities on a non-pro rata basis with
respect to each Revolving Credit Facility.

(iiiiii) Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(AA)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
under the applicable Revolving Credit Facility, an Affiliate of a Lender under
the applicable Revolving Credit Facility or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Agent within ten (10) Business Days
after having received notice thereof;

(BB)the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of such facilityunder the applicable Revolving Credit Facility, an
Affiliate of such Lender under the applicable Revolving Credit Facility or an
Approved Fund with respect to such Lender; and

(CC)the consent of each Issuing Lender and each Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving A Commitment.

(iviv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(vv) No Assignment to Certain Persons.  No such assignment shall be made to (AA)
any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (BB) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vivi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(viivii)Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or

10451155352.2

DMSLIBRARY01\31771180.v14

104

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

other compensating actions, including funding, with the consent of the Company
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (AA) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Agent or any
Lender hereunder (and interest accrued thereon), and (BB) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans, to the extent applicable, in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(cc)Register.  The Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender under each Revolving
Credit Facility pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Company, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice; provided that a Lender shall only be entitled to inspect its own entry
in the Register and not that of any other Lender.  In addition, the Agent shall
maintain on the Register information regarding the designation and revocation of
designation, of any Lender as a Defaulting Lender.

(dd)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural person or any Credit Party or any Credit Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (ii) such Lender’s
obligations under this Agreement shall remain unchanged, (iiii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iiiiii) the Company, the Agent and the Lenders, Issuing
Lenders (to the extent applicable) and Swingline Lenders (to the extent
applicable) shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of

10551155352.2

DMSLIBRARY01\31771180.v14

105

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

doubt, each Lender shall be responsible for the indemnity under Section 9.1(b)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Company agrees that each Participant shall
be entitled to the benefits of Sections 2.14 and 2.16 (subject to the
requirements and limitations therein, including the requirement in Section
2.16(e) (it being understood that the documentation required under Section
2.16(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided such Participant agrees to be subject to
Sections 2.19 as if it were a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Agent (in its capacity as the Agent)
shall have no responsibility for maintaining a Participant Register.

(ee)Limitations Upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent (such consent not
to be unreasonably withheld or delayed).

(ff)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.79.7Right of Set‑off; Sharing of Payments.

(aa)If an Event of Default shall have occurred and be continuing, each Lender,
Issuing Lender, Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by

10651155352.2

DMSLIBRARY01\31771180.v14

106

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

such Lender, Issuing Lender, Swingline Lender or any such Affiliate to or for
the credit or the account of the Company against any and all of the obligations
of the Company now or hereafter existing under this Agreement or any other Loan
Document to such Lender, Swingline Lender or Issuing Lender, irrespective of
whether or not such Lender, Swingline Lender or Issuing Lender shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Company may be contingent or unmatured or are owed to a
branch or office of such Lender, Swingline Lender or Issuing Lender different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (ii) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (iiii) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Credit Party Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, Swingline Lender,
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, Swingline Lender, Issuing Lender or their respective Affiliates may
have.  Each Lender, Swingline Lender and Issuing Lender agrees to notify the
Company and the Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

(bb)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (ii) notify the Agent of such fact, and (iiii) purchase (for cash at face
value) participations in the Loans under the applicable Revolving Credit
Facility and such other obligations of the other Lenders under the applicable
Revolving Credit Facility and, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders under the applicable Revolving Credit Facility ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and other amounts owing them, provided that:  

(AA)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(BB)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Letters of Credit to any assignee or participant, other than
to any Credit Party or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply) or (z) (1) any amounts applied by the Applicable
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the applicable Issuing Lender and/or the Applicable Swingline Lender to secure
the obligations of a Defaulting Lender to fund risk participations hereunder.

10751155352.2

DMSLIBRARY01\31771180.v14

107

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

(cc)The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company of setoff and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Company in the amount of such
participation.

Section 9.89.8Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.99.9Counterparts; Effectiveness; Electronic Execution.

(aa)Counterparts; Effectiveness.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Except as provided in Section 4.1, this Agreement shall become
effective when (ii) it shall have been executed by the Company, the Guarantors
and the Agent, the Lenders and the Agent shall have received copies hereof and
thereof (telefaxed or otherwise), and thereafter this Agreement shall be binding
upon and inure to the benefit of the Company, the Guarantors, the Agent and each
Lender and their respective successors and permitted assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or email
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(bb)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions Act
or the Uniform Commercial Code, each as amended, and the parties hereto hereby
waive any objection to the contrary, provided that (x) nothing herein shall
require the Agent to accept electronic signature counterparts in any form or
format and (y) the Agent reserves the right to require, at any time and at its
sole discretion, the delivery of manually executed counterpart signature pages
to this Agreement and the parties hereto agree to promptly deliver such manually
executed counterpart signature pages.

Section 9.109.10Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.119.11Integration.

This Agreement and the other Loan Documents represent the agreement of the
Company, the other Credit Parties, the Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Agent, the Company, the other Credit

10851155352.2

DMSLIBRARY01\31771180.v14

108

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Parties, or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or therein.

Section 9.129.12Governing Law.

This Agreement and the other Loan Documents, any claims, controversy or dispute
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) shall be governed
by, and construed in accordance with, the laws of the State of New York without
reference to principles of conflicts or choice of law.

Section 9.139.13Consent to Jurisdiction; Service of Process and Venue.

(aa)Consent to Jurisdiction.  The Company irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York sitting State court or, to the fullest extent permitted by applicable law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender, any Swingline Lender or any Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Company or any other Credit Party or its
properties in the courts of any jurisdiction.

(bb)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(cc)Venue.  The Company irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.149.14Confidentiality.

Each of the Agent, the Lenders, the Swingline Lenders and the Issuing Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (aa) to their Affiliates and to its and
their Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (bb) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (cc) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (dd)
to any other party hereto, (ee) in connection with the exercise of any remedies
hereunder, under any other Loan Document or Bank Product or any action or
proceeding relating to this Agreement, any other Loan Document or Bank Product
or the enforcement of rights hereunder or thereunder, (ff) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or

10951155352.2

DMSLIBRARY01\31771180.v14

109

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (gg) (ii) any actual or prospective
party (or its partners, directors, officers, employees, managers,
administrators, trustees, agents, advisors or other representatives) to any swap
or derivative or similar transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder, (iiii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iiiiii) a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in connection with the administration, servicing and
reporting on the assets serving as collateral for securities issued by an
Approved Fund, or (iviv) a nationally recognized rating agency that requires
access to information regarding the Credit Parties, the Loans and Loan Documents
in connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (hh) with the consent of the
Company or (ii) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, any Lender, any Swingline Lender, any Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company.

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender, any Swingline
Lender or any Issuing Lender on a nonconfidential basis prior to disclosure by
any Credit Party or any of its Subsidiaries; provided that, in the case of
information received from any Credit Party or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.159.15Acknowledgments.

The Company hereby acknowledges on behalf of itself and the Guarantors that:

(aa)each of the Credit Parties has been advised by counsel in the negotiation,
execution and delivery of each Loan Document;

(bb)neither the Agent nor any Lender has any fiduciary relationship with or duty
to the Company or any other Credit Party arising out of or in connection with
this Agreement and the relationship between the Agent and the Lenders, on one
hand, and the Company and the other Credit Parties, on the other hand, in
connection herewith is solely that of creditor and debtor; and

(cc)no joint venture exists among the Lenders and the Agent or among the
Company, the Agent or the other Credit Parties and the Lenders.

Section 9.169.16Waivers of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY

11051155352.2

DMSLIBRARY01\31771180.v14

110

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

OTHER THEORY).  EACH PARTY HERETO (AA) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (BB) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.179.17Patriot Act Notice.

Each Lender and the Agent (for itself and not on behalf of any other party)
hereby notifies the Company that, pursuant to the requirements of the Patriot
Act or any other Anti-Money Laundering Laws, it is required to obtain, verify
and record information that identifies the Company and the other Credit Parties,
which information includes the name and address of the Company and the other
Credit Parties and other information that will allow such Lender or the Agent,
as applicable, to identify the Company and the other Credit Parties in
accordance with the Patriot Act or such Anti-Money Laundering Laws.

Section 9.189.18Resolution of Drafting Ambiguities.

The Company acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other Loan
Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.199.19Continuing Agreement.

This Agreement shall be a continuing agreement and shall remain in full force
and effect until all Credit Party Obligations (other than those obligations that
expressly survive the termination of this Agreement) have been paid in full and
all Commitments and Letters of Credit have been terminated.

Section 9.209.20Press Releases and Related Matters.

The Company and its Affiliates agree that they will not in the future issue any
press releases or other public disclosure using the name of Agent or any Lender
or their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of such Person (other than in
connection with standard SEC 10-q, 8-k and other similar filings), unless (and
only to the extent that) the Company or such Affiliate are required to do so
under law and then, in any event, the Credit Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure.  The Credit Parties consent to the publication by Agent or any
Lender of customary advertising material relating to the Transactions using the
name, product photographs, logo or trademark of the Credit Parties.

Section 9.219.21No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (aa) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the

11151155352.2

DMSLIBRARY01\31771180.v14

111

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Lenders, Agent and the Arrangers, on the other hand, and the Credit Parties are
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the Transactions and by the other Loan Documents
(including any amendment, waiver or other modification hereof or thereof); (bb)
in connection with the process leading to such transaction, each Lender, the
Agent, and each Arranger, each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for any Credit Party or any of
their Affiliates, stockholders, creditors or employees or any other Person; (cc)
no Lender, the Agent, nor any Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document (irrespective of whether any Lender, the Agent or any Arranger has
advised or is currently advising any Credit Party or any of its Affiliates on
other matters) and none of the Lenders, the Agent, nor any Arranger has any
obligation to any Credit Party or any of their Affiliates with respect to the
Transactions except those obligations expressly set forth herein and in the
other Loan Documents; (dd) the Lenders, the Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and none of the Lenders, the Agent or the Arrangers has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (ee) the Lenders, the Agent and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the Transactions (including any amendment, waiver
or other modification hereof or of any other Loan Document) and the Credit
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate.  Each of the Credit Parties hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Lenders, the Agent, or any Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 9.229.22Responsible Officers.

The Agent and each of the Lenders are authorized to rely upon the continuing
authority of the Responsible Officers with respect to all matters pertaining to
the Loan Documents including, but not limited to, the selection of interest
rates, the submission of requests for Extensions of Credit and certificates with
regard thereto.  Such authorization may be changed only upon written notice to
Agent accompanied by evidence, reasonably satisfactory to Agent, of the
authority of the Person giving such notice and such notice shall be effective
not sooner than five (5) Business Days following receipt thereof by Agent (or
such earlier time as agreed to by the Agent).

Section 9.239.23Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(aa)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(bb)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

11251155352.2

DMSLIBRARY01\31771180.v14

112

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 

Section 9.249.24Certain ERISA Matters.

(a)(a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, each Arrangerthe Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Credit Party, that at least one of the
following is and will be true:

(i)(i)  such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or the Commitments;

(ii)(ii)  the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) (b)  In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such(2) a Lender has
not provided another representation, warranty and

11351155352.2

DMSLIBRARY01\31771180.v14

113

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

covenant as provided in accordance with sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agent, each Arrangerthe
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or any other Credit Party, that:

(i)   none of the Agent, any Arranger nor any ofthe Arrangers and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);.

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations);

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Agent, each
Arranger or their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

(c) The Agent and each Arranger hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters

11451155352.2

DMSLIBRARY01\31771180.v14

114

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

of Credit or the Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

Section 9.26Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

(b)As used in this Section 9.26, the following terms have the following
meanings:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12

11551155352.2

DMSLIBRARY01\31771180.v14

115

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

C.F.R. § 382.2(b).

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

 

 

[Signature Pages FollowRedacted]

 




11651155352.2

DMSLIBRARY01\31771180.v14

116

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement under seal
as of the date first set forth above.

UNIVERSAL HEALTH REALTY INCOME

TRUST, a real investment trust organized under the laws of the state of Maryland

By:

Name:

Title:

 




11751155352.2

DMSLIBRARY01\31771180.v14

117

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender, Agent, a Swingline Lender and an  Issuing Lender

By:

Name:

Title:




11851155352.2

DMSLIBRARY01\31771180.v14

118

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

BANK OF AMERICA, as a Lender, a Swingline Lender and an Issuing Lender

 

 

 

 

By:

Name: Joseph L. Corah

Title: Director




11951155352.2

DMSLIBRARY01\31771180.v14

119

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

By:

Name:

Title:

 

 

By:

Name:

Title:




12051155352.2

DMSLIBRARY01\31771180.v14

120

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

Name: Ellie Robertson

Title: Officer




12151155352.2

DMSLIBRARY01\31771180.v14

121

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

Name: Dawn Lee Lum

Title: Executive Director




12251155352.2

DMSLIBRARY01\31771180.v14

122

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

Name:

Title:




12351155352.2

DMSLIBRARY01\31771180.v14

123

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

SunTrust Bank, as a Lender

 

 

 

 

By:

Name:  Philip VanFossan

Title: Vice President

 

12451155352.2

DMSLIBRARY01\31771180.v14

124

 

--------------------------------------------------------------------------------

 

 

Document comparison by Workshare Compare on Thursday, June 4, 2020 12:46:26 PM

Input:

Document 1 ID

iManage://DMSLIBRARY/WORKAMER/36923252/1

Description

#36923252v1<WORKAMER> - Wells UHRT 2020 - amended Credit Agreement

Document 2 ID

iManage://DMSLIBRARY/WORKAMER/36923252/10

Description

#36923252v10<WORKAMER> - Wells UHRT 2020 - amended Credit Agreement [final]

Rendering set

Standard

 

Legend:

Insertion

Deletion

Moved from

Moved to

Style change

Format change

Moved deletion

Inserted cell

 

Deleted cell

 

Moved cell

 

Split/Merged cell

 

Padding cell

 

 

Statistics:

 

Count

Insertions

1328

Deletions

1248

Moved from

7

Moved to

7

Style change

0

Format changed

0

Total changes

2590

 

 

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

 

 

Annex B

 

Exhibit 1.1(b)

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not
joint.]1  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s] [the respective Assignors’]
rights and obligations in [its capacity as a Lender] [their respective
capacities as Lenders] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor] [the respective Assignors] under the respective
facilities identified below (including, without limitation, any letters of
credit, guarantees, and swingline loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)] [the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.  

 

1.Assignor[s]:______________________________

 

______________________________

 

2.Assignee[s]:______________________________

 

______________________________

 

1 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

 

3.

Borrower:UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate

investment trust organized under the laws of Maryland

 

4.

Administrative

Agent:Wells Fargo Bank, National Association, as the administrative agent under
the Credit Agreement.

 

5.

Credit Agreement:The Credit Agreement dated as of March 27, 2018 (as amended by
the First Amendment to Credit Agreement, dated as of June 5, 2020 and as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, the guarantors from time to time party thereto,
the lenders and other financial institutions from time to time party thereto,
and Wells Fargo Bank, National Association, as administrative agent.

 

6. Assigned Interest[s]:

 

Assignor[s]

Assignee[s]

Facility Assigned2

Aggregate Amount of Commitment/

Loans for all Lenders

Amount of Commitment/

Loans Assigned

Percentage Assigned of Commitment/

Loans

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7.Trade Date:______________]3

 

 

Effective Date:   _____________ ___, 20___.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2 

Please indicate whether interests assigned are under the Revolving A Facility or
Revolving B Facility.

3 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

251155352.2

DMSLIBRARY01\31771180.v14

2

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

 

 

By:

Title:

 

 

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

 

ASSIGNEE[S]

[NAME OF ASSIGNEE]

 

 

By:

Title:

 

 

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

 

[Consented to and] Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent

 

By:

Title:

 

 

 

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

 

By:

Title:

 

 

 

CHAR1\1398489v1151155352.2

DMSLIBRARY01\31771180.v14

 

--------------------------------------------------------------------------------

 

ANNEX 1



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) except as
set forth herein, makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, validity, legality, enforceability, sufficiency, genuineness
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto or any collateral thereunder, (iii) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement, any
other Loan Document or any other instrument or document furnished pursuant
thereto or (iv) the financial condition of the Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of the Credit Agreement
or any other Loan Document.

 

1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, from and after the Effective Date, (iv) it
is sophisticated regarding decisions to purchase assets such as those
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to purchase the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement [and the other Loan Documents], together with (or been given
the opportunity to receive) copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest and, on the basis of such documents and
information, it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or refraining from taking action under the Loan
Documents, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, (ii) [it appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto;] and (iii) it will perform
in accordance with their terms all of the obligations that are required to be
performed by it as a Lender under the Credit Agreement and the other Loan
Documents.

 

 

--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

2. Payments. [From and after the Effective Date, the Administrative Agent shall
make all payments of principal, interest, fees and other amounts in respect of
the Assigned Interest to the Assignor for amounts which have accrued prior to
but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the [relevant]
Assignee.][From and after the Effective Date, the Administrative Agent shall
make all payments of principal, interest, fees and other amounts in respect of
the Assigned Interest to the Assignee whether such amounts have accrued prior to
or on or after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments made by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.] Each of the Assignor and the Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to this
clause, and pay to the other party any such amounts which it may receive
promptly upon receipt.

 

3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or in electronic (i.e., "pdf" or "tif") format shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption [and the other Loan Documents] and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption [(except, as to any other Loan Document, as expressly set forth
therein)] and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.  

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

Exhibit 1.1(d)

 

[FORM OF]

NOTICE OF BORROWING

 

 

____ __, 20__

 

Wells Fargo Bank, National Association, as Agent

  under the Credit Agreement referred to below

1525 West W.T. Harris Blvd. 1B1

Charlotte, North Carolina 28262

Attn: Emily Shane, Syndication Agency Services

 

Ladies and Gentlemen:

 

Pursuant to Section 2.1(b)(i) and/or Section 2.9(b)(i) of the Credit Agreement
(as amended by the First Amendment to Credit Agreement, dated as of June 5, 2020
and as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) dated as of March 27, 2018 among UNIVERSAL HEALTH REALTY
INCOME TRUST, a real estate investment trust organized under the laws of
Maryland (the “Company”), the Lenders and other financial institutions from time
to time party thereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent for the Lenders, the Company hereby requests the
following:

 

I.Revolving Loans to be made on [date] as follows (the “Proposed Revolving
Borrowing”):

 

     A.    Revolving A Loans:

 

(1)Total Amount of Revolving A Loans       $

 

(2)Amount of A.(1) to be allocated

to LIBOR Rate Loans$

 

(3)Amount of A.(1) to be allocated

to Base Rate Loans$

 

(4)Interest Periods and amounts to be allocated

thereto in respect of LIBOR Rate Loans

(amounts must total A.(2)):

 

(i)one month$

 

(ii)two months$

 

(iii)three months$

 

(iv)six months$

 

Total LIBOR Rate Loans$

 

    B.   Revolving B Loans:

 

--------------------------------------------------------------------------------

 

 

(1)Total Amount of Revolving B Loans       $

 

(2)Amount of B.(1) to be allocated

to LIBOR Rate Loans$

 

(3)Amount of B.(1) to be allocated

to Base Rate Loans$

 

(4)Interest Periods and amounts to be allocated

thereto in respect of LIBOR Rate Loans

(amounts must total B.(2)):

 

(i)one month$

 

(ii)two months$

 

(iii)three months$

 

(iv)six months$

 

Total LIBOR Rate Loans$

 

    C.   LIBOR Loans Outstanding:

 

(1)LIBOR Rate Loans Outstandingprior to

giving effect to the Proposed Revolving Borrowing:      

 

(2)LIBOR Rate Loans requested in connection with

the Proposed Revolving Borrowing:

 

(3)Total Number of LIBOR Rate Loans Outstanding

after giving effect to the Proposed Revolving Borrowing: 4

 

 

NOTE:

BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS
$100,000 AND $100,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH RESPECT TO BASE
RATE LOANS, $100,000 AND $100,000 INCREMENTS IN EXCESS THEREOF.

 

 

II.Swingline Loans to be made on [date] as follows (the “Proposed Swingline
Borrowing”; and together with the Proposed Revolving Borrowing, the “Proposed
Borrowing”):

 

(1)Total Amount of Swingline Loans$

 

 

NOTE:

SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $50,000 AND IN INTEGRAL
AMOUNTS OF $50,000 IN EXCESS THEREOF.

 

 

4 

No more than ten (10) LIBOR Rate Loans may be in effect at any time under the
Revolving Credit Facilities.

 

- 2 -

--------------------------------------------------------------------------------

 

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

 

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

 

(A)the applicable representations and warranties contained in the Credit
Agreement and in the other Loan Documents are and will be true and correct in
all material respects, both before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, with the same effect
as though such representations and warranties had been made on and as of the
date of such Proposed Borrowing (it being understood that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date);
and

 

(B)no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

 

Very truly yours,

 

UNIVERSAL HEALTH REALTY INCOME TRUST

a Maryland real estate investment trust

 

By:

Name:

Title:

 

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

Exhibit 1.1(e)

 

[FORM OF]

NOTICE OF CONVERSION/EXTENSION]

 

____ __, 20__

 

 

Wells Fargo Bank, National Association, as Agent

  under the Credit Agreement referred to below

1525 West W.T. Harris Blvd. 1B1

Charlotte, North Carolina 28262

Attn: Emily Shane, Syndication Agency Services

 

Ladies and Gentlemen:

 

Pursuant to Section 2.8 of the Credit Agreement dated as of March 27, 2018 (as
amended by the First Amendment to Credit Agreement, dated as of June 5, 2020 and
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate
investment trust organized under the laws of Maryland (the “Company”), the
Lenders and other financial institutions from time to time parties thereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Agent for the Lenders,
the Company hereby requests conversion or extension of the following Revolving A
Loans and/or Revolving B Loans, as applicable, be made on [date] as follows (the
“Proposed Conversion/Extension”):

 

 

A.

      Revolving A Loans:

 

 

(1)

Total Amount of Revolving A Loans

to be [converted][extended]$

 

(2)Amount of (1) to be allocated

to LIBOR Rate Loans$

 

(3)Amount of (1) to be allocated

to Base Rate Loans$

 

(4)Interest Periods and amounts to be allocated

thereto in respect of LIBOR Rate Loans

(amounts must total (2)):

 

(i)one month$

 

(ii)two months$

 

(iii)three months$

 

(iv)six months$

 

Total LIBOR Rate Loans$

 

 

--------------------------------------------------------------------------------

 

 

B.

Revolving B Loans:

 

 

(1)

Total Amount of Revolving B Loans

to be converted$

 

(2)Amount of (1) to be allocated

to LIBOR Rate Loans$

 

(3)Amount of (1) to be allocated

to Base Rate Loans$

 

(4)Interest Periods and amounts to be allocated

thereto in respect of LIBOR Rate Loans

(amounts must total (2)):

 

(i)one month$

 

(ii)two months$

 

(iii)three months$

 

(iv)six months$

 

Total LIBOR Rate Loans$

 

C.         LIBOR Loans Outstanding:

 

(1)LIBOR Rate Loans Outstandingprior to

giving effect to the proposed conversion or extension:      

 

(2)LIBOR Rate Loans requested in connection with

the proposed conversion or extension:

 

(3)Total Number of LIBOR Rate Loans Outstanding

 



after giving effect to the proposed conversion or extension: 5

 

 

NOTE:

BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS,
$100,000 and $100,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH RESPECT TO BASE
RATE LOANS $100,000 AND $100,000 INCREMENTS IN EXCESS THEREOF.

 

 

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

 

The undersigned hereby certifies as of the date hereof and on the-date of the
Proposed Conversion/Extension that no Default or Event of Default has occurred
and is continuing, or would result from such Proposed Conversion/Extension or
from the application of the proceeds thereof.

 

 

5 

No more than ten (10) LIBOR Rate Loans may be in effect at any time under the
Revolving Credit Facilities.

5

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

UNIVERSAL HEALTH REALTY INCOME TRUST

a Maryland real estate investment trust

 

By:

Name:

Title:

 

6

 

--------------------------------------------------------------------------------

 

Exhibit 2.1(e)(i)

 

[FORM OF]

REVOLVING A NOTE

 

 

[____ __], 20[_]

 

 

FOR VALUE RECEIVED, the undersigned, UNIVERSAL HEALTH REALTY INCOME TRUST, a
real estate investment trust organized under the laws of Maryland (the
“Company”) hereby unconditionally promises to pay, on the applicable Maturity
Date (as defined in the Credit Agreement referred to below), to the order of
[___________] (the “Lender”) at the office of Wells Fargo Bank, National
Association located at One Wells Fargo Center, 301 South College Street, 5th
Floor, Charlotte, North Carolina 28288 to the Attention of Andrea Chen,
Healthcare Corporate Banking, in lawful money of the United States of America
and in immediately available funds, the aggregate unpaid principal amount of all
Revolving A Loans made by the Lender to the undersigned pursuant to Section 2.1
of the Credit Agreement referred to below.  The undersigned further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
and, to the extent permitted by law and when required by the Credit Agreement,
accrued interest owing hereunder from time to time from the date hereof until
payment in full of the principal amount hereof and accrued interest hereon, at
the rates and on the dates set forth in the Credit Agreement.

 

The holder of this Note is authorized to endorse the date and amount of each
Revolving A Loan pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or a Base Rate Loan on Schedule I annexed hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, which endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed; provided, however, that the failure to
make any such endorsement shall not affect the obligations of the undersigned
under this Note.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
March 27, 2018 among the Company, the Lender, the other Lenders from time to
time parties thereto and Wells Fargo Bank, National Association, as Agent (as
amended by the First Amendment to Credit Agreement, dated as of June 5, 2020 and
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and is entitled to the benefits thereof.  Terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided
therein.  In the event this Note is not paid when due at any stated or
accelerated maturity, the Company agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

 

7

 

--------------------------------------------------------------------------------

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

UNIVERSAL HEALTH REALTY INCOME TRUST,

       a Maryland real estate investment trust

 

 

By:

Name:

Title:

 




8

 

--------------------------------------------------------------------------------

 



SCHEDULE 1

to

Revolving A Note

 

LOANS AND PAYMENTS OF PRINCIPAL



 

 

 

Date

 

Amount

Of

Loan

 

Type

of

Loan6

 

 

Interest

  Rate  

 

 

Interest

Period

 

 

Maturity

  Date  

Principal

Paid

or

Converted

 

 

Principal

Balance

 

 

Notation

Made By

 

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

 




 

6

The type of Loan may be represented by “L” for LIBO Rate Loans or “BR” for Base
Rate Loans.

9

 

--------------------------------------------------------------------------------

 

Exhibit 2.1(e)(ii)

 

[FORM OF]

REVOLVING B NOTE

 

 

[____ __], 20[_]

 

 

FOR VALUE RECEIVED, the undersigned, UNIVERSAL HEALTH REALTY INCOME TRUST, a
real estate investment trust organized under the laws of Maryland (the
“Company”) hereby unconditionally promises to pay, on the applicable Maturity
Date (as defined in the Credit Agreement referred to below), to the order of
[___________] (the “Lender”) at the office of Wells Fargo Bank, National
Association located at One Wells Fargo Center, 301 South College Street, 5th
Floor, Charlotte, North Carolina 28288 to the Attention of Andrea Chen,
Healthcare Corporate Banking, in lawful money of the United States of America
and in immediately available funds, the aggregate unpaid principal amount of all
Revolving B Loans made by the Lender to the undersigned pursuant to Section 2.1
of the Credit Agreement referred to below.  The undersigned further agrees to
pay interest in like money at such office on the unpaid principal amount hereof
and, to the extent permitted by law and when required by the Credit Agreement,
accrued interest owing hereunder from time to time from the date hereof until
payment in full of the principal amount hereof and accrued interest hereon, at
the rates and on the dates set forth in the Credit Agreement.

 

The holder of this Note is authorized to endorse the date and amount of each
Revolving B Loan pursuant to Section 2.1 of the Credit Agreement and each
payment of principal and interest with respect thereto and its character as a
LIBOR Rate Loan or a Base Rate Loan on Schedule I annexed hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, which endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed; provided, however, that the failure to
make any such endorsement shall not affect the obligations of the undersigned
under this Note.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
March 27, 2018 among the Company, the Lender, the other Lenders from time to
time parties thereto and Wells Fargo Bank, National Association, as Agent (as
amended by the First Amendment to Credit Agreement, dated as of June 5, 2020 and
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and is entitled to the benefits thereof.  Terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided
therein.  In the event this Note is not paid when due at any stated or
accelerated maturity, the Company agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

 

10

 

--------------------------------------------------------------------------------

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

UNIVERSAL HEALTH REALTY INCOME TRUST,

       a Maryland real estate investment trust

 

 

By:

Name:

Title:

 




11

 

--------------------------------------------------------------------------------

 



SCHEDULE 1

to

Revolving B Note

 

LOANS AND PAYMENTS OF PRINCIPAL



 

 

 

Date

 

Amount

Of

Loan

 

Type

of

Loan7

 

 

Interest

  Rate  

 

 

Interest

Period

 

 

Maturity

  Date  

Principal

Paid

or

Converted

 

 

Principal

Balance

 

 

Notation

Made By

 

______

 

_______

 

______

 

__________

 

_________

 

________

 

_________

 

_________

 

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

______

_______

______

__________

_________

________

_________

_________

________

 

 

7

The type of Loan may be represented by “L” for LIBO Rate Loans or “BR” for Base
Rate Loans.

12

 

--------------------------------------------------------------------------------

 

Exhibit 2.6(a)

 

[FORM OF]

NOTICE OF PREPAYMENT

 

Dated as of: ________________

 

Wells Fargo Bank, National Association,

as Agent

1525 West W.T. Harris Blvd. 1B1

Charlotte, North Carolina 28262

Attn: Emily Shane, Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you by Universal Health
Realty Income Trust (the “Company”), in connection with Section 2.6(a) of the
Credit Agreement dated as of March 27, 2018 (as amended by the First Amendment
to Credit Agreement, dated as of June 5, 2020 and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Company, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as administrative agent (the “Agent”).

 

1.The Company hereby provides notice to the Agent that it shall repay the
following [Base Rate Loans] [LIBOR Rate Loans] [Swingline Loans], which
constitute [Revolving A Loans][Revolving B Loans] in an amount equal to
$[_____________].

 

2.The Company shall repay the above-referenced Loans on the following Business
Day: _______ ___, 20[__].8

 

3.Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment this
____ day of _______, ____.

 

 

UNIVERSAL HEALTH REALTY INCOME TRUST

 

 

By:

Name:

Title:

 

 

 

 

8 

Company required to provide (x) three Business Days’ prior notice in the case of
LIBOR Rate Loans, (y) one Business Day’s prior notice in the case of Base Rate
Loans and (z) notice prior to 3:00 p.m. EST on same Business Day in the case of
Swingline Loans.

 

--------------------------------------------------------------------------------

 

 

Schedule 2.1(a)

 

Commitments

 

 

Lender

Revolving A Committed Amount

Revolving A Commitment Percentage

Revolving B Committed Amount

Revolving B Commitment Percentage

Wells Fargo Bank, National Association

$49,500,000.00

16.50%

$8,250,000.00

16.50%

Bank of America, N.A.

$49,500,000.00

16.50%

$8,250,000.00

16.50%

Fifth Third Bank

$42,000,000.00

14.00%

$7,000,000.00

14.00%

JPMorgan Chase Bank, N.A.

$42,000,000.00

14.00%

$7,000,000.00

14.00%

Truist Bank (f/k/a SunTrust Bank)

$42,000,000.00

14.00%

$7,000,000.00

14.00%

Credit Agricole Corporate and Investment Bank

$37,500,000.00

12.50%

$6,250,000.00

12.50%

PNC Bank, National Association

$37,500,000.00

12.50%

$6,250,000.00

12.50%

 

 

 

 

 

Total:

$300,000,000.00

100.00%

$50,000,000.00

100.00%

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.1

 

Corporate Existence

 

[Omitted]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.2

 

Subsidiaries; Unconsolidated Affiliates; Capital Structure

 

 

[Omitted]

 

--------------------------------------------------------------------------------

 

Annex C

 

Additional Subsidiaries

 

 

1.

Des Moines Medical Properties, LLC, an Iowa limited liability company

 

2.

Escanaba Medical Properties, LLC, a Michigan limited liability company

 

3.

Southfield Medical Properties, LLC, a Michigan limited liability company

 

4.

Centennial Medical Properties, LLC, a Delaware limited liability company

 

5.

Saratoga Hospital Properties, LP, a Texas limited partnership

 

 

 